Exhibit 10.1

Execution Version

 

Published CUSIP Number:  41805XAG3

41805XAH1

             

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of November 26, 2018

among

HASBRO, INC.,

and

HASBRO SA

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

an L/C Issuer,

The Other L/C Issuers Party Hereto,

and

The Other Lenders Party Hereto

CITIBANK, N.A.,

CITIZENS BANK, N.A.

and JPMORGAN CHASE BANK, N.A.

as Co-Syndication Agents

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIBANK, N.A.,

CITIZENS BANK, N.A.

and JPMORGAN CHASE BANK, N.A.

as

Joint Lead Arrangers and Bookrunners

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

Article I. DEFINITIONS AND ACCOUNTING
TERMS..................................................... 1

1.01.     Defined
Terms........................................................................................................
1

1.02.     Other Interpretive
Provisions.............................................................................
29

1.03.     Accounting
Terms................................................................................................
30

1.04.   
 Rounding..............................................................................................................
30

1.05.     Exchange Rates; Currency
Equivalents............................................................ 30

1.06.     Additional Alternative
Currencies.....................................................................
31

1.07.     Change of
Currency............................................................................................
32

1.08.     Times of
Day........................................................................................................
32

1.09.     Letter of Credit
Amounts....................................................................................
32

1.10.     Interest
Rates........................................................................................................
32

Article II. THE COMMITMENTS AND CREDIT
EXTENSIONS..................................... 33

2.01.     Committed
Loans.................................................................................................
33

2.02.     Borrowings, Conversions and Continuations of Committed
Loans................ 33

2.03.     [Intentionally
Omitted]........................................................................................
35

2.04.     Letters of
Credit...................................................................................................
35

2.05.     Swing Line
Loans................................................................................................
45

2.06.   
 Prepayments.........................................................................................................
48

2.07.     Termination or Reduction of
Commitments..................................................... 49

2.08.     Repayment of
Loans............................................................................................
49

2.09.   
 Interest..................................................................................................................
49

2.10.   
 Fees........................................................................................................................
50

2.11.     Computation of Interest and
Fees...................................................................... 51

                                                                               i

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

2.12.     Evidence of
Debt..................................................................................................
51

2.13.     Payments Generally; Administrative Agent’s
Clawback................................. 52

2.14.     Sharing of Payments by
Lenders.......................................................................
54

2.15.     Designated
Borrower...........................................................................................
55

2.16.     Increase in
Commitments....................................................................................
55

2.17.   
 Funding.................................................................................................................
56

2.18.     Cash
Collateral.....................................................................................................
57

2.19.     Defaulting
Lenders..............................................................................................
58

2.20.     Extension of Maturity
Date.................................................................................
60

Article III. TAXES, YIELD PROTECTION AND
ILLEGALITY..................................... 62

3.01.   
 Taxes.....................................................................................................................
62

3.02.   
 Illegality.................................................................................................................
67

3.03.     Inability to Determine
Rates...............................................................................
67

3.04.     Increased Costs; Reserves on Eurocurrency Rate
Loans................................ 69

3.05.     Compensation for
Losses....................................................................................
71

3.06.     Replacement of
Lenders......................................................................................
72

3.07.     Matters Applicable to All Requests for
Compensation.................................... 72

3.08.   
 Survival.................................................................................................................
73

Article IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS............................ 73

4.01.     Conditions of
Effectiveness.................................................................................
73

4.02.     Conditions to all Credit
Extensions....................................................................
75

Article V. REPRESENTATIONS AND
WARRANTIES.................................................... 75

5.01.     Existence, Qualification and
Power.................................................................... 76

                                                                              ii

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

5.02.     Authorization; No
Contravention......................................................................
76

5.03.     Governmental Authorization; Other
Consents................................................. 76

5.04.     Binding
Effect......................................................................................................
76

5.05.     Financial Statements; No Material Adverse
Effect........................................... 76

5.06.   
 Litigation...............................................................................................................
77

5.07.     No
Default............................................................................................................
77

5.08.     Ownership of Property;
Liens............................................................................
77

5.09.     Environmental
Compliance................................................................................
77

5.10.   
 Taxes.....................................................................................................................
77

5.11.     [Intentionally
Omitted]........................................................................................
77

5.12.   
 Subsidiaries...........................................................................................................
77

5.13.     Margin Regulations; Investment Company
Act................................................ 77

5.14.   
 Disclosure..............................................................................................................
78

5.15.     [Intentionally
Omitted]........................................................................................
78

5.16.     Foreign Assets Control Regulations,
Etc........................................................... 78

5.17.   
 OFAC....................................................................................................................
78

5.18.     Anti-Corruption
Laws.........................................................................................
79

5.19.     EEA Financial
Institution...................................................................................
79

Article VI. AFFIRMATIVE
COVENANTS.........................................................................
79

6.01.     Financial
Statements............................................................................................
79

6.02.     Certificates; Other
Information..........................................................................
80

6.03.   
 Notices...................................................................................................................
81

6.04.     Payment of
Obligations.......................................................................................
81

                                                                            
 iii

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

6.05.     Preservation of Existence,
Etc............................................................................
82

6.06.     Maintenance of
Properties..................................................................................
82

6.07.     Maintenance of
Insurance...................................................................................
82

6.08.     Compliance with
Laws........................................................................................
82

6.09.     Books and
Records..............................................................................................
82

6.10.     Inspection
Rights..................................................................................................
82

6.11.     Use of
Proceeds....................................................................................................
83

6.12.     Additional Subsidiary
Guarantors.....................................................................
83

6.13.     Anti-Corruption
Laws.........................................................................................
83

Article VII. NEGATIVE
COVENANTS..............................................................................
83

7.01.   
 Liens......................................................................................................................
83

7.02.   
 Indebtedness.........................................................................................................
86

7.03.     Fundamental
Changes.........................................................................................
87

7.04.     [Intentionally
Omitted]........................................................................................
87

7.05.     Financial
Covenants............................................................................................
88

7.06.   
 Sanctions...............................................................................................................
88

7.07.     Anti-Corruption
Laws.........................................................................................
88

Article VIII. EVENTS OF DEFAULT AND
REMEDIES................................................... 89

8.01.     Events of
Default.................................................................................................
89

8.02.     Remedies Upon Event of
Default.......................................................................
90

8.03.     Application of
Funds...........................................................................................
91

Article IX.
AGENT.................................................................................................................
92

9.01.     Appointment and
Authority...............................................................................
92

                                                                             
 iv

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

9.02.     Rights as a
Lender...............................................................................................
92

9.03.     Exculpatory
Provisions........................................................................................
92

9.04.     Reliance by Administrative
Agent...................................................................... 93

9.05.     Delegation of
Duties.............................................................................................
94

9.06.     Resignation of Administrative
Agent................................................................. 94

9.07.     Non-Reliance on Administrative Agent and Other
Lenders............................ 96

9.08.     No Other Duties,
Etc............................................................................................
96

9.09.     Administrative Agent May File Proofs of
Claim............................................... 96

9.10.     Guaranty
Matters................................................................................................
97

9.11.     Certain ERISA
Matters......................................................................................
97

Article X.
MISCELLANEOUS..............................................................................................
98

10.01.   Amendments,
Etc.................................................................................................
98

10.02.   Notices; Effectiveness; Electronic
Communication......................................... 100

10.03.   No Waiver; Cumulative
Remedies................................................................... 102

10.04.   Expenses; Indemnity; Damage
Waiver............................................................ 103

10.05.   Payments Set
Aside............................................................................................
105

10.06.   Successors and
Assigns......................................................................................
106

10.07.   Treatment of Certain Information;
Confidentiality....................................... 113

10.08.   Right of
Setoff....................................................................................................
114

10.09.   Interest Rate
Limitation....................................................................................
114

10.10.   Counterparts; Integration;
Effectiveness........................................................ 115

10.11.   Survival of Representations and
Warranties.................................................. 115

10.12. 
 Severability.........................................................................................................
115

                                                                               v

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

10.13.   Replacement of
Lenders....................................................................................
115

10.14.   Governing Law; Jurisdiction;
Etc.................................................................... 117

10.15.   Waiver of Jury
Trial..........................................................................................
118

10.16.   No Advisory or Fiduciary
Responsibility......................................................... 118

10.17.   Electronic Execution of Assignments and Certain Other
Documents........... 119

10.18.   USA PATRIOT Act
Notice...............................................................................
119

10.19.   Judgment
Currency...........................................................................................
120

10.20.   Acknowledgement and Consent to Bail-In of EEA Financial Institutions...
120

10.21.   Existing Credit Agreement
Superseded........................................................... 121

 

 

 

                                                                             
 vi

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

SCHEDULES

1.01          Existing Letters of Credit

1.03          Indicative Terms of Permitted Receivables Transactions

2.01A       Commitments and Applicable Percentages

2.01B       Letter of Credit Commitments

5.06(b)     Litigation

5.08          Ownership of Property; Liens

5.09          Environmental Matters

5.10          Taxes

5.12          Subsidiaries

6.08          Compliance With Laws

7.01(c)     Certain Liens

7.02          Existing Indebtedness

10.02        Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

Form of

A              Committed Loan Notice

B              Swing Line Loan Notice

C-1           Note

C-2           Swing Line Note

D              Compliance Certificate

E              Assignment and Assumption

F              Company Guaranty

G              Subsidiary Guaranty

H              Forms of U.S. Tax Compliance Certificates

I-1            Opinion of Tarrant Sibley, Esq., Senior Vice President and Deputy
General Counsel of the Company

I-2            Opinion of Julia Runnacles, Vice President, European Legal
General Secretary of Hasbro SA

I-3            Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, special New
York counsel to the Loan Parties

J               Supplement

 

 

 

                                                                               i

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Agreement”) is entered
into as of November 26, 2018, among HASBRO, INC., a Rhode Island corporation
(the “Company”), HASBRO SA, a corporation organized under the laws of
Switzerland and wholly owned indirect subsidiary of the Company (the “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and the other L/C
Issuers from time to time party hereto.

WHEREAS, pursuant to that certain Second Amended and Restated Revolving Credit
Agreement, dated as of March 30, 2015 (as amended, supplemented or otherwise
modified and in effect as of the date hereof, the “Existing Credit Agreement”)
by and among the Borrowers, the Administrative Agent, and certain other parties
thereto, the lenders party thereto provided loans and other extensions of credit
to the Borrowers on the terms and conditions set forth therein;

WHEREAS, the Lenders are willing to amend and restate the Existing Credit
Agreement in its entirety, and the Lenders are willing to make loans and other
extensions of credit to the Borrowers on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01.         DEFINED TERMS

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“Additional Lender” has the meaning specified in Section 2.16. 

“Additional Commitment Lender” has the meaning specified in Section 2.20(d).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

                                                                            1

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders (including any
Defaulting Lenders).

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euro,
New Zealand Dollars, Sterling, and each other currency (other than Dollars) that
is approved in accordance with Section 1.06. 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.19.  If the commitment of each Lender to make Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01A or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the more favorable to the Borrowers of (a) the Consolidated Total
Leverage Ratio and (b) the Debt Rating as set forth below:

Applicable Rate

Pricing Level

Consolidated Total Leverage Ratio

Debt Rating (S&P/Moody’s/Fitch)

Commitment Fee

Eurocurrency Rate and  Letters of Credit

Base Rate

I

Greater than or equal to 3.25x

< BBB-/Baa3/BBB-

.175%

1.500%

0.500%

Ii

Less than 3.25x but greater than or equal to 2.25x

BBB/Baa2/BBB

.125%

1.250%

0.250%

III

Less than 2.25x but greater than or equal to 1.25x

BBB+/Baa1/BBB+

.100%

1.125%

0.125%

iV

Less than 1.25x but greater than or equal to 0.50x

A-/A3/A-

.085%

1.000%

0.000%

V

Less than 0.50x

> A/A2/A

.070%

.875%

0.000%

                                                                              2

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

“Debt Rating” means, as of any date of determination, the rating as determined
by at least two of Fitch, S&P and Moody’s (collectively, the “Debt Ratings”) of
the Company’s non-credit-enhanced, senior unsecured long-term debt; provided 
that (a) if two Debt Ratings are obtained and the respective Debt Ratings issued
by the foregoing rating agencies differ by one level, then the Pricing Level of
the higher Debt Rating shall apply (with the Debt Rating for Pricing Level V
being the highest and the Debt Rating for Pricing Level I being the lowest) or,
if there is a split in the Debt Ratings of more than one level, then the Pricing
Level that is one level higher than the Pricing Level of the lower Debt Rating
shall apply; and (b) if three Debt Ratings are obtained and the respective Debt
Ratings issued by the two of the foregoing rating agencies are at the same level
and the other Debt Rating is higher or lower than these two same ratings, the
Pricing Level corresponding to the two same ratings shall apply, or, if each of
the three Debt Ratings falls within different levels, then the Pricing Level
that corresponds to the Debt Rating that is in between the highest and lowest of
such three Debt Ratings shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(v).
 Thereafter, each change in the Applicable Rate (x) resulting from a change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice thereof pursuant
to Section  6.03(c)  and ending on the date immediately preceding the effective
date of the next such change and, in the case of a downgrade, during the period
commencing on the earlier of the date of the public announcement thereof or
delivery by the Company to the Administrative Agent of notice thereof and ending
on the date immediately preceding the effective date of the next such change and
(y) resulting from a change in the Consolidated Total Leverage Ratio shall be
effective upon the Administrative Agent’s receipt of a Compliance Certificate
delivered pursuant to Section 6.02(a) evidencing such change.

If the rating system of Moody’s, S&P or Fitch shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Debt Rating Component of the Applicable Rate shall be determined
by reference to the rating most recently in effect prior to such change or
cessation.

                                                                              3

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined in good faith by the Administrative
Agent or the applicable L/C Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund” means any Fund (i) that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender and (ii) that has a credit rating
equal to or higher than that of the related Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section  10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent and the Company.

“Attributable Indebtedness” means, at any time, the amount of obligations
outstanding at such time under the legal documents entered into as part of a
Permitted Receivables Securitization Facility on any date of determination that
would be characterized as principal if such Permitted Receivables Securitization
Facility were structured as a secured lending transaction rather than as a
purchase.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of operations and cash flows for such
fiscal year of the Company and its Subsidiaries, including the notes thereto.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuers to make L/C Credit Extensions pursuant to Section 8.02. 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

                                                                              4

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for a one-month Interest Period plus
1.00%; and if the Base Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02. 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in the state where the Administrative Agent’s Office is located and New
York, New York and:


(A)        IF SUCH DAY RELATES TO ANY EUROCURRENCY RATE LOAN DENOMINATED IN
DOLLARS, MEANS A LONDON BANKING DAY;

(b)        if such day relates to any Eurocurrency Rate Loan denominated in
Euro, means a TARGET Day;

                                                                             5

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(c)        if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and

(d)       if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

“Canadian Dollars” and “C$” means the lawful currency of Canada.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalized Leases” means leases under which the Company or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP, or, as applicable, as set forth
in Section 1.03(b). 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuers shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuers.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Change in Law” means, as to any Lender, the occurrence, after the date of this
Agreement (or, if later, the date such Lender becomes a Lender), of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty applicable to such Lender, (b) any change in any law, rule, regulation or
treaty applicable to such Lender or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive applicable to
such Lender (whether or not having the force of law) by any Governmental
Authority; provided  that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith or
in the implementation thereof and applicable to such Lender, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, and applicable

                                                                             6

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

to such Lender, shall in each case be deemed to be a “Change in Law”, regardless
of the date enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which:


(A)        ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTIONS 13(D) AND
14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, BUT EXCLUDING ANY EMPLOYEE BENEFIT
PLAN OF SUCH PERSON OR ITS SUBSIDIARIES, AND ANY PERSON OR ENTITY ACTING IN ITS
CAPACITY AS TRUSTEE, AGENT OR OTHER FIDUCIARY OR ADMINISTRATOR OF ANY SUCH PLAN)
BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULES 13D-3 AND 13D-5 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, EXCEPT THAT A PERSON OR GROUP SHALL BE DEEMED
TO HAVE “BENEFICIAL OWNERSHIP” OF ALL SECURITIES THAT SUCH PERSON OR GROUP HAS
THE RIGHT TO ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY
AFTER THE PASSAGE OF TIME (SUCH RIGHT, AN “OPTION RIGHT”)), DIRECTLY OR
INDIRECTLY, OF MORE THAN 50% OR MORE OF THE EQUITY SECURITIES OF THE COMPANY
ENTITLED TO VOTE FOR MEMBERS OF THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING
BODY OF THE COMPANY ON A FULLY-DILUTED BASIS (AND TAKING INTO ACCOUNT ALL SUCH
SECURITIES THAT SUCH PERSON OR GROUP HAS THE RIGHT TO ACQUIRE PURSUANT TO ANY
OPTION RIGHT); OR

(b)        during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
(or individuals previously approved under this clause (iii)) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01. 

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Lender’s name on Schedule 2.01A or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01. 

“Committed Loan” has the meaning specified in Section 2.01. 

                                                                             7

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F. 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D. 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, with respect to any particular fiscal period, the
amount equal to (a) Consolidated Operating Profit (or Loss) for such period,
plus  (b) in each case without duplication, and to the extent deducted in
calculating Consolidated Operating Profit (or Loss) for such period, (i)
depreciation and amortization of the Company and its Subsidiaries, (ii) other
non-cash charges of the Company and its Subsidiaries, (iii) unusual and
non-recurring losses of the Company and its Subsidiaries, (iv) fees and expenses
incurred by the Company and its Subsidiaries for acquisitions, dispositions,
investments and debt or equity issuances (whether or not successful) and (v)
unusual, non-recurring or onetime cash expenses, losses and charges (including
restructuring, merger and integration charges) of the Company and its
Subsidiaries provided  that amounts under this clause (v) shall not  exceed $150
million in any four consecutive fiscal quarter period and $300 million over the
term of this Agreement and minus  (c) to the extent included in Consolidated
Operating Profit (or Loss) for such period, unusual and non-recurring gains of
the Company and its Subsidiaries for such period, all determined in accordance
with GAAP.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Total Interest Expense,
in each case for the most recently completed Measurement Period.

“Consolidated Net Worth” means an amount equal to (a) the total assets of the
Company and its Subsidiaries on a consolidated basis minus (b) the total
liabilities of the Company and its Subsidiaries on a consolidated basis,
determined in accordance with GAAP.

“Consolidated Operating Profit (or Loss)” means the consolidated operating
profit (or loss) of the Company and its Subsidiaries identified as such on the
Company’s income statement for any period, determined in accordance with GAAP.

“Consolidated Total Funded Debt” means, as of any date of determination, with
respect to the Company and its Subsidiaries, the amount equal to, without
duplication, (a) the aggregate

                                                                             8

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

amount of Indebtedness of the Company and its Subsidiaries, on a consolidated
basis, relating to (i) the borrowing of money or the obtaining of credit, (ii)
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business), (iii) in respect of any Synthetic Lease Obligation
or any Capitalized Leases, (iv) the face amount of all letters of credit
outstanding, (v) any Recourse Obligations, plus  (b) the aggregate amount of
Indebtedness of the type referred to in clause (a) of another Person (other than
the Company or a Subsidiary thereof) guaranteed by the Company or any of its
Subsidiaries plus  (c) the Attributable Indebtedness.  In determining under
clause (a) of this definition the Indebtedness of the Company and its
Subsidiaries under or in respect of any Permitted Receivables Securitization
Facility or under clause (c) of this definition the Attributable Indebtedness in
respect of any Permitted Receivables Securitization Facility, such Indebtedness
or amount shall be reduced by any escrowed or pledged cash proceeds which
effectively secure such Indebtedness or the obligations of the Company or any
such Subsidiary under such Permitted Receivables Securitization Facility.

“Consolidated Total Interest Expense” means, for any period, the aggregate
amount of interest expense of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period.

“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of Consolidated Total Funded Debt as of such day to
Consolidated EBITDA for the Measurement Period then ended.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following:  (a) a Borrowing, (b) an L/C
Credit Extension and (c) the conversion on the Closing Date of the Existing
Letters of Credit into Letters of Credit issued hereunder pursuant to Section
10.21. 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to 2.0% plus the rate that otherwise
would be applicable (or if no rate is applicable, the Base Rate plus 2.0% per
annum).

                                                                             9

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, any L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided  that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided  that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d)  above, and
of the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company, each L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person.

                                                                             10

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v)  (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)). 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders or decrees
relating to pollution and the protection of the environment or the release of
any Hazardous Materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into

                                                                             11

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

the environment or (e) any contract, agreement or other consensual arrangement
(other than liabilities with respect to insurance premiums) pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 “Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means for any Interest Period with respect to any Credit
Extension:


(A)        DENOMINATED IN A LIBOR QUOTED CURRENCY, THE RATE PER ANNUM EQUAL TO
THE LONDON INTERBANK OFFERED RATE (“LIBOR”), AS PUBLISHED ON THE APPLICABLE
BLOOMBERG SCREEN PAGE (OR SUCH OTHER COMMERCIALLY AVAILABLE SOURCE PROVIDING
SUCH QUOTATIONS AS MAY BE DESIGNATED BY THE ADMINISTRATIVE AGENT FROM TIME TO
TIME) AT APPROXIMATELY 11:00 A.M., LONDON TIME, TWO BUSINESS DAYS PRIOR TO THE
COMMENCEMENT OF SUCH INTEREST PERIOD, FOR DEPOSITS IN THE RELEVANT CURRENCY (FOR
DELIVERY ON THE FIRST DAY OF SUCH INTEREST PERIOD) WITH A TERM EQUIVALENT TO
SUCH INTEREST PERIOD;

(b)        denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the

                                                                             12

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

(c)        denominated in Australian dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

(d)       denominated in New Zealand Dollars, the rate per annum equal to the
Bank Bill Reference Bid Rate (“BKBM”) or a comparable or successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:45 a.m. (Auckland, New Zealand time) on the Rate
Determination Date with a term equivalent to such Interest Period;

(e)        for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that if the LIBOR, the CDOR, the BBSY, or the BKBM shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.  Eurocurrency Rate Loans may be denominated in
Dollars or in an Alternative Currency.  All Committed Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01. 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income, net profit or net
worth (however denominated) of such Recipient, franchise or capital Taxes
imposed on such Recipient in lieu of net income taxes, and branch profits Taxes
of such Recipient, in each case, (i) imposed as a result of such Recipient (or,
in the case of a pass-through entity, any of its beneficial owners) being
organized under the laws of, or having its principal office or, in the case of
any Lender, its Lending Office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) in the case of a Lender, U.S. Federal or Swiss withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the a Borrower under Section
10.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Section 3.01(a)(ii), (a)(iii)  or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes

                                                                             13

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any withholding Taxes imposed pursuant to FATCA.  Notwithstanding anything to
the contrary contained in this definition, other than with respect to Swiss
withholding tax, “Excluded Taxes” shall not include any withholding tax imposed
at any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Loan Document, provided  that such Lender shall
have complied with Section  3.01(e), and provided, further, that, to the extent
such Lender acquired its interest in the relevant Loan pursuant to an assignment
or participation, as the case may be, such Lender did so in a manner compliant
with Section 10.06(b)(viii). 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing Letters of Credit” means those letters of credit listed on Schedule
1.01. 

“Existing Maturity Date” has the meaning specified in Section 2.20(a).  

“Extending Lender” has the meaning specified in Section 2.20(e).  

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided  that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

“Fee Letters” means, collectively, (i) that certain letter agreement, dated
October 29, 2018, among the Borrowers, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, (ii) that certain letter agreement,
dated October 29, 2018, among the Borrowers and Citigroup Global Markets Inc.,
(iii) that certain letter agreement, dated October 29, 2018, among the Borrowers
and Citizens Bank, N.A. and (iv) that certain letter agreement, dated October
29, 2018, among the Borrowers and JPMorgan Chase Bank, N.A.

“Fitch” means Fitch Ratings, or its successors.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of an L/C Issuer).  For purposes

                                                                             14

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

of this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(h). 

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
regulated pursuant to any Environmental Law and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.

                                                                             15

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Indebtedness” as applied to any Person, means, without duplication:


(A)        EVERY OBLIGATION OF SUCH PERSON TO REPAY MONEY BORROWED,

(b)        every obligation of such Person for principal evidenced by bonds,
debentures, notes or other similar instruments, including obligations incurred
in connection with the acquisition of property, assets or businesses,

(c)        every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

(d)       every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding (i) trade accounts payable or accrued liabilities
arising in the ordinary course of business and (ii) earnout obligations in
respect of assets or businesses acquired prior to the Closing Date,

(e)        every obligation of such Person under any Capitalized Lease,

(f)        every obligation of such Person under any Synthetic Lease Obligation,

(g)        Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent that such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor and such terms are
enforceable under applicable law,

(h)        every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guaranteeing or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(h) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
such obligation of such Person (i) to purchase or pay (or advance or supply
funds for the purchase of) any security for the payment of such primary
obligation, (ii) to purchase property, securities or services for the purpose of
assuring the payment of such primary obligation, or (iii) to maintain working
capital, equity capital or other financial statement condition or liquidity of
the primary obligor so as to enable the primary obligor to pay such primary
obligation.

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (w) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (x) any
Capitalized Lease shall be the discounted aggregate rental obligations under
such Capitalized Lease required to be capitalized on the balance sheet of the
lessee in accordance with GAAP and (y) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any

                                                                             16

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Loan Document and (b) to the extent not otherwise described in clause (a), Other
Taxes, other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).  

“Information” has the meaning specified in Section 10.07. 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three,
or six months, or, to the extent available to all of the Lenders, twelve months
thereafter, as selected by the Company in its Committed Loan Notice; provided 
that:

(I)         ANY INTEREST PERIOD THAT WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY UNLESS SUCH
BUSINESS DAY FALLS IN ANOTHER CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD
SHALL END ON THE NEXT PRECEDING BUSINESS DAY;

(ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii)       no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Company (or any Subsidiary) or in favor of any
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and

                                                                             17

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.01B, or if an
L/C Issuer has entered into an Assignment and Assumption or has otherwise
assumed a Letter of Credit Commitment after the Closing Date, the amount set
forth for such L/C Issuer as its Letter of Credit Commitment in the Register
maintained by the Administrative Agent. The Letter of Credit Commitment of an
L/C Issuer may be modified from time to time by agreement between such L/C
Issuer and the Borrower, and notified to the Administrative Agent.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit.

“L/C Issuer” means each of Bank of America, Citibank, N.A., Citizens Bank, N.A.
and JPMorgan Chase Bank, N.A. in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. Any L/C
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such L/C Issuer, in which case the term “L/C Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Each reference herein to the “L/C Issuer” in connection with a
Letter of Credit or other matter shall be deemed to be a reference to the
relevant L/C Issuer with respect thereto.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  Upon an L/C
Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing shall
be deemed to be represented by, and not in addition to, such L/C Borrowing. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09.   For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the UCP
or Rule 3.13 or Rule 3.14 of the ISP or similar terms of the Letter of Credit
itself, or if compliant documents have been presented but not yet honored, such
Letter of Credit shall be deemed to be “outstanding” and “undrawn” in the amount
so remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full

                                                                             18

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

force and effect until the L/C Issuers and the Lenders shall have no further
obligations to make any payments or disbursements under any circumstances with
respect to any Letter of Credit.

“Lead Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citibank, N.A., Citizens Bank, N.A. and JPMorgan Chase Bank, N.A.,
each in their capacity as co-lead arranger and co-book runner.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire as provided to
the Company, or such other office or offices as a Lender may from time to time
notify the Company and the Administrative Agent, which office may include any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.  

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(j). 

“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Leverage Notice” has the meaning specified in Section 7.05(b). 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means each of the following currencies:  Dollars, Euro,
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto and shall include any additional Alternative Currencies included
pursuant to Section 1.06 for which there is a published LIBOR rate.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(b). 

                                                                             19

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(b). 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement and any agreement to provide a security interest).

“Loan” means an extension of credit by a Lender to a Borrower under ARTICLE II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, the Guaranties, the Fee
Letters and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.18 of this Agreement and any amendments,
modifications or supplements hereto or to any other Loan Document or waivers
hereof or of any other Loan Document.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
the Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means with respect to any event or occurrence of
whatever nature (including any adverse determination in any litigation,
arbitration or governmental investigation or proceeding), (a) a material adverse
effect on the business, assets, operations or financial condition of the Company
and its Subsidiaries, taken as a whole; other than as a result of the imposition
of, or increase in, any tariffs or similar government imposed economic costs or
controls, that do not have, and could not reasonably be expected to have, a
disproportionate adverse effect on the Company and its Subsidiaries taken as a
whole, as compared to other similarly situated businesses operating in the same
areas of business and geographies as the Company and its Subsidiaries; (b) a
material adverse effect on the ability of the Company individually or the Loan
Parties and their Significant Subsidiaries taken as a whole, to perform its or
their respective Obligations (as the case may be) under the Loan Documents; or
(c) any material impairment of (i) the validity, binding effect or
enforceability of this Agreement or any of the other Loan Documents or (ii) the
rights, remedies or benefits available to the Administrative Agent or any Lender
under the Loan Documents.

“Maturity Date” means the later of (a) November 26, 2023 and (b) if maturity is
extended pursuant to Section 2.20, such extended maturity date as determined
thereunder; provided, however, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Company for which financial statements
have been or are required to be delivered pursuant to Section 6.01(a) or
6.01(b). 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to the Fronting Exposure of the

                                                                             20

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

L/C Issuers with respect to Letters of Credit issued and outstanding at such
time, (ii) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.18(a)(i),
(a)(ii) or (a)(iii), an amount equal to the Outstanding Amount of all L/C
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and the L/C Issuers in their sole discretion.

“Minimum Principal Amount” means, with respect to Borrowings made in (i)
Dollars, a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, (ii) Australian Dollars, a principal amount of 2,000,000 AUD or
a whole multiple of 500,000 AUD in excess thereof, (iii) Canadian Dollars, a
principal amount of C$2,000,000 or a whole multiple of C$500,000 in excess
thereof, (iv) Euros, a principal amount of 4,000,000 Euros or a whole multiple
of 1,000,000 Euros in excess thereof, (v) New Zealand Dollars, a principal
amount of 2,000,000 NZD or a whole multiple of 500,000 NZD in excess thereof,
(vi) Sterling, a principal amount of £3,000,000 or a whole multiple of £500,000
in excess thereof and (vii) any other Alternative Currency approved under
Section 1.06 hereof, the amount proposed by the Administrative Agent and
approved by the Lenders.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as defined in Section 4064 of ERISA.

“New Zealand Dollars” means the lawful currency of New Zealand.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.20(b). 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.”

“Non-Priority Indebtedness” means Indebtedness which (a) is not senior to the
Obligations, (b) does not have any priority of payment over the Obligations and
(c) is not secured by Liens on any of the Company’s or any Subsidiary’s assets.

                                                                             21

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C-1 or Exhibit C-2, as applicable.

“Notice Date” has the meaning specified in Section 2.20(b). 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the foregoing, the Obligations include the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, indemnities and other amounts payable by any Loan Party under
any Loan Document.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction document pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06). 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving

                                                                             22

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

effect to any borrowings and prepayments or repayments of such Committed Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market; in
each case, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent, such L/C Issuer or the Swing Line Lender in
connection with the foregoing.

“Participant” has the meaning specified in Section 10.06(d). 

“Participant Register” has the meaning specified in Section 10.06(d). 

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

 “Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Receivables Securitization Facility” means any transaction or series
of related transactions providing for the financing of any Receivables;
provided  that any such transaction shall be consummated on terms that include
terms substantially as described on Schedule 1.03 or as the Required Lenders may
otherwise consent, such consent not to be unreasonably withheld.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees and not excluded under
Section 4 of ERISA.

“Platform” has the meaning specified in Section 6.02. 

                                                                             23

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Pro Forma Basis” means, with respect to compliance with any test or covenant
for any period (including any Measurement Period) hereunder, compliance with
such test or covenant after giving effect to any disposition or acquisition,
giving effect to increases or (as the case may be) decreases in EBITDA based on
the historical financial results of such disposed or acquired entity and using,
for purposes of determining such compliance with respect to the Company and its
Subsidiaries, the consolidated financial statements of the Company and its
Subsidiaries as if such disposition or acquisition had been consummated at the
commencement of such period.

“Qualifying Bank” means, in relation to any Borrower that is organized under the
laws of Switzerland, a Lender which is a financial institution which is duly
licensed as a bank under the law of its jurisdiction of incorporation and which
pursues genuine banking activities in the jurisdiction of its lending office as
referred to under the respective regulations of the Swiss Federal Tax
Administration, in particular under Section 3.b. of Notes S-02.122.1 as well as
under Section I.232 of Notes S-02.128.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Receivables” means all accounts and accounts receivable of the Company or any
of its Subsidiaries, including, without limitation, any accounts and accounts
receivable constituting or evidenced by chattel paper, instruments or general
intangibles, all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, all proceeds thereof and rights (contractual and other) and
collateral for such accounts and accounts receivable, and all insurance policies
or rights relating to any of the foregoing.  Notwithstanding the foregoing,
Receivables shall not include any rights or interests in intellectual property
of the Company or any of its Subsidiaries.

“Receivables Subsidiary” means any special purpose, bankruptcy-remote
corporation, limited liability company, trust or other entity established and
majority owned by the Company or a Subsidiary that purchases, receives
contributions of, or receives financing secured by, Receivables generated by the
Company or any of its Subsidiaries.

“Recipient” means the Administrative Agent, any Lender, each L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Recourse Obligations” of a Person means all sales with recourse by such Person
of (i) accounts or general intangibles for money due or to become due, (ii)
chattel paper, instruments or documents creating or evidencing a right to
payment of money or (iii) other receivables (collectively “receivables”),
whether pursuant to a purchase facility or otherwise, other than in connection
with the disposition of the business operations of such Person relating thereto
or a

                                                                             24

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith.  The outstanding amount of any Recourse
Obligation shall be the portion of the principal investment of the purchaser
thereof (other than the Company or a Significant Subsidiary) as to which
recourse to such Person exists, in any event excluding amounts representative of
yield and interest earned on such investment.

“Register” has the meaning specified in Section 10.06(c). 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders or, if
the commitment of each Lender to make Loans and the obligation of the L/C
Issuers to make L/C Credit Extensions have been terminated pursuant to Section
8.02, Lenders holding in the aggregate more than 50% of the Total Outstandings
(with the aggregate amount of each Lender’s participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
computation).  The Total Credit Exposure of, and Total Outstandings held by, any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided  that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or the applicable L/C Issuer, as the
case may be, in making such determination.

“Responsible Officer” means (a) the chief executive officer, chief operating
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of a Loan Party, (b) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, and (c) solely for purposes of notices given pursuant
to ARTICLE II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designated
in or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

                                                                             25

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional prospective dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following:  (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by any L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (iv) such
additional prospective dates as the Administrative Agent or the applicable L/C
Issuer shall reasonably determine or the Required Lenders shall reasonably
require.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Sanctions” means economic or financial sanctions administered or enforced by
the United States Government (including, without limitation, OFAC), the European
Union, Her Majesty’s Treasury (“HMT”), the Government of Canada, or any other
relevant sanctions authority of a jurisdiction in which any Borrower conducts
business, or established pursuant to United Nations Security Council resolution.

“S&P” means S&P Global Ratings and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined in good faith by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Significant Subsidiary” means (a) the Designated Borrower, (b) any other
Subsidiary of the Company (other than any Receivables Subsidiary), which, either
alone or together with the Subsidiaries of such Subsidiary, meets either of the
following conditions:

(I)         THE INVESTMENTS OF THE COMPANY AND ITS SUBSIDIARIES IN, OR THEIR
PROPORTIONATE SHARE (BASED ON THEIR EQUITY INTERESTS) OF THE BOOK VALUE OF THE
TOTAL ASSETS (AFTER INTERCOMPANY ELIMINATIONS) OF, THE SUBSIDIARY IN QUESTION
EXCEED 10% OF THE BOOK VALUE OF THE TOTAL ASSETS OF THE COMPANY AND ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, OR

(ii)        the equity of the Company and its Subsidiaries in the revenues of
the Subsidiary in question exceeds 10% of the revenues from continuing
operations of the Company and its Subsidiaries on a consolidated basis for the
Company’s most recent fiscal year; or

                                                                             26

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(b)        Any other Subsidiary of the Company designated as a “Significant
Subsidiary” by the Company in a written notice to the Administrative Agent.

“SPC” has the meaning specified in Section 10.06(h). 

“Special Notice Currency” means at any time an Alternative Currency, other than
Australian Dollars, Canadian Dollars, Euros, Sterling or any other currency of a
country that is a member of the Organization for Economic Cooperation and
Development at such time located in North America, Europe or Australia.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided  that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or such L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided  further 
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned directly or indirectly through one or more Subsidiaries by such Person.
 Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantors” means (i) Hasbro International, Inc. and (ii) any other
Subsidiary Guarantors that may be added from time to time pursuant to Section
6.12. 

“Subsidiary Guaranty” means the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders, substantially
in the form of Exhibit G. 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05. 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05. 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

                                                                             27

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Swing Line Loan” has the meaning specified in Section 2.05(a). 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, or fees or other
charges related thereto imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

“Threshold Amount” means $125,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the applicable
time).

“United States” and “U.S.” mean the United States of America.

                                                                             28

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

“Unreimbursed Amount” has the meaning specified in Section 2.04(f).  Upon an L/C
Borrowing, the Unreimbursed Amount that is covered by such L/C Borrowing shall
be deemed to be represented by, and not in addition to, such L/C Borrowing.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02.         OTHER INTERPRETIVE PROVISIONS

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:


(A)                 THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY EXPRESS
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HERETO,” “HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN
USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN
ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN
A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES UNLESS OTHERWISE
SPECIFIED SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS
AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR, (V) ANY
REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY PROVISIONS
CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH LAW AND ANY REFERENCE TO
ANY LAW, RULE OR REGULATION SHALL, UNLESS OTHERWISE SPECIFIED, REFER TO SUCH
LAW, RULE OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME,
AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AND TO REFER TO ANY AND ALL APPLICABLE TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


(B)                IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE
TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS
“TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO
AND INCLUDING.”   


(C)                 SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


(D)                ANY REFERENCE HEREIN TO A MERGER, TRANSFER, CONSOLIDATION,
AMALGAMATION, CONSOLIDATION, ASSIGNMENT, SALE, DISPOSITION OR TRANSFER, OR
SIMILAR TERM, SHALL BE DEEMED TO APPLY TO A DIVISION OF OR BY A LIMITED
LIABILITY COMPANY, OR AN ALLOCATION OF ASSETS TO A SERIES OF A LIMITED LIABILITY
COMPANY (OR THE UNWINDING OF SUCH A DIVISION OR ALLOCATION), AS IF IT WERE A
MERGER,

                                                                             29

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


TRANSFER, CONSOLIDATION, AMALGAMATION, CONSOLIDATION, ASSIGNMENT, SALE,
DISPOSITION OR TRANSFER, OR SIMILAR TERM, AS APPLICABLE, TO, OF OR WITH A
SEPARATE PERSON. ANY DIVISION OF A LIMITED LIABILITY COMPANY SHALL CONSTITUTE A
SEPARATE PERSON HEREUNDER (AND EACH DIVISION OF ANY LIMITED LIABILITY COMPANY
THAT IS A SUBSIDIARY, JOINT VENTURE OR ANY OTHER LIKE TERM SHALL ALSO CONSTITUTE
SUCH A PERSON OR ENTITY).


1.03.         ACCOUNTING TERMS

.  (a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Company’s independent public accountants) with the most
recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to Section 6.01 or, prior to such delivery, the
Audited Financial Statements, except  as otherwise specifically prescribed
herein.


(B)                CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD
AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY
LOAN DOCUMENT, AND EITHER THE COMPANY OR THE REQUIRED LENDERS SHALL SO REQUEST,
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE COMPANY SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED  THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT A WRITTEN
RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND
AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP; PROVIDED  FURTHER  THAT SUCH
RECONCILIATION SHALL BE REQUIRED TO BE PROVIDED ONLY FOR THE FOUR FISCAL
QUARTERS FOLLOWING SUCH CHANGE. WITHOUT LIMITING THE FOREGOING, INCLUDING FOR
THE PURPOSE OF CALCULATING THE CONSOLIDATED TOTAL LEVERAGE RATIO, LEASES SHALL
CONTINUE TO BE CLASSIFIED AND ACCOUNTED FOR ON A BASIS CONSISTENT WITH THAT
REFLECTED IN THE AUDITED FINANCIAL STATEMENTS FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING ANY CHANGE IN GAAP RELATING THERETO, UNLESS THE
PARTIES HERETO SHALL ENTER INTO A MUTUALLY ACCEPTABLE AMENDMENT ADDRESSING SUCH
CHANGES, AS PROVIDED FOR ABOVE. FOR THE AVOIDANCE OF DOUBT, CHANGES IN GAAP
SHALL INCLUDE BOTH CHANGES ADOPTED AFTER THE DATE HEREOF AND CHANGES ADOPTED
PRIOR TO THE DATE HEREOF AND FIRST MADE EFFECTIVE AS TO THE LOAN PARTIES AFTER
THE DATE HEREOF.


1.04.         ROUNDING

.  Any financial ratios required to be maintained by the Company pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


1.05.         EXCHANGE RATES; CURRENCY EQUIVALENTS

.  (a)  The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts until the next Revaluation Date to

                                                                             30

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

occur.  Except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be the
Dollar Equivalent thereof.


(B)                WHEREVER IN THIS AGREEMENT IN CONNECTION WITH A COMMITTED
BORROWING, CONVERSION, CONTINUATION OR PREPAYMENT OF A EUROCURRENCY RATE LOAN OR
THE ISSUANCE, AMENDMENT OR EXTENSION OF A LETTER OF CREDIT, AN AMOUNT, SUCH AS A
REQUIRED MINIMUM OR MULTIPLE AMOUNT, IS EXPRESSED IN DOLLARS, BUT SUCH COMMITTED
BORROWING, EUROCURRENCY RATE LOAN OR LETTER OF CREDIT IS DENOMINATED IN AN
ALTERNATIVE CURRENCY, SUCH AMOUNT SHALL BE THE RELEVANT ALTERNATIVE CURRENCY
EQUIVALENT OF SUCH DOLLAR AMOUNT (ROUNDED TO THE NEAREST UNIT OF SUCH
ALTERNATIVE CURRENCY, WITH 0.0001 OF A UNIT BEING ROUNDED UPWARD), AS DETERMINED
BY THE ADMINISTRATIVE AGENT OR THE APPLICABLE L/C ISSUER, AS THE CASE MAY BE.


1.06.         ADDITIONAL ALTERNATIVE CURRENCIES

.  (a)  The Company may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided  that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars.  In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders, including specification by the Administrative Agent of a reasonable
Minimum Principal Amount for such Alternative Currency; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C
Issuers.


(B)                ANY SUCH REQUEST SHALL BE MADE TO THE ADMINISTRATIVE AGENT
NOT LATER THAN 11:00 A.M., TEN BUSINESS DAYS PRIOR TO THE DATE OF THE DESIRED
CREDIT EXTENSION (OR SUCH OTHER TIME OR DATE AS MAY BE AGREED BY THE
ADMINISTRATIVE AGENT AND, IN THE CASE OF ANY SUCH REQUEST PERTAINING TO LETTERS
OF CREDIT, THE L/C ISSUERS, IN ITS OR THEIR SOLE DISCRETION).  IN THE CASE OF
ANY SUCH REQUEST PERTAINING TO EUROCURRENCY RATE LOANS, THE ADMINISTRATIVE AGENT
SHALL PROMPTLY NOTIFY EACH LENDER THEREOF AND OF THE PROPOSED MINIMUM PRINCIPAL
AMOUNT THEREFOR; AND IN THE CASE OF ANY SUCH REQUEST PERTAINING TO LETTERS OF
CREDIT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE L/C ISSUERS THEREOF.
 EACH LENDER (IN THE CASE OF ANY SUCH REQUEST PERTAINING TO EUROCURRENCY RATE
LOANS) OR EACH L/C ISSUER (IN THE CASE OF A REQUEST PERTAINING TO LETTERS OF
CREDIT) SHALL NOTIFY THE ADMINISTRATIVE AGENT, NOT LATER THAN 11:00 A.M., FIVE
BUSINESS DAYS AFTER RECEIPT OF SUCH REQUEST WHETHER IT CONSENTS, IN ITS SOLE
DISCRETION, TO THE MAKING OF EUROCURRENCY RATE LOANS OR THE ISSUANCE OF LETTERS
OF CREDIT, AS THE CASE MAY BE, IN SUCH REQUESTED CURRENCY.


(C)                 ANY FAILURE BY A LENDER OR AN L/C ISSUER, AS THE CASE MAY
BE, TO RESPOND TO SUCH REQUEST WITHIN THE TIME PERIOD SPECIFIED IN THE PRECEDING
SENTENCE SHALL BE DEEMED TO BE A REFUSAL BY SUCH LENDER OR SUCH L/C ISSUER, AS
THE CASE MAY BE, TO PERMIT EUROCURRENCY RATE LOANS TO BE MADE OR LETTERS OF
CREDIT TO BE ISSUED IN SUCH REQUESTED CURRENCY.  IF THE ADMINISTRATIVE AGENT AND
ALL THE LENDERS CONSENT TO MAKING EUROCURRENCY RATE LOANS IN SUCH REQUESTED
CURRENCY, THE ADMINISTRATIVE AGENT SHALL SO NOTIFY THE COMPANY AND SUCH CURRENCY
SHALL THEREUPON BE DEEMED FOR ALL PURPOSES TO BE AN ALTERNATIVE CURRENCY
HEREUNDER FOR PURPOSES OF ANY COMMITTED BORROWINGS OF EUROCURRENCY RATE LOANS;
AND IF THE ADMINISTRATIVE AGENT AND THE L/C ISSUERS CONSENT TO THE ISSUANCE OF
LETTERS OF CREDIT IN SUCH REQUESTED CURRENCY, THE ADMINISTRATIVE AGENT SHALL SO
NOTIFY THE COMPANY AND SUCH CURRENCY SHALL THEREUPON BE DEEMED FOR ALL PURPOSES
TO BE AN ALTERNATIVE CURRENCY HEREUNDER FOR PURPOSES OF ANY LETTER OF CREDIT
ISSUANCES.  IF THE

                                                                             31

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT SHALL FAIL TO OBTAIN CONSENT TO ANY REQUEST FOR AN
ADDITIONAL CURRENCY UNDER THIS SECTION 1.06, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY SO NOTIFY THE COMPANY.  ANY SPECIFIED CURRENCY OF AN EXISTING LETTER OF
CREDIT THAT IS NEITHER DOLLARS NOR ONE OF THE ALTERNATIVE CURRENCIES
SPECIFICALLY LISTED IN THE DEFINITION OF “ALTERNATIVE CURRENCY” SHALL BE DEEMED
AN ALTERNATIVE CURRENCY WITH RESPECT TO SUCH EXISTING LETTER OF CREDIT ONLY.


1.07.         CHANGE OF CURRENCY

.  (a)  Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation).  If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided  that
if any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.


(B)                EACH PROVISION OF THIS AGREEMENT SHALL BE SUBJECT TO SUCH
REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT, IN CONSULTATION
WITH THE BORROWERS, MAY FROM TIME TO TIME REASONABLY SPECIFY TO BE APPROPRIATE
TO REFLECT THE ADOPTION OF THE EURO BY ANY MEMBER STATE OF THE EUROPEAN UNION
AND ANY RELEVANT MARKET CONVENTIONS OR PRACTICES RELATING TO THE EURO.


(C)                 EACH PROVISION OF THIS AGREEMENT ALSO SHALL BE SUBJECT TO
SUCH REASONABLE CHANGES OF CONSTRUCTION AS THE ADMINISTRATIVE AGENT, IN
CONSULTATION WITH THE BORROWERS, MAY FROM TIME TO TIME REASONABLY SPECIFY TO BE
APPROPRIATE TO REFLECT A CHANGE IN CURRENCY OF ANY OTHER COUNTRY AND ANY
RELEVANT MARKET CONVENTIONS OR PRACTICES RELATING TO THE CHANGE IN CURRENCY.


1.08.         TIMES OF DAY

.  Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.09.         LETTER OF CREDIT AMOUNTS

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.


1.10.         INTEREST RATES

.  The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


 

                                                                             32

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01.         COMMITTED LOANS

.  Subject to the terms and conditions set forth herein, each Lender hereby
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
 Committed Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.


2.02.         BORROWINGS, CONVERSIONS AND CONTINUATIONS OF COMMITTED LOANS

.


(A)                 EACH COMMITTED BORROWING, EACH CONVERSION OF COMMITTED LOANS
FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF EUROCURRENCY RATE LOANS
SHALL BE MADE UPON THE COMPANY’S OR DESIGNATED BORROWER’S, AS THE CASE MAY BE,
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY (A)
TELEPHONE OR (B) A COMMITTED LOAN NOTICE; PROVIDED THAT ANY TELEPHONIC NOTICE
MUST BE CONFIRMED IMMEDIATELY BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A
COMMITTED LOAN NOTICE.  EACH SUCH COMMITTED LOAN NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN (I) 1:00 P.M. THREE BUSINESS DAYS PRIOR TO
THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR CONTINUATION OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS OR OF ANY CONVERSION OF
EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS TO BASE RATE COMMITTED LOANS,
(II) 12:00 NOON FOUR BUSINESS DAYS (OR FIVE BUSINESS DAYS IN THE CASE OF A
SPECIAL NOTICE CURRENCY) PRIOR TO THE REQUESTED DATE OF ANY BORROWING OR
CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN ALTERNATIVE CURRENCIES,
AND (III) 12:00 NOON ON THE REQUESTED DATE OF ANY BORROWING OF BASE RATE
COMMITTED LOANS; PROVIDED,  HOWEVER, THAT IF ANY BORROWER WISHES TO REQUEST
EUROCURRENCY RATE LOANS HAVING AN INTEREST PERIOD OTHER THAN ONE, TWO, THREE OR
SIX MONTHS IN DURATION AS PROVIDED IN THE DEFINITION OF “INTEREST PERIOD”, THE
APPLICABLE NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN
11:00 A.M. (I) FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF SUCH BORROWING,
CONVERSION OR CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN DOLLARS, OR
(II) FIVE BUSINESS DAYS (OR SIX BUSINESS DAYS IN THE CASE OF A SPECIAL NOTICE
CURRENCY) PRIOR TO THE REQUESTED DATE OF SUCH BORROWING, CONVERSION OR
CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN ALTERNATIVE CURRENCIES,
WHEREUPON THE ADMINISTRATIVE AGENT SHALL GIVE PROMPT NOTICE TO THE LENDERS OF
SUCH REQUEST AND DETERMINE WHETHER THE REQUESTED INTEREST PERIOD IS ACCEPTABLE
TO ALL OF THEM.  NOT LATER THAN 11:00 A.M. (I) THREE BUSINESS DAYS BEFORE THE
REQUESTED DATE OF SUCH BORROWING, CONVERSION OR CONTINUATION OF EUROCURRENCY
RATE LOANS DENOMINATED IN DOLLARS HAVING AN INTEREST PERIOD OTHER THAN ONE, TWO,
THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE DEFINITION OF “INTEREST
PERIOD”, OR (II) FOUR BUSINESS DAYS (OR FIVE BUSINESS DAYS IN THE CASE OF A
SPECIAL NOTICE CURRENCY) PRIOR TO THE REQUESTED DATE OF SUCH BORROWING,
CONVERSION OR CONTINUATION OF EUROCURRENCY RATE LOANS DENOMINATED IN ALTERNATIVE
CURRENCIES HAVING AN INTEREST PERIOD OTHER THAN ONE, TWO, THREE OR SIX MONTHS IN
DURATION AS PROVIDED IN THE DEFINITION OF “INTEREST PERIOD”, THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE RELEVANT BORROWER (WHICH NOTICE MAY BE BY TELEPHONE)

                                                                             33

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


WHETHER OR NOT THE REQUESTED INTEREST PERIOD HAS BEEN CONSENTED TO BY ALL THE
LENDERS.  EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EUROCURRENCY RATE
LOANS SHALL BE IN AN AMOUNT NOT LESS THAN THE MINIMUM PRINCIPAL AMOUNT.  EXCEPT
AS PROVIDED IN SECTIONS 2.04(C) AND 2.05(C), EACH COMMITTED BORROWING OF OR
CONVERSION TO BASE RATE COMMITTED LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$500,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN
NOTICE SHALL SPECIFY (I) WHETHER SUCH BORROWER IS REQUESTING A COMMITTED
BORROWING, A CONVERSION OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, OR A
CONTINUATION OF EUROCURRENCY RATE LOANS, (II) THE REQUESTED DATE OF THE
BORROWING, CONVERSION OR CONTINUATION, AS THE CASE MAY BE (WHICH SHALL BE A
BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF COMMITTED LOANS TO BE BORROWED,
CONVERTED OR CONTINUED, (IV) THE TYPE OF COMMITTED LOANS TO BE BORROWED OR TO
WHICH EXISTING COMMITTED LOANS ARE TO BE CONVERTED, (V) IF APPLICABLE, THE
DURATION OF THE INTEREST PERIOD WITH RESPECT THERETO AND (VI) THE CURRENCY OF
THE COMMITTED LOANS TO BE BORROWED.  IF THE RELEVANT BORROWER FAILS TO SPECIFY A
CURRENCY IN A COMMITTED LOAN NOTICE REQUESTING A BORROWING, THEN THE COMMITTED
LOANS SO REQUESTED SHALL BE MADE IN DOLLARS.  IF SUCH BORROWER FAILS TO SPECIFY
A TYPE OF COMMITTED LOAN IN A COMMITTED LOAN NOTICE OR IF SUCH BORROWER FAILS TO
GIVE A TIMELY NOTICE REQUESTING A CONVERSION OR CONTINUATION, THEN THE
APPLICABLE COMMITTED LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS;
PROVIDED, HOWEVER, THAT IN THE CASE OF A FAILURE TO TIMELY REQUEST A
CONTINUATION OF COMMITTED LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY, SUCH
LOANS SHALL BE CONTINUED AS EUROCURRENCY RATE LOANS IN THEIR ORIGINAL CURRENCY
WITH AN INTEREST PERIOD OF ONE MONTH.  ANY AUTOMATIC CONVERSION TO BASE RATE
LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE INTEREST PERIOD THEN IN
EFFECT WITH RESPECT TO THE APPLICABLE EUROCURRENCY RATE LOANS.  IF SUCH BORROWER
REQUESTS A BORROWING OF, CONVERSION TO, OR CONTINUATION OF EUROCURRENCY RATE
LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT FAILS TO SPECIFY AN INTEREST
PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF ONE MONTH.  NO
COMMITTED LOAN MAY BE CONVERTED INTO OR CONTINUED AS A COMMITTED LOAN
DENOMINATED IN A DIFFERENT CURRENCY, BUT INSTEAD MUST BE PREPAID IN THE ORIGINAL
CURRENCY OF SUCH COMMITTED LOAN AND REBORROWED IN THE OTHER CURRENCY.


(B)                FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT (AND
CURRENCY) OF ITS APPLICABLE PERCENTAGE OF THE APPLICABLE COMMITTED LOANS, AND IF
NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION IS PROVIDED BY THE APPLICABLE
BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER OF THE DETAILS OF
ANY AUTOMATIC CONVERSION TO BASE RATE LOANS OR CONTINUATION OF COMMITTED LOANS
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, IN EACH CASE AS DESCRIBED IN THE
PRECEDING SUBSECTION.  IN THE CASE OF A COMMITTED BORROWING, EACH LENDER SHALL
MAKE THE AMOUNT OF ITS COMMITTED LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN
SAME DAY FUNDS AT THE ADMINISTRATIVE AGENT’S OFFICE FOR THE APPLICABLE CURRENCY
NOT LATER THAN 1:00 P.M, IN THE CASE OF ANY COMMITTED LOAN DENOMINATED IN
DOLLARS OTHER THAN BASE RATE LOANS, AND IN THE CASE OF ANY COMMITTED LOAN
DENOMINATED IN DOLLARS THAT IS A BASE RATE LOAN, NOT LATER THAN 2:00 P.M., AND
NOT LATER THAN THE APPLICABLE TIME SPECIFIED BY THE ADMINISTRATIVE AGENT IN THE
CASE OF ANY COMMITTED LOAN IN AN ALTERNATIVE CURRENCY, IN EACH CASE ON THE
BUSINESS DAY SPECIFIED IN THE APPLICABLE COMMITTED LOAN NOTICE.  SUBJECT TO
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02, THE
ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE COMPANY
OR THE DESIGNATED BORROWER, AS APPLICABLE, IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT NO LATER THAN 5:00 P.M. EST ON THE BUSINESS DAY SPECIFIED
IN THE APPLICABLE COMMITTED LOAN NOTICE EITHER BY (I) CREDITING THE ACCOUNT OF
SUCH BORROWER ON THE BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR
(II) WIRE TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH

                                                                            34

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


INSTRUCTIONS PROVIDED TO THE ADMINISTRATIVE AGENT BY SUCH BORROWER; PROVIDED,
HOWEVER, THAT IF, ON THE DATE THE COMMITTED LOAN NOTICE WITH RESPECT TO SUCH
BORROWING DENOMINATED IN DOLLARS IS GIVEN BY SUCH BORROWER, THERE ARE L/C
BORROWINGS OUTSTANDING, THEN THE PROCEEDS OF SUCH BORROWING, FIRST, SHALL BE
APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND, SECOND, SHALL BE
MADE AVAILABLE TO THE APPLICABLE BORROWER AS PROVIDED ABOVE.


(C)                 SUBJECT TO SECTION 3.05, A EUROCURRENCY RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EUROCURRENCY RATE LOAN.  DURING THE EXISTENCE OF AN EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT OR REQUIRED LENDERS MAY REQUIRE THAT NO LOANS MAY BE
CONVERTED TO OR CONTINUED AS EUROCURRENCY RATE LOANS (WHETHER IN DOLLARS OR ANY
ALTERNATIVE CURRENCY) WITHOUT THE CONSENT OF THE REQUIRED LENDERS, AND THE
REQUIRED LENDERS MAY DEMAND THAT ANY OR ALL OF THE THEN OUTSTANDING EUROCURRENCY
RATE LOANS DENOMINATED IN AN ALTERNATIVE CURRENCY BE REDENOMINATED INTO DOLLARS
IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF, ON THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD WITH RESPECT THERETO.


(D)                THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS
AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EUROCURRENCY RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.


(E)                 AFTER GIVING EFFECT TO ALL COMMITTED BORROWINGS, ALL
CONVERSIONS OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS
OF COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE THAN TEN INTEREST
PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.


2.03.         [INTENTIONALLY OMITTED]

.


2.04.         LETTERS OF CREDIT

.


(A)                 THE LETTER OF CREDIT COMMITMENT.

(I)                  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A)
EACH L/C ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE LENDERS SET FORTH
IN THIS SECTION 2.04, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE
PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO
ISSUE LETTERS OF CREDIT DENOMINATED IN DOLLARS OR IN ONE OR MORE ALTERNATIVE
CURRENCIES FOR THE ACCOUNT OF THE BORROWERS OR THEIR RESPECTIVE SUBSIDIARIES,
AND TO AMEND OR EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE
WITH SUBSECTION (B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF
CREDIT; AND (B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT
ISSUED FOR THE ACCOUNT OF THE BORROWERS OR THEIR SUBSIDIARIES AND ANY DRAWINGS
THEREUNDER; PROVIDED  THAT AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH
RESPECT TO ANY LETTER OF CREDIT, (W) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE
AGGREGATE COMMITMENTS, (X) THE REVOLVING CREDIT EXPOSURE OF ANY LENDER SHALL NOT
EXCEED SUCH LENDER’S COMMITMENT, (Y) THE OUTSTANDING AMOUNT OF THE L/C
OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT, AND (Z) THE
AGGREGATE AMOUNT OF THE OUTSTANDING LETTERS OF CREDIT ISSUED BY ANY L/C ISSUER
SHALL NOT EXCEED ITS L/C COMMITMENT.  EACH REQUEST BY THE BORROWERS FOR THE

                                                                            35

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A
REPRESENTATION BY THE BORROWERS THAT THE L/C CREDIT EXTENSION SO REQUESTED
COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING SENTENCE.
 WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
THE BORROWERS’ ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY REVOLVING, AND
ACCORDINGLY THE BORROWERS MAY, DURING THE FOREGOING PERIOD, OBTAIN LETTERS OF
CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT HAVE BEEN DRAWN
UPON AND REIMBURSED.  ALL EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO HAVE
BEEN ISSUED PURSUANT HERETO, AND FROM AND AFTER THE CLOSING DATE SHALL BE
SUBJECT TO AND GOVERNED BY THE TERMS AND CONDITIONS HEREOF.

(II)                NO L/C ISSUER SHALL ISSUE ANY LETTER OF CREDIT, IF:

(A)              SUBJECT TO SECTION 2.04(B)(III), THE EXPIRY DATE OF SUCH
REQUESTED LETTER OF CREDIT WOULD OCCUR MORE THAN TWELVE MONTHS AFTER THE DATE OF
ISSUANCE OR LAST EXTENSION, UNLESS THE REQUIRED LENDERS HAVE APPROVED SUCH
EXPIRY DATE; OR

(B)               THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE LENDERS (OTHER THAN
ANY DEFAULTING LENDER) HAVE APPROVED SUCH EXPIRY DATE.

(III)              NO L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

(A)              ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN SUCH L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO SUCH L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT SUCH L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON SUCH L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH SUCH L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON SUCH L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH SUCH L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

(B)               THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR
MORE LAWS OR POLICIES OF SUCH L/C ISSUER APPLICABLE TO LETTERS OF CREDIT
GENERALLY;

(C)               EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
SUCH L/C ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN
$10,000, IN THE CASE OF A COMMERCIAL LETTER OF CREDIT, OR $50,000, IN THE CASE
OF A STANDBY LETTER OF CREDIT;

(D)              EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND SUCH
L/C ISSUER, SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS OR AN ALTERNATIVE CURRENCY; OR

 

                                                                            36

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(E)               ANY LENDER IS AT THAT TIME A DEFAULTING LENDER, UNLESS SUCH
L/C ISSUER HAS ENTERED INTO ARRANGEMENTS, INCLUDING THE DELIVERY OF CASH
COLLATERAL, SATISFACTORY TO SUCH L/C ISSUER (IN ITS SOLE DISCRETION) WITH THE
COMPANY OR SUCH LENDER TO ELIMINATE SUCH L/C ISSUER’S ACTUAL OR POTENTIAL
FRONTING EXPOSURE (AFTER GIVING EFFECT TO SECTION 2.19(A)(IV)) WITH RESPECT TO
THE DEFAULTING LENDER ARISING FROM EITHER THE LETTER OF CREDIT THEN PROPOSED TO
BE ISSUED OR THAT LETTER OF CREDIT AND ALL OTHER L/C OBLIGATIONS AS TO WHICH
SUCH L/C ISSUER HAS ACTUAL OR POTENTIAL FRONTING EXPOSURE, AS IT MAY ELECT IN
ITS SOLE DISCRETION.

(IV)              NO L/C ISSUER SHALL AMEND ANY LETTER OF CREDIT IF SUCH L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

(V)                NO L/C ISSUER SHALL BE UNDER ANY OBLIGATION TO AMEND ANY
LETTER OF CREDIT IF (A) SUCH L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO
ISSUE SUCH LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B)
THE BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT
TO SUCH LETTER OF CREDIT.

(VI)              EACH L/C ISSUER SHALL ACT ON BEHALF OF THE LENDERS WITH
RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH, AND EACH L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A)
PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS
TAKEN OR OMISSIONS SUFFERED BY SUCH L/C ISSUER IN CONNECTION WITH LETTERS OF
CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT” AS USED IN ARTICLE IX INCLUDED SUCH L/C ISSUER WITH RESPECT TO SUCH ACTS
OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO SUCH L/C
ISSUER.


(B)                PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT;
AUTO-EXTENSION LETTERS OF CREDIT.

(I)                  EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE
CASE MAY BE, UPON THE REQUEST OF EITHER BORROWER DELIVERED TO ANY L/C ISSUER
(WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT
APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF SUCH
BORROWER.  SUCH LETTER OF CREDIT APPLICATION MAY BE SENT BY FACSIMILE, BY UNITED
STATES MAIL, BY OVERNIGHT COURIER, BY ELECTRONIC TRANSMISSION USING THE SYSTEM
PROVIDED BY THE APPLICABLE L/C ISSUER, BY PERSONAL DELIVERY OR BY ANY OTHER
MEANS ACCEPTABLE TO SUCH L/C ISSUER.  SUCH LETTER OF CREDIT APPLICATION MUST BE
RECEIVED BY THE APPLICABLE L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER
THAN 11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR SUCH LATER DATE AND TIME AS THE
ADMINISTRATIVE AGENT AND SUCH L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN
THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT,
AS THE CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A
LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND
DETAIL REASONABLY SATISFACTORY TO THE APPLICABLE L/C ISSUER:  (A) THE PROPOSED
ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY);
(B) THE AMOUNT AND CURRENCY THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME
AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE

                                                                            37

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL
TEXT OF ANY CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY
DRAWING THEREUNDER; AND (G) SUCH OTHER MATTERS AS SUCH L/C ISSUER MAY REASONABLY
REQUEST.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
REASONABLY SATISFACTORY TO THE APPLICABLE L/C ISSUER (A) THE LETTER OF CREDIT TO
BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE A
BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER
MATTERS AS SUCH L/C ISSUER MAY REASONABLY REQUEST.  ADDITIONALLY, THE BORROWERS
SHALL FURNISH TO THE APPLICABLE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH
OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT
ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS SUCH L/C ISSUER OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.  IN THE EVENT THAT ANY LETTER OF
CREDIT APPLICATION INCLUDES REPRESENTATIONS AND WARRANTIES, COVENANTS AND/OR
EVENTS OF DEFAULT THAT DO NOT CONTAIN THE MATERIALITY QUALIFIERS, EXCEPTIONS OR
THRESHOLDS THAT ARE APPLICABLE TO THE ANALOGOUS PROVISIONS OF THIS AGREEMENT OR
OTHER LOAN DOCUMENTS, OR ARE OTHERWISE MORE RESTRICTIVE, THE RELEVANT
QUALIFIERS, EXCEPTIONS AND THRESHOLDS CONTAINED HEREIN SHALL BE INCORPORATED
THEREIN OR, TO THE EXTENT MORE RESTRICTIVE, SHALL BE DEEMED FOR THE PURPOSES OF
SUCH LETTER OF CREDIT APPLICATION TO BE THE SAME AS THE ANALOGOUS PROVISIONS
HEREIN.

(II)                UNLESS THE APPLICABLE L/C ISSUER HAS RECEIVED WRITTEN NOTICE
FROM THE ADMINISTRATIVE AGENT OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR
TO THE REQUESTED DATE OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF
CREDIT, THAT ONE OR MORE APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT
THEN BE SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, SUCH L/C
ISSUER SHALL, ON THE REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF
THE RELEVANT BORROWER OR ITS SUBSIDIARY OR ENTER INTO THE APPLICABLE AMENDMENT,
AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH SUCH L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES TO, PURCHASE FROM THE APPLICABLE L/C ISSUER A RISK
PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF SUCH
LENDER’S APPLICABLE PERCENTAGE TIMES  THE AMOUNT OF SUCH LETTER OF CREDIT.

(III)              IF A BORROWER SO REQUESTS IN ANY APPLICABLE LETTER OF CREDIT
APPLICATION, THE APPLICABLE L/C ISSUER MAY, IN ITS SOLE AND ABSOLUTE DISCRETION,
AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC EXTENSION PROVISIONS (EACH,
AN “AUTO-EXTENSION  LETTER OF CREDIT”);  PROVIDED THAT ANY SUCH AUTO-EXTENSION
LETTER OF CREDIT MUST PERMIT SUCH L/C ISSUER TO PREVENT ANY SUCH EXTENSION AT
LEAST ONCE IN EACH TWELVE-MONTH PERIOD (COMMENCING WITH THE DATE OF ISSUANCE OF
SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT
LATER THAN A DAY (THE “NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH
PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED.  UNLESS
OTHERWISE DIRECTED BY THE APPLICABLE L/C ISSUER, THE BORROWERS SHALL NOT BE
REQUIRED TO MAKE A SPECIFIC REQUEST TO SUCH L/C ISSUER FOR ANY SUCH EXTENSION.
 ONCE AN AUTO-EXTENSION LETTER OF CREDIT HAS BEEN ISSUED, THE LENDERS SHALL BE
DEEMED TO HAVE AUTHORIZED (BUT MAY NOT REQUIRE) THE APPLICABLE L/C ISSUER TO
PERMIT THE EXTENSION OF SUCH LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT
LATER THAN THE LETTER OF CREDIT EXPIRATION DATE; PROVIDED, HOWEVER, THAT SUCH
L/C ISSUER SHALL NOT PERMIT ANY SUCH EXTENSION IF (A) SUCH L/C ISSUER HAS
DETERMINED THAT IT WOULD NOT BE PERMITTED, OR WOULD HAVE NO

                                                                            38

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

OBLIGATION, AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS REVISED FORM (AS
EXTENDED) UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF CLAUSE (II) OR
(III) OF SECTION 2.04(A) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY
BE BY TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS FIVE BUSINESS DAYS
BEFORE THE NON-EXTENSION NOTICE DATE FROM THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE BORROWERS THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN
SECTION 4.02 IS NOT THEN SATISFIED, AND IN EACH SUCH CASE DIRECTING SUCH L/C
ISSUER NOT TO PERMIT SUCH EXTENSION.

(IV)              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE APPLICABLE L/C ISSUER WILL ALSO DELIVER TO THE
BORROWERS A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR AMENDMENT.


(C)                 DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.

(I)                  UPON RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT
OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE APPLICABLE L/C
ISSUER SHALL NOTIFY THE BORROWERS AND THE ADMINISTRATIVE AGENT THEREOF.  IN THE
CASE OF A LETTER OF CREDIT DENOMINATED IN AN ALTERNATIVE CURRENCY, THE
APPLICABLE BORROWER SHALL REIMBURSE APPLICABLE L/C ISSUER IN SUCH ALTERNATIVE
CURRENCY, UNLESS (A) SUCH L/C ISSUER (AT ITS OPTION) SHALL HAVE SPECIFIED IN
SUCH NOTICE THAT IT WILL REQUIRE REIMBURSEMENT IN DOLLARS AND THE RELEVANT
BORROWER SHALL HAVE AGREED TO MAKE SUCH PAYMENT IN DOLLARS, OR (B) IN THE
ABSENCE OF ANY SUCH REQUIREMENT FOR REIMBURSEMENT IN DOLLARS, THE BORROWERS
SHALL HAVE NOTIFIED SUCH L/C ISSUER PROMPTLY FOLLOWING RECEIPT OF THE NOTICE OF
DRAWING THAT THE BORROWERS WILL REIMBURSE SUCH L/C ISSUER IN DOLLARS.  IN THE
CASE OF ANY SUCH REIMBURSEMENT IN DOLLARS OF A DRAWING UNDER A LETTER OF CREDIT
DENOMINATED IN AN ALTERNATIVE CURRENCY, THE APPLICABLE L/C ISSUER SHALL NOTIFY
THE BORROWERS OF THE DOLLAR EQUIVALENT OF THE AMOUNT OF THE DRAWING PROMPTLY
FOLLOWING THE DETERMINATION THEREOF.  NOT LATER THAN 5:00 P.M. EST ON THE DATE
OF ANY PAYMENT BY THE APPLICABLE L/C ISSUER UNDER A LETTER OF CREDIT TO BE
REIMBURSED IN AN ALTERNATIVE CURRENCY (EACH SUCH DATE, AN “HONOR DATE”), THE
APPLICABLE BORROWER SHALL REIMBURSE SUCH L/C ISSUER THROUGH THE ADMINISTRATIVE
AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING AND IN THE APPLICABLE
CURRENCY, PROVIDED THAT IF NOTICE OF SUCH DRAWING IS NOT PROVIDED TO THE
RELEVANT BORROWER PRIOR TO 1:00 P.M. EST ON THE HONOR DATE, THEN SUCH BORROWER
SHALL REIMBURSE SUCH L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT IN AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH DRAWING IN THE NEXT SUCCEEDING BUSINESS DAY AND SUCH
EXTENSION OF TIME SHALL BE REFLECTED IN COMPUTING FEES IN RESPECT OF ANY SUCH
LETTER OF CREDIT PLUS INTEREST.  IF THE APPLICABLE BORROWER FAILS TO SO
REIMBURSE THE APPLICABLE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH LENDER OF THE HONOR DATE, THE AMOUNT OF THE UNREIMBURSED
DRAWING (EXPRESSED IN DOLLARS IN THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF IN
THE CASE OF A LETTER OF CREDIT DENOMINATED IN AN ALTERNATIVE CURRENCY) (THE
“UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE
THEREOF.  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL BE DEEMED TO HAVE
REQUESTED A COMMITTED BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR
DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE
MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE
RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE AGGREGATE
COMMITMENTS AND THE

                                                                            39

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED
LOAN NOTICE).  ANY NOTICE GIVEN BY THE APPLICABLE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION  2.04(C)(I)  MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED  THAT THE LACK OF SUCH
AN IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT
OF SUCH NOTICE.

(II)                EACH LENDER (INCLUDING LENDERS ACTING AS L/C ISSUERS) SHALL
UPON ANY NOTICE PURSUANT TO SECTION 2.04(C)(I) MAKE FUNDS AVAILABLE (AND THE
ADMINISTRATIVE AGENT MAY APPLY CASH COLLATERAL PROVIDED FOR THIS PURPOSE) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER, IN DOLLARS,
AT THE ADMINISTRATIVE AGENT’S OFFICE FOR DOLLAR-DENOMINATED PAYMENTS IN AN
AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER
THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF SECTION
2.04(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE
MADE A BASE RATE COMMITTED LOAN TO THE RELEVANT BORROWER IN SUCH AMOUNT.  THE
ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE APPLICABLE L/C
ISSUER IN DOLLARS.

(III)              WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A COMMITTED BORROWING OF BASE RATE LOANS BECAUSE THE RELEVANT
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE APPLICABLE BORROWER SHALL BE DEEMED TO HAVE INCURRED FROM THE
APPLICABLE L/C ISSUER AN L/C BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT
THAT IS NOT SO REFINANCED, WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON
DEMAND (TOGETHER WITH INTEREST).  IN SUCH EVENT, EACH LENDER’S PAYMENT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER PURSUANT TO
SECTION 2.04(C)(II) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS PARTICIPATION IN
SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM SUCH LENDER IN
SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS SECTION 2.04. 

(IV)              UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR L/C ADVANCE
PURSUANT TO THIS SECTION 2.04(C) TO REIMBURSE THE APPLICABLE L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF SUCH L/C
ISSUER.

(V)                EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR L/C
ADVANCES TO REIMBURSE THE APPLICABLE L/C ISSUER FOR AMOUNTS DRAWN UNDER LETTERS
OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.04(C), SHALL BE ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY
SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY
HAVE AGAINST ANY L/C ISSUER, THE BORROWERS, ANY SUBSIDIARY OR ANY OTHER PERSON
FOR ANY REASON WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR
(C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE
COMMITTED LOANS PURSUANT TO THIS SECTION 2.04(C) IS SUBJECT TO THE CONDITIONS
SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWERS OF A COMMITTED
LOAN NOTICE).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR OTHERWISE
IMPAIR THE OBLIGATION OF THE APPLICABLE BORROWER TO REIMBURSE ANY L/C ISSUER FOR
THE AMOUNT OF ANY

                                                                            40

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

PAYMENT MADE BY SUCH ISSUER UNDER ANY LETTER OF CREDIT, TOGETHER WITH INTEREST
AS PROVIDED HEREIN.

(VI)              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE APPLICABLE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.04(C)
BY THE TIME SPECIFIED IN SECTION 2.04(C)(II), THEN, WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS AGREEMENT, SUCH L/C ISSUER SHALL BE ENTITLED TO RECOVER FROM
SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH AMOUNT
WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS REQUIRED TO
THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH L/C ISSUER AT A
RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME TO TIME IN
EFFECT.  IF SUCH LENDER PAYS SUCH AMOUNT, THE AMOUNT SO PAID (EXCLUDING ANY SUCH
INTEREST PAYABLE BY THE LENDER TO THE ADMINISTRATIVE AGENT) SHALL CONSTITUTE
SUCH LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED BORROWING OR L/C
ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A
CERTIFICATE OF ANY L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE (VI)
SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


(D)                REPAYMENT OF PARTICIPATIONS.

(I)                  AT ANY TIME AFTER ANY L/C ISSUER HAS MADE A PAYMENT UNDER
ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH LENDER’S L/C ADVANCE
IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH SECTION 2.04(C), IF THE
ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF SUCH L/C ISSUER ANY PAYMENT IN
RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY
FROM THE BORROWERS OR OTHERWISE, INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED
THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE
TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN DOLLARS OR THE APPLICABLE
ALTERNATIVE CURRENCY AND IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

(II)                IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF ANY L/C ISSUER PURSUANT TO SECTION 2.04(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY SUCH L/C ISSUER IN ITS DISCRETION),
EACH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH L/C
ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT,
PLUS INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED BY SUCH LENDER, AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT
RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF THE LENDERS UNDER THIS
CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION
OF THIS AGREEMENT.


(E)                 OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF EACH BORROWER TO
REIMBURSE ANY L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT ISSUED AT
THE REQUEST OF SUCH BORROWER AND TO REPAY EACH L/C BORROWING OF SUCH BORROWER
SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:

 

                                                                            41

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(I)                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF
CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

(II)                THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT THE BORROWERS OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST
ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR
WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), ANY L/C ISSUER
OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION; PROVIDED THAT THE BORROWERS
SHALL NOT BE PRECLUDED FROM PURSUING THEIR RIGHTS AND REMEDIES IN SEPARATE
ACTIONS;

(III)              ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED
UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(IV)              WAIVER BY ANY L/C ISSUER OF ANY REQUIREMENT THAT EXISTS FOR
SUCH L/C ISSUER’S PROTECTION AND NOT THE PROTECTION OF THE BORROWERS;

(V)                HONOR OF A DEMAND FOR PAYMENT PRESENTED ELECTRONICALLY EVEN
IF SUCH LETTER OF CREDIT REQUIRES THAT DEMAND BE IN THE FORM OF A DRAFT;

(VI)              ANY PAYMENT MADE BY ANY L/C ISSUER IN RESPECT OF AN OTHERWISE
COMPLYING ITEM PRESENTED AFTER THE DATE SPECIFIED AS THE EXPIRATION DATE OF, OR
THE DATE BY WHICH DOCUMENTS MUST BE RECEIVED UNDER, SUCH LETTER OF CREDIT IF, IN
EACH CASE, PRESENTATION AFTER SUCH DATE IS AUTHORIZED FOR SUCH LETTER OF CREDIT
BY THE UCC, THE ISP OR THE UCP, AS APPLICABLE;

(VII)            ANY PAYMENT BY THE APPLICABLE L/C ISSUER UNDER SUCH LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY ANY L/C ISSUER UNDER
SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

(VIII)          ANY ADVERSE CHANGE IN THE RELEVANT EXCHANGE RATES OR IN THE
AVAILABILITY OF THE RELEVANT ALTERNATIVE CURRENCY TO THE BORROWERS OR ANY
SUBSIDIARY OR IN THE RELEVANT CURRENCY MARKETS GENERALLY; OR

(IX)              ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, THE BORROWERS OR
ANY SUBSIDIARY;

provided that  the foregoing shall not excuse any L/C Issuer from liability to
the Borrowers or any of their Subsidiaries to the extent of any direct damages
(as opposed to

                                                                            42

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

consequential damages) suffered by the Borrowers or any of their Subsidiaries
that are caused by such L/C Issuer’s gross negligence or willful misconduct as
determined by a court of competent jurisidction by final and nonappealable
judgment.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will promptly notify the applicable L/C Issuer.  The relevant
Borrower shall be conclusively deemed to have waived any such claim against any
L/C Issuer and its correspondents unless such notice is given as aforesaid.


(F)                 ROLE OF L/C ISSUER.  EACH LENDER AND EACH BORROWER AGREE
THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, ANY L/C ISSUER SHALL NOT
HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT,
CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO
ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE
AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE
L/C ISSUERS, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF ANY L/C ISSUER SHALL BE LIABLE
TO ANY LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE
REQUEST OR WITH THE APPROVAL OF ALL OF THE LENDERS OR THE REQUIRED LENDERS, AS
APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS, VALIDITY OR
ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER OF CREDIT OR
ISSUER DOCUMENT.  EACH BORROWER HEREBY ASSUMES ALL RISKS OF THE ACTS OR
OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER
OF CREDIT ISSUED AT THE REQUEST OF SUCH BORROWER; PROVIDED, HOWEVER, THAT THIS
ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT, PRECLUDE SUCH BORROWER’S PURSUING
SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT
LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE L/C ISSUERS, THE ADMINISTRATIVE
AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT,
PARTICIPANT OR ASSIGNEE OF ANY L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY
OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH (IX) OF SECTION 2.04(E); 
PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE CONTRARY
NOTWITHSTANDING, ANY BORROWER MAY HAVE A CLAIM AGAINST ANY L/C ISSUER, AND ANY
L/C ISSUER MAY BE LIABLE TO SUCH BORROWER, TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY SUCH BORROWER WHICH SUCH BORROWER PROVES WERE CAUSED BY SUCH L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE AS DETERMINED BY A COURT OF
COMPETENT JURISIDCTION BY FINAL AND NONAPPEALABLE JUDGMENT.  IN FURTHERANCE AND
NOT IN LIMITATION OF THE FOREGOING, ANY L/C ISSUER MAY ACCEPT DOCUMENTS THAT
APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY, AND SUCH
L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.
 ANY L/C ISSUER MAY SEND A LETTER OF CREDIT OR CONDUCT ANY COMMUNICATION TO OR
FROM THE BENEFICIARY VIA THE SOCIETY FOR WORLDWIDE INTERBANK FINANCIAL
TELECOMMUNICATION (“SWIFT”) MESSAGE OR OVERNIGHT COURIER, OR ANY OTHER
COMMERCIALLY REASONABLE MEANS OF COMMUNICATING WITH A BENEFICIARY.


(G)                [INTENTIONALLY OMITTED]. 


 

                                                                            43

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(H)                APPLICABILITY OF ISP AND UCP; LIMITATION OF LIABILITY.
 UNLESS OTHERWISE EXPRESSLY AGREED BY THE APPLICABLE L/C ISSUER AND THE
APPLICABLE BORROWER WHEN A LETTER OF CREDIT IS ISSUED (INCLUDING ANY SUCH
AGREEMENT APPLICABLE TO AN EXISTING LETTER OF CREDIT), (I) THE RULES OF THE ISP
SHALL APPLY TO EACH STANDBY LETTER OF CREDIT, AND (II) THE RULES OF THE UCP
SHALL APPLY TO EACH COMMERCIAL LETTER OF CREDIT.  NOTWITHSTANDING THE FOREGOING,
NO L/C ISSUER SHALL BE RESPONSIBLE TO THE BORROWERS FOR, AND NO L/C ISSUER’S
RIGHTS AND REMEDIES AGAINST THE BORROWERS SHALL BE IMPAIRED BY, ANY ACTION OR
INACTION OF ANY L/C ISSUER REQUIRED OR PERMITTED UNDER ANY LAW, ORDER, OR
PRACTICE THAT IS REQUIRED OR PERMITTED TO BE APPLIED TO ANY LETTER OF CREDIT OR
THIS AGREEMENT, INCLUDING THE LAW OR ANY ORDER OF A JURISDICTION WHERE ANY L/C
ISSUER OR THE BENEFICIARY IS LOCATED, THE PRACTICE STATED IN THE ISP OR UCP, AS
APPLICABLE, OR IN THE DECISIONS, OPINIONS, PRACTICE STATEMENTS, OR OFFICIAL
COMMENTARY OF THE ICC BANKING COMMISSION, THE BANKERS ASSOCIATION FOR FINANCE
AND TRADE -INTERNATIONAL FINANCIAL SERVICES ASSOCIATION (BAFT-IFSA), OR THE
INSTITUTE OF INTERNATIONAL BANKING LAW & PRACTICE, WHETHER OR NOT ANY LETTER OF
CREDIT CHOOSES SUCH LAW OR PRACTICE.


(I)                  LETTER OF CREDIT FEES.  THE APPLICABLE BORROWER SHALL PAY
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH
ITS APPLICABLE PERCENTAGE, IN DOLLARS, A LETTER OF CREDIT FEE (THE “LETTER OF
CREDIT FEE”) (I) FOR EACH COMMERCIAL LETTER OF CREDIT THE APPLICABLE RATE FOR
COMMERCIAL LETTERS OF CREDIT TIMES  THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT, AND (II) FOR EACH STANDBY
LETTER OF CREDIT EQUAL TO THE APPLICABLE RATE FOR STANDBY LETTERS OF CREDIT
TIMES  THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER
SUCH LETTER OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO
BE DRAWN UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL
BE DEEMED TO BE THE DOLLAR EQUIVALENT OF THE STATED AMOUNT OF SUCH LETTER OF
CREDIT IN EFFECT AT SUCH TIME.  LETTER OF CREDIT FEES SHALL BE (I) DUE AND
PAYABLE ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER
OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND AND
(II) COMPUTED ON A QUARTERLY BASIS IN ARREARS.  IF THERE IS ANY CHANGE IN THE
APPLICABLE RATE DURING ANY QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER
EACH LETTER OF CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE RATE
SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE RATE WAS IN
EFFECT.


(J)                  FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE
TO L/C ISSUERS.  THE APPLICABLE BORROWER SHALL PAY DIRECTLY TO THE RELEVANT L/C
ISSUER FOR ITS OWN ACCOUNT, IN DOLLARS, A FRONTING FEE (I) WITH RESPECT TO EACH
COMMERCIAL LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF A BORROWER OR ANY OF ITS
SUBSIDIARIES, AT THE RATE PER ANNUM AS SEPARATELY AGREED BETWEEN THE RELEVANT
BORROWER AND THE RELEVANT L/C ISSUER, COMPUTED ON THE DOLLAR EQUIVALENT OF THE
AMOUNT OF SUCH LETTER OF CREDIT, AND PAYABLE UPON THE ISSUANCE THEREOF, (II)
WITH RESPECT TO ANY AMENDMENT OF A COMMERCIAL LETTER OF CREDIT INCREASING THE
AMOUNT OF SUCH LETTER OF CREDIT, AT A RATE SEPARATELY AGREED BETWEEN THE
RELEVANT BORROWER AND THE RELEVANT L/C ISSUER, COMPUTED ON THE DOLLAR EQUIVALENT
OF THE AMOUNT OF SUCH INCREASE, AND PAYABLE UPON THE EFFECTIVENESS OF SUCH
AMENDMENT, AND (III) WITH RESPECT TO EACH STANDBY LETTER OF CREDIT ISSUED FOR
THE ACCOUNT OF A BORROWER OR ANY OF ITS SUBSIDIARIES, AT THE RATE PER ANNUM AS
SEPARATELY AGREED BETWEEN SUCH BORROWER AND THE RELEVANT L/C ISSUER, COMPUTED ON
THE DOLLAR EQUIVALENT OF THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH
LETTER OF CREDIT ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEE SHALL BE
DUE AND PAYABLE ON THE FIRST BUSINESS DAY FOLLOWING THE LAST DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE ISSUANCE

                                                                            44

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER
ON DEMAND.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 1.09.  IN ADDITION, THE APPLICABLE
BORROWER SHALL PAY DIRECTLY TO THE APPLICABLE L/C ISSUER FOR ITS OWN ACCOUNT, IN
DOLLARS, THE CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND OTHER PROCESSING
FEES, AND OTHER STANDARD COSTS AND CHARGES, OF THE APPLICABLE L/C ISSUER
RELATING TO LETTERS OF CREDIT AS FROM TIME TO TIME IN EFFECT.  SUCH CUSTOMARY
FEES AND STANDARD COSTS AND CHARGES ARE DUE AND PAYABLE WITHIN THREE BUSINESS
DAYS OF DEMAND AND ARE NONREFUNDABLE.


(K)                CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


(L)                  LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING
THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE RELEVANT BORROWER
SHALL BE OBLIGATED TO REIMBURSE ANY L/C ISSUER HEREUNDER FOR ANY AND ALL
DRAWINGS UNDER SUCH LETTER OF CREDIT.  EACH BORROWER HEREBY ACKNOWLEDGES THAT
THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF SUBSIDIARIES INURES TO THE
BENEFIT OF SUCH BORROWER, AND THAT SUCH BORROWER’S BUSINESS DERIVES SUBSTANTIAL
BENEFITS FROM THE BUSINESSES OF SUCH SUBSIDIARIES.


2.05.         SWING LINE LOANS


(A)                 THE SWING LINE.  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWING LINE LENDER, IN RELIANCE UPON THE AGREEMENTS OF THE
OTHER LENDERS SET FORTH IN THIS SECTION 2.05, SHALL MAKE LOANS IN DOLLARS (EACH
SUCH LOAN, A “SWING LINE LOAN”) TO ANY BORROWER FROM TIME TO TIME ON ANY
BUSINESS DAY DURING THE AVAILABILITY PERIOD IN AN AGGREGATE AMOUNT NOT TO EXCEED
AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWING LINE SUBLIMIT; PROVIDED,
HOWEVER, THAT (X) AFTER GIVING EFFECT TO ANY SWING LINE LOAN, (I) THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE AGGREGATE COMMITMENTS, (II) THE REVOLVING
CREDIT EXPOSURE OF ANY LENDER SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND
(III) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS MADE BY THE SWING
LINE LENDER PLUS THE AGGREGATE L/C OBLIGATIONS OWING TO THE SWING LINE LENDER
(OR ANY OF ITS AFFILIATES) SHALL NOT EXCEED SUCH LENDER’S COMMITMENT,  (Y) SUCH
BORROWER SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY
OUTSTANDING SWING LINE LOAN AND (Z) THE SWING LINE LENDER SHALL NOT BE UNDER ANY
OBLIGATION TO MAKE ANY SWING LINE LOAN IF IT SHALL DETERMINE (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING ABSENT MANIFEST ERROR) THAT IT
HAS, OR BY SUCH CREDIT EXTENSION MAY HAVE, FRONTING EXPOSURE.  WITHIN THE
FOREGOING LIMITS, AND SUBJECT TO THE OTHER TERMS AND CONDITIONS HEREOF, EACH
BORROWER MAY BORROW UNDER THIS SECTION 2.05, PREPAY UNDER SECTION 2.06, AND
REBORROW UNDER THIS SECTION 2.05.  EACH SWING LINE LOAN SHALL BE A BASE RATE
LOAN.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE SWING LINE LENDER A RISK PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT
EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES  THE AMOUNT OF
SUCH SWING LINE LOAN.


(B)                BORROWING PROCEDURES.  EACH SWING LINE BORROWING SHALL BE
MADE UPON THE APPLICABLE BORROWER’S IRREVOCABLE NOTICE TO THE SWING LINE LENDER
AND THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY (A) TELEPHONE OR (B) BY A
SWING LINE LOAN NOTICE; PROVIDED THAT ANY TELEPHONIC NOTICE MUST BE CONFIRMED
PROMPTLY BY DELIVERY TO THE SWING LINE LENDER AND THE

                                                                            45

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT OF A SWING LINE LOAN NOTICE.  EACH SUCH SWING LINE LOAN
NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE AGENT
NOT LATER THAN 1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL SPECIFY (I)
THE AMOUNT TO BE BORROWED, WHICH SHALL BE A MINIMUM OF $1,000,000, AND (II) THE
REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  PROMPTLY AFTER RECEIPT
BY THE SWING LINE LENDER OF ANY TELEPHONIC SWING LINE LOAN NOTICE, THE SWING
LINE LENDER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH SWING LINE LOAN
NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT
OF THE CONTENTS THEREOF.  UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY
TELEPHONE OR IN WRITING) FROM THE ADMINISTRATIVE AGENT (INCLUDING AT THE REQUEST
OF ANY LENDER) PRIOR TO 2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE
BORROWING (A) DIRECTING THE SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN
AS A RESULT OF THE LIMITATIONS SET FORTH IN THE FIRST PROVISO TO THE FIRST
SENTENCE OF SECTION 2.05(A), OR (B) THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN SATISFIED, THEN, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER WILL, NOT LATER THAN 3:00
P.M. ON THE BORROWING DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE
AMOUNT OF ITS SWING LINE LOAN AVAILABLE TO THE APPLICABLE BORROWER AT ITS OFFICE
BY CREDITING THE ACCOUNT OF SUCH BORROWER ON THE BOOKS OF THE SWING LINE LENDER
IN SAME DAY FUNDS.


(C)                 REFINANCING OF SWING LINE LOANS.

(I)                  THE SWING LINE LENDER AT ANY TIME IN ITS SOLE AND ABSOLUTE
DISCRETION MAY REQUEST, ON BEHALF OF THE APPLICABLE BORROWER (WHICH HEREBY
IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO REQUEST ON ITS BEHALF), THAT
EACH LENDER MAKE A BASE RATE COMMITTED LOAN IN AN AMOUNT EQUAL TO SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN OUTSTANDING.  SUCH
REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL BE DEEMED TO BE A
COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT SUBJECT TO
THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH
IN SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE APPLICABLE BORROWER
WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER DELIVERING
SUCH NOTICE TO THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE AN AMOUNT EQUAL
TO ITS APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH COMMITTED LOAN
NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN SAME DAY FUNDS FOR THE ACCOUNT
OF THE SWING LINE LENDER AT THE ADMINISTRATIVE AGENT’S OFFICE FOR
DOLLAR-DENOMINATED PAYMENTS NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN
SUCH COMMITTED LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION 2.05(C)(II), EACH
LENDER THAT SO MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A BASE RATE
COMMITTED LOAN TO THE APPLICABLE BORROWER IN SUCH AMOUNT.  THE ADMINISTRATIVE
AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE SWING LINE LENDER.

(II)                IF FOR ANY REASON ANY SWING LINE LOAN CANNOT BE REFINANCED
BY SUCH A COMMITTED BORROWING IN ACCORDANCE WITH SECTION 2.05(C)(I), THE REQUEST
FOR BASE RATE COMMITTED LOANS SUBMITTED BY THE SWING LINE LENDER AS SET FORTH
HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE LENDER THAT EACH OF THE
LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT SWING LINE LOAN AND EACH
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE
LENDER PURSUANT TO SECTION 2.05(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF SUCH
PARTICIPATION.

 

                                                                            46

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(III)              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT REQUIRED TO BE PAID BY
SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.05(C) BY THE
TIME SPECIFIED IN SECTION 2.05(C)(I), THE SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND,
SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE FROM TIME
TO TIME IN EFFECT.  IF SUCH LENDER PAYS SUCH AMOUNTS, THE AMOUNT SO PAID
(EXCLUDING SUCH INTEREST PAYABLE BY THE LENDER TO THE ADMINISTRATIVE AGENT)
SHALL CONSTITUTE SUCH LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED
BORROWING OR FUNDED PARTICIPATION IN THE RELEVANT SWING LINE LOAN, AS THE CASE
MAY BE.  A CERTIFICATE OF THE SWING LINE LENDER SUBMITTED TO ANY LENDER (THROUGH
THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE
(III) SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.

(IV)              EACH LENDER’S OBLIGATION TO MAKE COMMITTED LOANS OR TO
PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT TO THIS
SECTION 2.05(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, ANY
BORROWER OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER, (B) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION,
WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  NO SUCH FUNDING OF RISK
PARTICIPATIONS SHALL RELIEVE OR OTHERWISE IMPAIR THE OBLIGATION OF EACH BORROWER
TO REPAY SWING LINE LOANS, TOGETHER WITH INTEREST AS PROVIDED HEREIN.


(D)                REPAYMENT OF PARTICIPATIONS.

(I)                  AT ANY TIME AFTER ANY LENDER HAS PURCHASED AND FUNDED A
RISK PARTICIPATION IN A SWING LINE LOAN, IF THE SWING LINE LENDER RECEIVES ANY
PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING LINE LENDER WILL
DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF IN THE SAME FUNDS AS
THOSE RECEIVED BY THE SWING LINE LENDER.

(II)                IF ANY PAYMENT RECEIVED BY THE SWING LINE LENDER IN RESPECT
OF PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO BE RETURNED BY
THE SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING LINE LENDER IN
ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER ITS APPLICABLE
PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON
FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS RETURNED, AT A RATE PER
ANNUM EQUAL TO THE APPLICABLE OVERNIGHT RATE.  THE ADMINISTRATIVE AGENT WILL
MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE LENDER.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


(E)                 INTEREST FOR ACCOUNT OF SWING LINE LENDER.  THE SWING LINE
LENDER SHALL BE RESPONSIBLE FOR INVOICING THE APPLICABLE BORROWER FOR INTEREST
ON THE SWING LINE LOANS.  UNTIL EACH LENDER FUNDS ITS BASE RATE COMMITTED LOAN
OR RISK PARTICIPATION PURSUANT TO THIS SECTION  

                                                                            47

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


2.05 TO REFINANCE SUCH LENDER’S APPLICABLE PERCENTAGE OF ANY SWING LINE LOAN,
INTEREST IN RESPECT OF SUCH APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE
ACCOUNT OF THE SWING LINE LENDER.


(F)                 PAYMENTS DIRECTLY TO SWING LINE LENDER.  THE APPLICABLE
BORROWER SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF THE
SWING LINE LOANS DIRECTLY TO THE SWING LINE LENDER.


(G)                DESIGNATED BORROWER.  THE DESIGNATED BORROWER SHALL HAVE NO
LIABILITY TO REPAY ANY SWING LINE LOANS REQUESTED BY THE COMPANY.


2.06.         PREPAYMENTS

.  (a)  Each Borrower may, upon notice from such Borrower to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided  that (i) such notice must
be in a form reasonably acceptable to the Administrative Agent and be received
by the Administrative Agent not later than (A) 4:00 p.m. three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (B) 4:00 p.m. four Business Days (or five, in the case of prepayment of
Loans denominated in Special Notice Currencies) prior to any date of prepayment
of Eurocurrency Rate Loans denominated in Alternative Currencies, and (C) 12:00
noon on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by such
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.19(a), each such prepayment
shall be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.


(B)                THE COMPANY MAY, UPON NOTICE TO THE SWING LINE LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY
PREPAY SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY;
PROVIDED  THAT SUCH PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF
$100,000.  IF SUCH NOTICE IS GIVEN BY THE COMPANY, THE COMPANY SHALL MAKE SUCH
PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN.


(C)                 IF THE ADMINISTRATIVE AGENT NOTIFIES THE BORROWERS AT ANY
TIME THAT THE TOTAL OUTSTANDINGS AT SUCH TIME EXCEED AN AMOUNT EQUAL TO 105% OF
THE AGGREGATE COMMITMENTS THEN IN EFFECT, THEN, WITHIN TWO BUSINESS DAYS AFTER
RECEIPT OF SUCH NOTICE, THE BORROWERS SHALL PREPAY LOANS AND/OR CASH
COLLATERALIZE THE L/C OBLIGATIONS IN AN AGGREGATE AMOUNT SUFFICIENT TO REDUCE
SUCH OUTSTANDING AMOUNT AS OF SUCH DATE OF PAYMENT TO AN AMOUNT NOT TO EXCEED
100% OF THE AGGREGATE COMMITMENTS THEN IN EFFECT; PROVIDED, HOWEVER, THAT NO
BORROWER SHALL BE REQUIRED TO

                                                                            48

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


CASH COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.06(C) UNLESS,
AFTER THE PREPAYMENT IN FULL OF THE LOANS, THE TOTAL OUTSTANDINGS EXCEED THE
AGGREGATE COMMITMENTS THEN IN EFFECT.


2.07.         TERMINATION OR REDUCTION OF COMMITMENTS

.  The Company may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided  that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, provided  further  if any Outstanding Amount
shall be denominated in an Alternative Currency or Special Notice Currency and
would be repaid in connection with such termination or reduction, the
Administrative Agent shall receive such notice not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction; (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit, or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  The amount of any such Aggregate Commitment
reduction shall not be applied to the Letter of Credit Sublimit or the Swing
Line Sublimit unless otherwise specified by the Company.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.


2.08.         REPAYMENT OF LOANS

.  (a) Each Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans made to such Borrower outstanding
on such date.


(B)                THE COMPANY SHALL REPAY EACH SWING LINE LOAN ON THE EARLIER
TO OCCUR OF (I) THE DATE TEN BUSINESS DAYS AFTER SUCH LOAN IS MADE AND (II) THE
MATURITY DATE; PROVIDED  THAT ON EACH DATE THAT A COMMITTED LOAN DENOMINATED IN
DOLLARS IS MADE TO A BORROWER WITH AN OUTSTANDING SWING LINE LOAN, SUCH BORROWER
SHALL REPAY ALL SWING LINE LOANS THEN OUTSTANDING MADE TO IT AND THE PROCEEDS OF
ANY SUCH COMMITTED BORROWING SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO
REPAY SUCH SWING LINE LOANS OUTSTANDING.  AT ANY TIME THAT THERE SHALL EXIST A
DEFAULTING LENDER, IMMEDIATELY UPON THE REQUEST OF THE SWING LINE LENDER, THE
BORROWERS SHALL REPAY THE OUTSTANDING SWING LINE LOANS IN AN AMOUNT SUFFICIENT
TO ELIMINATE ANY FRONTING EXPOSURE IN RESPECT OF SUCH SWING LINE LOANS.


2.09.         INTEREST

.  (a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus  the Applicable Rate for Eurocurrency Rate Loans; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans; and (iii)

                                                                            49

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate for Base Rate Loans.


(B)                (I) IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(II)                IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY
ANY BORROWER UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE, WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, AND AN EVENT OF DEFAULT RESULTS FROM
SUCH FAILURE TO PAY SUCH AMOUNT WHEN DUE, THEN UPON THE REQUEST OF THE REQUIRED
LENDERS, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

(III)              ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


(C)                 INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON
EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


2.10.         FEES

.  In addition to certain fees described in subsections (i) and (j) of Section
2.04: 


(A)                 COMMITMENT FEE.  THE COMPANY SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS APPLICABLE
PERCENTAGE, A COMMITMENT FEE IN DOLLARS EQUAL TO THE APPLICABLE RATE FOR
COMMITMENT FEES TIMES  THE ACTUAL DAILY AMOUNT BY WHICH THE AGGREGATE
COMMITMENTS EXCEED THE SUM OF (I) THE OUTSTANDING AMOUNT OF LOANS AND (II) THE
OUTSTANDING AMOUNT OF L/C OBLIGATIONS, SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 2.19, PROVIDED  THAT SWING LINE LOANS SHALL NOT BE CONSIDERED
OUTSTANDING FOR PURPOSES OF DETERMINING THE UNUSED PORTION OF THE AGGREGATE
COMMITMENTS.  THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE
AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE
CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE, AND ON THE
LAST DAY OF THE AVAILABILITY PERIOD, PROVIDED THAT ANY COMMITMENT FEE ACCRUED
WITH RESPECT TO ANY OF THE COMMITMENTS OF A DEFAULTING LENDER DURING THE PERIOD
PRIOR TO THE TIME SUCH LENDER BECAME A DEFAULTING LENDER AND UNPAID AT SUCH TIME
SHALL NOT BE PAYABLE BY THE COMPANY SO LONG AS SUCH LENDER SHALL BE A DEFAULTING
LENDER EXCEPT TO THE EXTENT THAT SUCH COMMITMENT FEE SHALL OTHERWISE HAVE BEEN
DUE AND PAYABLE BY THE COMPANY PRIOR TO SUCH TIME, AND PROVIDED FURTHER THAT NO
COMMITMENT FEE SHALL ACCRUE ON ANY OF THE COMMITMENTS OF A DEFAULTING LENDER SO
LONG AS SUCH LENDER SHALL BE A DEFAULTING LENDER.  THE COMMITMENT FEE SHALL BE
CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE APPLICABLE
RATE DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED

                                                                            50

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


AND MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH
QUARTER THAT SUCH APPLICABLE RATE WAS IN EFFECT.


(B)                OTHER FEES.  THE COMPANY SHALL PAY TO EACH LEAD ARRANGER AND
THE ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS, IN DOLLARS, FEES IN
THE AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTERS.


2.11.         COMPUTATION OF INTEREST AND FEES

.  (a) All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
 All computations of interest for Eurocurrency Rate Loans denominated in
Sterling shall be made on the basis of a year of 365 days and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or, in the case of interest in respect of Committed Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid,
provided  that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be prima facie evidence for all purposes, absent demonstrable error.


(B)                IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO
THE FINANCIAL STATEMENTS OF THE COMPANY OR FOR ANY OTHER REASON, THE COMPANY OR
THE LENDERS DETERMINE THAT (I) THE CONSOLIDATED TOTAL LEVERAGE RATIO AS
CALCULATED BY THE COMPANY AS OF ANY APPLICABLE DATE WAS INACCURATE AND (II) A
PROPER CALCULATION OF THE CONSOLIDATED TOTAL LEVERAGE RATIO WOULD HAVE RESULTED
IN HIGHER PRICING FOR SUCH PERIOD, THE BORROWERS SHALL IMMEDIATELY AND
RETROACTIVELY BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE APPLICABLE LENDERS OR ANY L/C ISSUER, AS THE CASE MAY BE, PROMPTLY ON DEMAND
BY THE ADMINISTRATIVE AGENT (OR, AFTER THE OCCURRENCE OF AN ACTUAL OR DEEMED
ENTRY OF AN ORDER FOR RELIEF WITH RESPECT TO ANY BORROWER UNDER THE BANKRUPTCY
CODE OF THE UNITED STATES, AUTOMATICALLY AND WITHOUT FURTHER ACTION BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER), AN AMOUNT EQUAL TO THE
EXCESS OF THE AMOUNT OF INTEREST AND FEES THAT SHOULD HAVE BEEN PAID FOR SUCH
PERIOD OVER THE AMOUNT OF INTEREST AND FEES ACTUALLY PAID FOR SUCH PERIOD.  THIS
PARAGRAPH SHALL NOT LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT, ANY LENDER OR
ANY L/C ISSUER, AS THE CASE MAY BE, UNDER ARTICLE VIII.  THE BORROWER’S
OBLIGATIONS UNDER THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THE AGGREGATE
COMMITMENTS AND THE REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER FOR THE LIMITED
PERIOD ENDING ONE MONTH FOLLOWING THE DATE OF THE COMPANY’S ANNUAL AUDITED
FINANCIAL STATEMENTS WHICH INCLUDE THE PERIOD DURING WHICH SUCH TERMINATION AND
REPAYMENT OCCURRED.


2.12.         EVIDENCE OF DEBT

.  (a)  The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender, and evidenced by one or more
entries in the Register, by the Administrative Agent in the ordinary course of
business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent demonstrable error of the
amount of the Credit Extensions made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers

                                                                            51

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records.  Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.


(B)                IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SUBSECTION (A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS AND, IN THE CASE OF THE
ADMINISTRATIVE AGENT, ENTRIES IN THE REGISTER, EVIDENCING THE PURCHASES AND
SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE
LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED
BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN
RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT
SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


2.13.         PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK

. (a) General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff (other than with respect to Taxes which shall be governed
solely by Section 3.01).  Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein.
 Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 12:00 noon on the dates specified herein.  If, for any reason,
any Borrower is prohibited by any Law from making any required payment hereunder
in an Alternative Currency, such Borrower shall make such payment in Dollars in
the Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 12:00 noon in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.


(B)                (I) FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.
 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY COMMITTED BORROWING OF EUROCURRENCY RATE LOANS (OR,
IN THE CASE OF ANY COMMITTED BORROWING

                                                                            52

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH COMMITTED BORROWING)
THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
LENDER’S SHARE OF SUCH COMMITTED BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A COMMITTED BORROWING OF BASE RATE LOANS, THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME
REQUIRED BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE APPLICABLE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF
A LENDER HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE COMMITTED BORROWING
AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
SAME DAY FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE OVERNIGHT RATE FROM TIME TO TIME IN
EFFECT.  IF SUCH LENDER DOES NOT PAY SUCH AMOUNT FORTHWITH UPON THE
ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE AGENT MAY MAKE A
DEMAND THEREFOR UPON THE APPLICABLE BORROWER, AND SUCH BORROWER SHALL PAY SUCH
AMOUNT TO THE ADMINISTRATIVE AGENT, TOGETHER WITH INTEREST THEREON FOR THE
COMPENSATION PERIOD AT A RATE PER ANNUM EQUAL TO THE RATE OF INTEREST APPLICABLE
TO THE APPLICABLE BORROWING.  NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY
LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT OR TO PREJUDICE ANY RIGHTS
WHICH THE ADMINISTRATIVE AGENT OR ANY BORROWER MAY HAVE AGAINST ANY LENDER AS A
RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.  IF SUCH BORROWER AND SUCH
LENDER SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO SUCH
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY SUCH BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID (EXCLUDING SUCH INTEREST PAYABLE
BY SUCH LENDER TO THE ADMINISTRATIVE AGENT) SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY SUCH
BORROWER SHALL BE WITHOUT PREJUDICE TO ANY CLAIM SUCH BORROWER MAY HAVE AGAINST
A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT.

(II)                PAYMENTS BY BORROWERS; PRESUMPTIONS BY ADMINISTRATIVE AGENT.
 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A BORROWER
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR ANY L/C ISSUER HEREUNDER THAT SUCH BORROWER WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH BORROWER
HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR THE APPLICABLE L/C ISSUER, AS
THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF SUCH BORROWER HAS NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR THE APPLICABLE L/C ISSUER,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR SUCH L/C ISSUER,
IN SAME DAY FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO
THE ADMINISTRATIVE AGENT, AT THE OVERNIGHT RATE.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.


(C)                 FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER
MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY
SUCH LENDER TO ANY BORROWER AS

                                                                            53

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH FUNDS ARE NOT
MADE AVAILABLE TO SUCH BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE THE
CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE NOT
SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH
LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(D)                OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE
LENDERS HEREUNDER TO MAKE COMMITTED LOANS, TO FUND PARTICIPATIONS IN LETTERS OF
CREDIT AND SWING LINE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C)
ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY COMMITTED
LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION
10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF
ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS COMMITTED LOAN,
TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C). 


(E)                 FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE
ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR
TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


2.14.         SHARING OF PAYMENTS BY LENDERS

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Committed Loans or participations and
accrued interest thereon greater than its pro  rata  share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided  that:

(I)                  IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE
PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

(II)                THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO
APPLY TO (X) ANY PAYMENT MADE BY OR ON BEHALF OF A BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT (INCLUDING THE APPLICATION
OF FUNDS ARISING FROM THE EXISTENCE OF A DEFAULTING LENDER), (Y) THE APPLICATION
OF CASH COLLATERAL PROVIDED FOR IN SECTION 2.18 OR (Z) ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS COMMITTED LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS OR SWING LINE
LOANS TO ANY ASSIGNEE OR PARTICIPANT.

                                                                            54

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
to the extent set forth herein as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.


2.15.         DESIGNATED BORROWER

. (a) Hasbro SA, a corporation organized under the laws of Switzerland and
wholly-owned subsidiary of the Company, shall be the “Designated Borrower”
hereunder and may borrow Loans for its account on the terms and conditions set
forth in this Agreement.


(B)                THE OBLIGATIONS OF THE COMPANY AND THE DESIGNATED BORROWER
SHALL BE SEVERAL IN NATURE.


2.16.         INCREASE IN COMMITMENTS

.


(A)                 REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO DEFAULT,
UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE
LENDERS), THE COMPANY MAY THROUGH THE ADMINISTRATIVE AGENT FROM TIME TO TIME,
REQUEST ANY ONE OR MORE OF THE LENDERS TO INCREASE ITS COMMITMENT BY AN AMOUNT
(FOR ALL SUCH REQUESTS) NOT EXCEEDING $500,000,000 IN THE AGGREGATE; PROVIDED 
THAT ANY SUCH REQUEST FOR AN INCREASE SHALL BE IN A MINIMUM AMOUNT OF
$50,000,000.  AT THE TIME OF SENDING SUCH NOTICE, THE COMPANY (IN CONSULTATION
WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN WHICH EACH
LENDER IS REQUESTED TO RESPOND.  AFTER GIVING EFFECT TO ALL SUCH INCREASES, THE
AGGREGATE COMMITMENTS SHALL NOT EXCEED $1,600,000,000.  IF THE COMPANY HAS
REQUESTED AN INCREASE FROM THE LENDERS AND SUCH REQUESTED INCREASE, OR ANY
PORTION THEREOF, IS DECLINED BY ONE OR MORE LENDERS, THE COMPANY MAY, TO THE
EXTENT NECESSARY TO OBTAIN THE FULL AMOUNT OF THE REQUESTED INCREASE, INVITE
ADDITIONAL ELIGIBLE ASSIGNEES REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT TO BECOME LENDERS (“ADDITIONAL LENDERS”), MAY REQUEST SUCH ACCEPTING
LENDERS TO COMMIT TO THE FULL AMOUNT OF THE REQUESTED INCREASE, OR MAY REDUCE
THE AMOUNT OF THE REQUESTED INCREASE.


(B)                LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT IN WRITING WITHIN THE SPECIFIED TIME PERIOD WHETHER OR NOT
IT AGREES IN ITS SOLE DISCRETION TO INCREASE ITS COMMITMENT AND, IF SO, WHETHER
BY AN AMOUNT EQUAL TO, GREATER THAN, OR LESS THAN ITS APPLICABLE PERCENTAGE OF
SUCH REQUESTED INCREASE.  ANY LENDER NOT RESPONDING IN WRITING WITHIN SUCH TIME
PERIOD SHALL BE DEEMED TO HAVE DECLINED TO INCREASE ITS COMMITMENT.


(C)                 NOTIFICATION BY ADMINISTRATIVE AGENT; EFFECTIVE DATE AND
ALLOCATIONS; SUPPLEMENT.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND
EACH LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE HEREUNDER.  IF THE
AGGREGATE COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION, (I) THE
ADMINISTRATIVE AGENT AND THE COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE
“INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH INCREASE, (II) THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE COMPANY AND THE LENDERS AND ANY
ADDITIONAL LENDER OF THE FINAL ALLOCATION OF SUCH INCREASE WITH THE CONSENT OF
EACH L/C ISSUER AND THE SWING LINE LENDER AND THE INCREASE EFFECTIVE DATE AND
(III) THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH INCREASING LENDER AND
ADDITIONAL LENDER SHALL EXECUTE AND DELIVER A SUPPLEMENT TO THIS AGREEMENT
SUBSTANTIALLY IN THE FORM OF EXHIBIT J HERETO, WHEREUPON

                                                                            55

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(Y) IN THE CASE OF AN INCREASING LENDER, EACH SUCH INCREASING LENDER’S
COMMITMENT SHALL BE INCREASED TO THE AMOUNT SET FORTH IN SUCH SUPPLEMENT AND (Z)
IN THE CASE OF AN ADDITIONAL LENDER, SUCH ADDITIONAL LENDER SHALL BECOME A PARTY
HERETO AND SHALL FOR ALL PURPOSES OF THE LOAN DOCUMENTS BE DEEMED A “LENDER”
HAVING A COMMITMENT AS SET FORTH IN SUCH SUPPLEMENT. ANY INCREASE, AND ANY
AMENDMENTS MADE TO EVIDENCE SUCH INCREASE, SHALL NOT REQUIRE THE CONSENT OF ANY
LENDER NOT PARTICIPATING IN SUCH INCREASE.


(D)                CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION
PRECEDENT TO SUCH INCREASE, (I) THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE
AGENT A CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE
(IN SUFFICIENT COPIES FOR EACH LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH
LOAN PARTY (X) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN
PARTY APPROVING OR CONSENTING TO SUCH INCREASE, AND (Y) IN THE CASE OF THE
BORROWERS, CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH INCREASE, (A)
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE V AND THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT THAT ALL
REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED BY MATERIALITY ARE TRUE AND
CORRECT IN ALL RESPECTS) ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER
DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OR TRUE
AND CORRECT IN ALL RESPECTS FOR ANY SUCH REPRESENTATIONS AND WARRANTIES THAT ARE
QUALIFIED BY MATERIALITY) AS OF SUCH EARLIER DATE AND EXCEPT THAT FOR PURPOSES
OF THIS SECTION 2.16, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 5.05  SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SECTION 6.01(A), AND (B) NO DEFAULT EXISTS AND (II) (X) UPON THE
REASONABLE REQUEST OF ANY ADDITIONAL LENDER MADE AT LEAST 10 BUSINESS DAYS PRIOR
TO THE INCREASE EFFECTIVE DATE, THE BORROWERS SHALL HAVE PROVIDED TO SUCH
ADDITIONAL LENDER, AND SUCH ADDITIONAL LENDER SHALL BE REASONABLY SATISFIED
WITH, THE DOCUMENTATION AND OTHER INFORMATION SO REQUESTED IN CONNECTION WITH
APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY-LAUNDERING RULES AND REGULATIONS,
INCLUDING, WITHOUT LIMITATION, THE PATRIOT ACT, IN EACH CASE AT LEAST 5 BUSINESS
DAYS PRIOR TO THE INCREASE EFFECTIVE DATE AND (Y) AT LEAST 5 BUSINESS DAYS PRIOR
TO THE INCREASE EFFECTIVE DATE, ANY LOAN PARTY THAT QUALIFIES AS A “LEGAL ENTITY
CUSTOMER” UNDER THE BENEFICIAL OWNERSHIP REGULATION SHALL HAVE DELIVERED, TO
EACH ADDITIONAL LENDER THAT SO REQUESTS, A BENEFICIAL OWNERSHIP CERTIFICATION IN
RELATION TO SUCH LOAN PARTY.  THE BORROWERS SHALL PREPAY ANY COMMITTED LOANS
OUTSTANDING ON THE INCREASE EFFECTIVE DATE (AND PAY ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 3.05) TO THE EXTENT NECESSARY TO KEEP THE
OUTSTANDING COMMITTED LOANS RATABLE WITH ANY REVISED APPLICABLE PERCENTAGES
ARISING FROM ANY NONRATABLE INCREASE IN THE COMMITMENTS UNDER THIS SECTION.


(E)                 CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SECTION 2.14 OR 10.01  TO THE CONTRARY.


2.17.         FUNDING

.  Subject to Section 10.06(b)(vii), each Lender may make (i) any Eurocurrency
Rate Loan denominated in an Alternative Currency or (ii) any Loan to the
Designated Borrower by causing any of its domestic or foreign branches or
foreign affiliates to make such Loan (whether or not such branch or affiliate is
named as a lending office on the signature pages hereof); provided  that in such
event the obligation of the applicable Borrower to repay such Eurocurrency Rate
Loan or the obligation of the Designated Borrower to repay such Loan, as the
case may be, shall nevertheless be to such Lender and shall, for all purposes of
this Agreement (including, without limitation, for purposes of the definition of
“Required Lenders”)

                                                                            56

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

be deemed made by such Lender, to the extent of such Eurocurrency Rate Loan or
such Loan made to the Designated Borrower, as the case may be.


2.18.         CASH COLLATERAL

.


(A)                 CERTAIN CREDIT SUPPORT EVENTS.  IF (I) ANY L/C ISSUER HAS
HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY LETTER OF CREDIT AND SUCH
DRAWING HAS RESULTED IN AN L/C BORROWING, (II) AS OF THE LETTER OF CREDIT
EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON REMAINS OUTSTANDING, (III)
THE BORROWERS SHALL BE REQUIRED TO PROVIDE CASH COLLATERAL PURSUANT TO SECTION
8.02(C), OR (IV) THERE SHALL EXIST A DEFAULTING LENDER, THE BORROWERS SHALL (A)
IN THE CASE OF CLAUSE (II) ABOVE, IMMEDIATELY, (B) IN THE CASE OF CLAUSE (III)
ABOVE, IMMEDIATELY FOLLOWING ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY L/C
ISSUER AND (C) IN ALL OTHER CASES, WITHIN THREE BUSINESS DAYS FOLLOWING ANY
REQUEST BY THE ADMINISTRATIVE AGENT OR ANY L/C ISSUER, PROVIDE CASH COLLATERAL
IN AN AMOUNT NOT LESS THAN THE APPLICABLE MINIMUM COLLATERAL AMOUNT (DETERMINED
IN THE CASE OF CASH COLLATERAL PROVIDED PURSUANT TO CLAUSE (IV) ABOVE, AFTER
GIVING EFFECT TO SECTION 2.19(A)(IV) AND ANY CASH COLLATERAL PROVIDED BY THE
DEFAULTING LENDER).


(B)                GRANT OF SECURITY INTEREST.  THE COMPANY, AND TO THE EXTENT
PROVIDED BY ANY DEFAULTING LENDER, SUCH DEFAULTING LENDER, HEREBY GRANTS TO (AND
SUBJECTS TO THE CONTROL OF) THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS, AND AGREES TO MAINTAIN, A
FIRST PRIORITY SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL
BALANCES THEREIN, AND ALL OTHER PROPERTY SO PROVIDED AS COLLATERAL PURSUANT
HERETO, AND IN ALL PROCEEDS OF THE FOREGOING, ALL AS SECURITY FOR THE
OBLIGATIONS TO WHICH SUCH CASH COLLATERAL MAY BE APPLIED PURSUANT TO SECTION
2.18(C).  IF AT ANY TIME THE ADMINISTRATIVE AGENT DETERMINES THAT CASH
COLLATERAL IS SUBJECT TO ANY RIGHT OR CLAIM OF ANY PERSON OTHER THAN THE
ADMINISTRATIVE AGENT OR THE APPLICABLE L/C ISSUERS AS HEREIN PROVIDED OR THAT
THE TOTAL AMOUNT OF SUCH CASH COLLATERAL IS LESS THAN THE MINIMUM COLLATERAL
AMOUNT, THE BORROWERS WILL, PROMPTLY UPON DEMAND BY THE ADMINISTRATIVE AGENT,
PAY OR PROVIDE TO THE ADMINISTRATIVE AGENT ADDITIONAL CASH COLLATERAL IN AN
AMOUNT SUFFICIENT TO ELIMINATE SUCH DEFICIENCY.  ALL CASH COLLATERAL (OTHER THAN
CREDIT SUPPORT NOT CONSTITUTING FUNDS SUBJECT TO DEPOSIT) SHALL BE MAINTAINED IN
BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  THE
ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REQUEST THAT THE COMPANY PAY, AND, IF
SO REQUESTED, THE COMPANY AGREES TO PROMPTLY PAY, ALL CUSTOMARY ACCOUNT OPENING,
ACTIVITY AND OTHER ADMINISTRATIVE FEES AND CHARGES IN CONNECTION WITH THE
MAINTENANCE AND DISBURSEMENT OF CASH COLLATERAL.


(C)                 APPLICATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, CASH COLLATERAL PROVIDED UNDER ANY OF THIS SECTION
2.18 OR SECTIONS 2.04, 2.19 OR 8.02  IN RESPECT OF LETTERS OF CREDIT SHALL BE
HELD AND APPLIED TO THE SATISFACTION OF THE SPECIFIC L/C OBLIGATIONS,
OBLIGATIONS TO FUND PARTICIPATIONS THEREIN (INCLUDING, AS TO CASH COLLATERAL
PROVIDED BY A DEFAULTING LENDER, ANY INTEREST ACCRUED ON SUCH OBLIGATION) AND
OTHER OBLIGATIONS FOR WHICH THE CASH COLLATERAL WAS SO PROVIDED, PRIOR TO ANY
OTHER APPLICATION OF SUCH PROPERTY AS MAY OTHERWISE BE PROVIDED FOR HEREIN.


(D)                RELEASE.  CASH COLLATERAL (OR THE APPROPRIATE PORTION
THEREOF) PROVIDED TO REDUCE FRONTING EXPOSURE OR TO SECURE OTHER OBLIGATIONS
SHALL BE RELEASED PROMPTLY FOLLOWING (I) THE ELIMINATION OF THE APPLICABLE
FRONTING EXPOSURE OR OTHER OBLIGATIONS GIVING RISE THERETO (INCLUDING BY THE
TERMINATION OF DEFAULTING LENDER STATUS OF THE APPLICABLE LENDER (OR, AS

                                                                            57

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


APPROPRIATE, ITS ASSIGNEE FOLLOWING COMPLIANCE WITH SECTION 10.06(B)(VI))) OR
(II) THE DETERMINATION BY THE ADMINISTRATIVE AGENT AND THE APPLICABLE L/C
ISSUERS THAT THERE EXISTS EXCESS CASH COLLATERAL; PROVIDED, HOWEVER, THE PERSON
PROVIDING CASH COLLATERAL AND THE APPLICABLE L/C ISSUERS MAY AGREE THAT CASH
COLLATERAL SHALL NOT BE RELEASED BUT INSTEAD HELD TO SUPPORT FUTURE ANTICIPATED
FRONTING EXPOSURE OR OTHER OBLIGATIONS.


2.19.         DEFAULTING LENDERS

.


(A)                 ADJUSTMENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, IF ANY LENDER BECOMES A DEFAULTING LENDER, THEN,
UNTIL SUCH TIME AS THAT LENDER IS NO LONGER A DEFAULTING LENDER, TO THE EXTENT
PERMITTED BY APPLICABLE LAW:

(I)                  WAIVERS AND AMENDMENTS.  SUCH DEFAULTING LENDER’S RIGHT TO
APPROVE OR DISAPPROVE ANY AMENDMENT, WAIVER OR CONSENT WITH RESPECT TO THIS
AGREEMENT SHALL BE RESTRICTED AS SET FORTH IN THE DEFINITION OF “REQUIRED
LENDERS” AND SECTION 10.01. 

(II)                DEFAULTING LENDER WATERFALL.  ANY PAYMENT OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF SUCH DEFAULTING LENDER (WHETHER VOLUNTARY OR MANDATORY, AT MATURITY,
PURSUANT TO ARTICLE VIII OR OTHERWISE) OR RECEIVED BY THE ADMINISTRATIVE AGENT
FROM A DEFAULTING LENDER PURSUANT TO SECTION 10.08 SHALL BE APPLIED AT SUCH TIME
OR TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT AS FOLLOWS:  FIRST, TO
THE PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE
AGENT HEREUNDER; SECOND, TO THE PAYMENT ON A PRO RATA BASIS OF ANY AMOUNTS OWING
BY SUCH DEFAULTING LENDER TO ANY L/C ISSUER OR SWING LINE LENDER HEREUNDER;
THIRD, TO CASH COLLATERALIZE EACH L/C ISSUER’S FRONTING EXPOSURE WITH RESPECT TO
SUCH DEFAULTING LENDER IN ACCORDANCE WITH SECTION 2.18; FOURTH, AS THE
APPLICABLE BORROWER MAY ELECT (SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
EXISTS), TO THE FUNDING OF ANY LOAN IN RESPECT OF WHICH SUCH DEFAULTING LENDER
HAS FAILED TO FUND ITS PORTION THEREOF AS REQUIRED BY THIS AGREEMENT, AS
DETERMINED BY THE ADMINISTRATIVE AGENT; FIFTH, IF SO DETERMINED BY THE
ADMINISTRATIVE AGENT AND THE COMPANY, TO BE HELD IN A DEPOSIT ACCOUNT AND
RELEASED PRO RATA IN ORDER TO (X) SATISFY SUCH DEFAULTING LENDER’S POTENTIAL
FUTURE FUNDING OBLIGATIONS WITH RESPECT TO LOANS UNDER THIS AGREEMENT AND (Y)
CASH COLLATERALIZE THE L/C ISSUERS’ FUTURE FRONTING EXPOSURE WITH RESPECT TO
SUCH DEFAULTING LENDER WITH RESPECT TO FUTURE LETTERS OF CREDIT ISSUED UNDER
THIS AGREEMENT, IN ACCORDANCE WITH SECTION 2.18; SIXTH, TO THE PAYMENT OF ANY
AMOUNTS OWING TO THE LENDERS, THE L/C ISSUERS OR THE SWING LINE LENDER AS A
RESULT OF ANY JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY ANY
LENDER, ANY L/C ISSUER OR THE SWING LINE LENDER AGAINST SUCH DEFAULTING LENDER
AS A RESULT OF SUCH DEFAULTING LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS
AGREEMENT; SEVENTH, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS, TO THE
PAYMENT OF ANY AMOUNTS OWING TO THE BORROWERS AS A RESULT OF ANY JUDGMENT OF A
COURT OF COMPETENT JURISDICTION OBTAINED BY THE BORROWERS AGAINST SUCH
DEFAULTING LENDER AS A RESULT OF SUCH DEFAULTING LENDER’S BREACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT; AND EIGHTH, TO SUCH DEFAULTING LENDER OR AS
OTHERWISE DIRECTED BY A COURT OF COMPETENT JURISDICTION; PROVIDED  THAT IF (X)
SUCH PAYMENT IS A PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOANS OR L/C BORROWINGS
IN RESPECT OF WHICH SUCH DEFAULTING LENDER HAS NOT FULLY FUNDED ITS APPROPRIATE
SHARE, AND (Y) SUCH LOANS WERE MADE OR THE RELATED LETTERS OF CREDIT WERE ISSUED
AT A TIME WHEN THE CONDITIONS SET FORTH IN SECTION 4.02 WERE

                                                                            58

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SATISFIED OR WAIVED, SUCH PAYMENT SHALL BE APPLIED SOLELY TO PAY THE LOANS OF,
AND L/C OBLIGATIONS OWED TO, ALL NON-DEFAULTING LENDERS ON A PRO RATA BASIS
PRIOR TO BEING APPLIED TO THE PAYMENT OF ANY LOANS OF, OR L/C OBLIGATIONS OWED
TO, SUCH DEFAULTING LENDER UNTIL SUCH TIME AS ALL LOANS AND FUNDED AND UNFUNDED
PARTICIPATIONS IN L/C OBLIGATIONS AND SWING LINE LOANS ARE HELD BY THE LENDERS
PRO RATA IN ACCORDANCE WITH THE COMMITMENTS HEREUNDER WITHOUT GIVING EFFECT TO
SECTION 2.19(A)(IV).  ANY PAYMENTS, PREPAYMENTS OR OTHER AMOUNTS PAID OR PAYABLE
TO A DEFAULTING LENDER THAT ARE APPLIED (OR HELD) TO PAY AMOUNTS OWED BY A
DEFAULTING LENDER OR TO POST CASH COLLATERAL PURSUANT TO THIS SECTION
2.19(A)(II) SHALL BE DEEMED PAID TO AND REDIRECTED BY SUCH DEFAULTING LENDER,
AND EACH LENDER IRREVOCABLY CONSENTS HERETO.

(III)              CERTAIN FEES.

(A)              NO DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE ANY FEE
PAYABLE UNDER SECTION 2.10(A) FOR ANY PERIOD DURING WHICH THAT LENDER IS A
DEFAULTING LENDER (AND THE BORROWERS SHALL NOT BE REQUIRED TO PAY ANY SUCH FEE
THAT OTHERWISE WOULD HAVE BEEN REQUIRED TO HAVE BEEN PAID TO THAT DEFAULTING
LENDER).

(B)               EACH DEFAULTING LENDER SHALL BE ENTITLED TO RECEIVE LETTER OF
CREDIT FEES FOR ANY PERIOD DURING WHICH THAT LENDER IS A DEFAULTING LENDER ONLY
TO THE EXTENT ALLOCABLE TO ITS APPLICABLE PERCENTAGE OF THE STATED AMOUNT OF
LETTERS OF CREDIT FOR WHICH IT HAS PROVIDED CASH COLLATERAL PURSUANT TO SECTION
2.18. 

(C)               WITH RESPECT TO ANY LETTER OF CREDIT FEE NOT REQUIRED TO BE
PAID TO ANY DEFAULTING LENDER PURSUANT TO CLAUSE (A) OR (B)  ABOVE, THE
BORROWERS SHALL (X) PAY TO EACH NON-DEFAULTING LENDER THAT PORTION OF ANY SUCH
FEE OTHERWISE PAYABLE TO SUCH DEFAULTING LENDER WITH RESPECT TO SUCH DEFAULTING
LENDER’S PARTICIPATION IN L/C OBLIGATIONS OR SWING LINE LOANS THAT HAS BEEN
REALLOCATED TO SUCH NON-DEFAULTING LENDER PURSUANT TO CLAUSE (IV) BELOW, (Y) PAY
TO EACH L/C ISSUER AND SWING LINE LENDER, AS APPLICABLE, THE AMOUNT OF ANY SUCH
FEE OTHERWISE PAYABLE TO SUCH DEFAULTING LENDER TO THE EXTENT ALLOCABLE TO SUCH
L/C ISSUER’S OR SWING LINE LENDER’S FRONTING EXPOSURE TO SUCH DEFAULTING LENDER,
AND (Z) NOT BE REQUIRED TO PAY THE REMAINING AMOUNT OF ANY SUCH FEE.

(IV)              REALLOCATION OF APPLICABLE PERCENTAGES TO REDUCE FRONTING
EXPOSURE.  ALL OR ANY PART OF SUCH DEFAULTING LENDER’S PARTICIPATION IN L/C
OBLIGATIONS AND SWING LINE LOANS SHALL BE REALLOCATED AMONG THE NON-DEFAULTING
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES (CALCULATED
WITHOUT REGARD TO SUCH DEFAULTING LENDER’S COMMITMENT) BUT ONLY TO THE EXTENT
THAT SUCH REALLOCATION DOES NOT CAUSE THE AGGREGATE REVOLVING CREDIT EXPOSURE OF
ANY NON-DEFAULTING LENDER TO EXCEED SUCH NON-DEFAULTING LENDER’S COMMITMENT.
 SUBJECT TO SECTION 10.20, NO REALLOCATION HEREUNDER SHALL CONSTITUTE A WAIVER
OR RELEASE OF ANY CLAIM OF ANY PARTY HEREUNDER AGAINST A DEFAULTING LENDER
ARISING FROM THAT LENDER HAVING BECOME A DEFAULTING LENDER, INCLUDING ANY CLAIM
OF A NON-DEFAULTING LENDER AS A RESULT OF SUCH NON-DEFAULTING LENDER’S INCREASED
EXPOSURE FOLLOWING SUCH REALLOCATION.

 

                                                                            59

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(V)                CASH COLLATERAL, REPAYMENT OF SWING LINE LOANS.  IF THE
REALLOCATION DESCRIBED IN CLAUSE (A)(IV) ABOVE CANNOT, OR CAN ONLY PARTIALLY, BE
EFFECTED, THE COMPANY SHALL, WITHOUT PREJUDICE TO ANY RIGHT OR REMEDY AVAILABLE
TO IT HEREUNDER OR UNDER APPLICABLE LAW, (X) FIRST, PREPAY SWING LINE LOANS IN
AN AMOUNT EQUAL TO THE SWING LINE LENDERS’ FRONTING EXPOSURE AND (Y) SECOND,
CASH COLLATERALIZE THE L/C ISSUERS’ FRONTING EXPOSURE IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 2.18. 


(B)                DEFAULTING LENDER CURE.  IF THE COMPANY, THE ADMINISTRATIVE
AGENT, THE SWING LINE LENDER AND EACH L/C ISSUER AGREE IN WRITING THAT A LENDER
IS NO LONGER A DEFAULTING LENDER, THE ADMINISTRATIVE AGENT WILL SO NOTIFY THE
PARTIES HERETO, WHEREUPON AS OF THE EFFECTIVE DATE SPECIFIED IN SUCH NOTICE AND
SUBJECT TO ANY CONDITIONS SET FORTH THEREIN (WHICH MAY INCLUDE ARRANGEMENTS WITH
RESPECT TO ANY CASH COLLATERAL), THAT LENDER WILL, TO THE EXTENT APPLICABLE,
PURCHASE AT PAR THAT PORTION OF OUTSTANDING LOANS OF THE OTHER LENDERS OR TAKE
SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE TO BE NECESSARY TO
CAUSE THE COMMITTED LOANS AND FUNDED AND UNFUNDED PARTICIPATIONS IN LETTERS OF
CREDIT AND SWING LINE LOANS TO BE HELD PRO RATA BY THE LENDERS IN ACCORDANCE
WITH THEIR APPLICABLE PERCENTAGES (WITHOUT GIVING EFFECT TO SECTION
2.19(A)(IV)), WHEREUPON SUCH LENDER WILL CEASE TO BE A DEFAULTING LENDER;
PROVIDED THAT NO ADJUSTMENTS WILL BE MADE RETROACTIVELY WITH RESPECT TO FEES
ACCRUED OR PAYMENTS MADE BY OR ON BEHALF OF THE COMPANY WHILE THAT LENDER WAS A
DEFAULTING LENDER; AND PROVIDED,  FURTHER, THAT EXCEPT TO THE EXTENT OTHERWISE
EXPRESSLY AGREED BY THE AFFECTED PARTIES, NO CHANGE HEREUNDER FROM DEFAULTING
LENDER TO LENDER WILL CONSTITUTE A WAIVER OR RELEASE OF ANY CLAIM OF ANY PARTY
HEREUNDER ARISING FROM THAT LENDER’S HAVING BEEN A DEFAULTING LENDER.

(c)                 New Swing Line Loans/Letters of Credit. So long as any
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) no L/C
Issuer shall be required to issue, extend, increase, reinstate or renew any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.


2.20.         EXTENSION OF MATURITY DATE

.


(A)                 REQUESTS FOR EXTENSION.  THE COMPANY MAY, BY NOTICE TO THE
ADMINISTRATIVE AGENT (WHO SHALL PROMPTLY NOTIFY THE LENDERS) NOT EARLIER THAN 60
DAYS AND NOT LATER THAN 30 DAYS PRIOR TO ANY ANNIVERSARY OF THE CLOSING DATE,
REQUEST THAT THE MATURITY DATE THEN IN EFFECT HEREUNDER (THE “EXISTING MATURITY
DATE”) BE EXTENDED FOR AN ADDITIONAL ONE YEAR FROM THE EXISTING MATURITY DATE;
PROVIDED  HOWEVER, THAT, THE COMPANY MAY ONLY REQUEST UP TO TWO ONE-YEAR
EXTENSIONS OF THE EXISTING MATURITY DATE.


(B)                LENDER ELECTIONS TO EXTEND.  EACH LENDER, ACTING IN ITS SOLE
AND INDIVIDUAL DISCRETION, SHALL, BY NOTICE TO THE ADMINISTRATIVE AGENT GIVEN
NOT EARLIER THAN 30 DAYS PRIOR TO THE APPLICABLE ANNIVERSARY OF THE CLOSING DATE
AND NOT LATER THAN THE DATE (THE “NOTICE DATE”) THAT IS 20 DAYS PRIOR TO THE
APPLICABLE ANNIVERSARY OF THE CLOSING DATE, ADVISE THE ADMINISTRATIVE AGENT
WHETHER OR NOT SUCH LENDER AGREES TO SUCH EXTENSION (AND EACH LENDER THAT
DETERMINES NOT TO SO EXTEND ITS MATURITY DATE, A “NON‑EXTENDING LENDER”) SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT PROMPTLY AFTER SUCH DETERMINATION
(BUT IN ANY EVENT NO LATER THAN THE NOTICE DATE) AND ANY LENDER THAT DOES NOT SO
ADVISE THE ADMINISTRATIVE AGENT ON OR BEFORE THE NOTICE DATE SHALL

                                                                            60

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


BE DEEMED TO BE A NON‑EXTENDING LENDER.  THE ELECTION OF ANY LENDER TO AGREE TO
SUCH EXTENSION SHALL NOT OBLIGATE ANY OTHER LENDER TO SO AGREE.


(C)                 NOTIFICATION BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE COMPANY OF EACH LENDER’S DETERMINATION UNDER THIS SECTION
NO LATER THAN (I) THE DATE 15 DAYS AFTER THE DAY A REQUEST IS MADE PURSUANT TO
SECTION 2.20(A) AND (II) THE DATE 15 DAYS PRIOR TO THE APPLICABLE ANNIVERSARY OF
THE CLOSING DATE (OR, IF SUCH DATE IS NOT A BUSINESS DAY, ON THE IMMEDIATELY
PRECEDING BUSINESS DAY) OR SUCH DATE AS THE COMPANY AS MAY AGREE.


(D)                ADDITIONAL COMMITMENT LENDERS.  THE COMPANY SHALL HAVE THE
RIGHT TO REPLACE EACH NON‑EXTENDING LENDER WITH, AND ADD AS “LENDERS” UNDER THIS
AGREEMENT IN PLACE THEREOF, ONE OR MORE ELIGIBLE ASSIGNEES (EACH, AN “ADDITIONAL
COMMITMENT LENDER”) AS PROVIDED IN SECTION 10.13; PROVIDED  THAT EACH OF SUCH
ADDITIONAL COMMITMENT LENDERS SHALL ENTER INTO AN ASSIGNMENT AND ASSUMPTION
PURSUANT TO WHICH SUCH ADDITIONAL COMMITMENT LENDER SHALL UNDERTAKE A COMMITMENT
(AND, IF ANY SUCH ADDITIONAL COMMITMENT LENDER IS ALREADY A LENDER, ITS
COMMITMENT SHALL BE IN ADDITION TO SUCH LENDER’S COMMITMENT HEREUNDER ON SUCH
DATE).


(E)                 MINIMUM EXTENSION REQUIREMENT.  IF (AND ONLY IF) THE TOTAL
OF THE COMMITMENTS OF THE LENDERS THAT HAVE AGREED SO TO EXTEND THEIR MATURITY
DATE (EACH, AN “EXTENDING LENDER”) AND THE ADDITIONAL COMMITMENTS OF THE
ADDITIONAL COMMITMENT LENDERS SHALL BE MORE THAN 50% OF THE AGGREGATE AMOUNT OF
THE COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE APPLICABLE ANNIVERSARY OF THE
CLOSING DATE, THEN, EFFECTIVE AS OF SUCH ANNIVERSARY OF THE CLOSING DATE, THE
MATURITY DATE OF EACH EXTENDING LENDER AND OF EACH ADDITIONAL COMMITMENT LENDER
SHALL BE EXTENDED TO THE DATE FALLING ONE YEAR AFTER THE THEN EFFECTIVE EXISTING
MATURITY DATE (EXCEPT THAT, IF SUCH DATE IS NOT A BUSINESS DAY, SUCH MATURITY
DATE AS SO EXTENDED SHALL BE THE NEXT PRECEDING BUSINESS DAY) AND EACH
ADDITIONAL COMMITMENT LENDER SHALL THEREUPON BECOME A “LENDER” FOR ALL PURPOSES
OF THIS AGREEMENT.


(F)                 CONDITIONS TO EFFECTIVENESS OF EXTENSIONS.  AS A CONDITION
PRECEDENT TO SUCH EXTENSION, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE
AGENT A CERTIFICATE OF EACH LOAN PARTY DATED AS OF THE APPLICABLE ANNIVERSARY OF
THE CLOSING DATE (IN SUFFICIENT COPIES FOR EACH EXTENDING LENDER AND EACH
ADDITIONAL COMMITMENT LENDER) SIGNED BY A RESPONSIBLE OFFICER OF SUCH LOAN PARTY
(I) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED BY SUCH LOAN PARTY
APPROVING OR CONSENTING TO SUCH EXTENSION AND (II) IN THE CASE OF THE COMPANY,
CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH EXTENSION, (A) THE
REPRESENTATIONS AND WARRANTIES OF (X) THE BORROWERS CONTAINED IN ARTICLE V AND
(Y) EACH LOAN PARTY CONTAINED IN EACH OTHER LOAN DOCUMENT ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS (EXCEPT THAT ALL REPRESENTATIONS AND WARRANTIES THAT
ARE QUALIFIED BY MATERIALITY ARE TRUE AND CORRECT IN ALL RESPECTS) ON AND AS OF
THE APPLICABLE ANNIVERSARY OF THE CLOSING DATE, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OR TRUE AND CORRECT IN
ALL RESPECTS FOR ANY SUCH REPRESENTATIONS OR WARRANTIES THAT ARE QUALIFIED BY
MATERIALITY) AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 2.20, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5.05 SHALL
BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED PURSUANT TO
SECTION 6.01(A), AND (B) NO DEFAULT EXISTS OR WOULD RESULT THEREFROM.  IN
ADDITION, ON THE MATURITY DATE OF EACH NON-EXTENDING LENDER, THE BORROWER SHALL
REPAY ANY COMMITTED LOANS OUTSTANDING ON SUCH DATE MADE BY SUCH NON-EXTENDING
LENDER.


 

                                                                            61

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(G)                CONFLICTING PROVISIONS.  IN CONNECTION WITH ANY EXTENSION OF
THE MATURITY DATE, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH EXTENDING
LENDER MAY MAKE SUCH AMENDMENTS TO THIS AGREEMENT AS THE ADMINISTRATIVE AGENT
DETERMINES TO BE REASONABLY NECESSARY TO EVIDENCE THE EXTENSION. THIS SECTION
SHALL SUPERSEDE ANY PROVISIONS IN SECTION 2.14  OR 10.01  TO THE CONTRARY.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01.         TAXES

.


(A)                 PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON
ACCOUNT OF TAXES.

(I)                  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF
ANY LOAN PARTY UNDER ANY LOAN DOCUMENT SHALL BE MADE WITHOUT DEDUCTION OR
WITHHOLDING FOR ANY TAXES, EXCEPT AS REQUIRED BY APPLICABLE LAWS.  IF ANY
APPLICABLE LAWS (AS DETERMINED IN THE GOOD FAITH DISCRETION OF THE
ADMINISTRATIVE AGENT OR A LOAN PARTY) REQUIRE THE DEDUCTION OR WITHHOLDING OF
ANY TAX FROM ANY SUCH PAYMENT BY THE ADMINISTRATIVE AGENT OR A LOAN PARTY, THEN
THE ADMINISTRATIVE AGENT OR SUCH LOAN PARTY SHALL BE ENTITLED TO MAKE SUCH
DEDUCTION OR WITHHOLDING, UPON THE BASIS OF THE INFORMATION AND DOCUMENTATION TO
BE DELIVERED PURSUANT TO SUBSECTION (E) BELOW.

(II)                IF ANY LOAN PARTY OR THE ADMINISTRATIVE AGENT SHALL BE
REQUIRED BY THE CODE TO WITHHOLD OR DEDUCT ANY TAXES, INCLUDING BOTH UNITED
STATES FEDERAL BACKUP WITHHOLDING AND WITHHOLDING TAXES, FROM ANY PAYMENT, THEN
(A) THE ADMINISTRATIVE AGENT SHALL WITHHOLD OR MAKE SUCH DEDUCTIONS AS ARE
DETERMINED BY THE ADMINISTRATIVE AGENT TO BE REQUIRED BASED UPON THE INFORMATION
AND DOCUMENTATION IT HAS RECEIVED PURSUANT TO SUBSECTION (E) BELOW, (B) THE
ADMINISTRATIVE AGENT SHALL TIMELY PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH THE CODE, AND (C) TO THE
EXTENT THAT THE WITHHOLDING OR DEDUCTION IS MADE ON ACCOUNT OF INDEMNIFIED
TAXES, THE SUM PAYABLE BY THE APPLICABLE LOAN PARTY SHALL BE INCREASED AS
NECESSARY SO THAT AFTER ANY REQUIRED WITHHOLDING OR THE MAKING OF ALL REQUIRED
DEDUCTIONS FOR INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING DEDUCTIONS FOR
INDEMNIFIED TAXES OR OTHER TAXES APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION 3.01) THE APPLICABLE RECIPIENT RECEIVES AN AMOUNT EQUAL TO THE SUM
IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN MADE.

(III)              IF ANY LOAN PARTY OR THE ADMINISTRATIVE AGENT SHALL BE
REQUIRED BY ANY APPLICABLE LAWS OTHER THAN THE CODE TO WITHHOLD OR DEDUCT ANY
TAXES FROM ANY PAYMENT, THEN (A) SUCH LOAN PARTY OR THE ADMINISTRATIVE AGENT, AS
REQUIRED BY SUCH LAWS, SHALL WITHHOLD OR MAKE SUCH DEDUCTIONS AS ARE DETERMINED
BY IT TO BE REQUIRED BASED UPON THE INFORMATION AND DOCUMENTATION IT HAS
RECEIVED PURSUANT TO SUBSECTION (E) BELOW, (B) SUCH LOAN PARTY OR THE
ADMINISTRATIVE AGENT, TO THE EXTENT REQUIRED BY SUCH LAWS, SHALL TIMELY PAY THE
FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH SUCH LAWS, AND (C) TO THE EXTENT THAT THE WITHHOLDING OR
DEDUCTION IS MADE ON ACCOUNT OF INDEMNIFIED TAXES, THE SUM PAYABLE BY THE
APPLICABLE LOAN PARTY SHALL BE INCREASED AS NECESSARY SO THAT AFTER ANY REQUIRED
WITHHOLDING OR THE MAKING OF ALL

                                                                            62

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

REQUIRED DEDUCTIONS FOR INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING DEDUCTIONS
FOR INDEMNIFIED TAXES OR OTHER TAXES APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION 3.01) THE APPLICABLE RECIPIENT RECEIVES AN AMOUNT EQUAL TO THE SUM
IT WOULD HAVE RECEIVED HAD NO SUCH WITHHOLDING OR DEDUCTION BEEN MADE.


(B)                PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, EACH BORROWER SHALL TIMELY PAY TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW, OR AT THE
OPTION OF THE ADMINISTRATIVE AGENT TIMELY REIMBURSE IT FOR THE PAYMENT OF, ANY
OTHER TAXES.


(C)                 TAX INDEMNIFICATIONS.

(I)                  EACH BORROWER SHALL, AND DOES HEREBY, INDEMNIFY EACH
RECIPIENT, AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS AFTER
WRITTEN DEMAND SETTING FORTH THE AMOUNT AND THE REASONS IN REASONABLE DETAIL
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES (INCLUDING INDEMNIFIED
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 3.01) PAYABLE OR PAID BY SUCH RECIPIENT OR REQUIRED TO BE WITHHELD OR
DEDUCTED FROM A PAYMENT TO SUCH RECIPIENT, AND ANY PENALTIES, INTEREST AND
REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO (OTHER THAN
PENALTIES, INTEREST AND EXPENSES ATTRIBUTABLE TO GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY
IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE
SETTING FORTH THE AMOUNT OF SUCH PAYMENT OR LIABILITY AND THE REASONS THEREFOR
IN REASONABLE DETAIL DELIVERED TO THE BORROWER BY A LENDER OR ANY L/C ISSUER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS
OWN BEHALF OR ON BEHALF OF A LENDER OR ANY L/C ISSUER, SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

(II)                EACH LENDER AND EACH L/C ISSUER SHALL, AND DOES HEREBY,
SEVERALLY INDEMNIFY, AND SHALL MAKE PAYMENT IN RESPECT THEREOF WITHIN 10 DAYS
AFTER WRITTEN DEMAND SETTING FORTH THE AMOUNT AND THE REASONS IN REASONABLE
DETAIL THEREFOR, (X) THE ADMINISTRATIVE AGENT AGAINST ANY INDEMNIFIED TAXES
ATTRIBUTABLE TO SUCH LENDER OR SUCH L/C ISSUER (BUT ONLY TO THE EXTENT THAT ANY
BORROWER HAS NOT ALREADY INDEMNIFIED THE ADMINISTRATIVE AGENT FOR SUCH
INDEMNIFIED TAXES AND WITHOUT LIMITING THE OBLIGATION OF EACH BORROWER TO DO
SO), (Y) THE ADMINISTRATIVE AGENT AND THE BORROWERS, AS APPLICABLE, AGAINST ANY
TAXES ATTRIBUTABLE TO SUCH LENDER’S FAILURE TO COMPLY WITH THE PROVISIONS OF
SECTION 10.06(D) RELATING TO THE MAINTENANCE OF A PARTICIPANT REGISTER AND (Z)
THE ADMINISTRATIVE AGENT AND THE BORROWERS, AS APPLICABLE, AGAINST ANY EXCLUDED
TAXES ATTRIBUTABLE TO SUCH LENDER OR SUCH L/C ISSUER, IN EACH CASE, THAT ARE
PAYABLE OR PAID BY THE ADMINISTRATIVE AGENT OR A BORROWER IN CONNECTION WITH ANY
LOAN DOCUMENT, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE SETTING FORTH THE AMOUNT OF SUCH PAYMENT OR LIABILITY AND THE
REASONS THEREFOR IN REASONABLE DETAIL DELIVERED TO ANY LENDER BY THE
ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  EACH LENDER AND
EACH L/C ISSUER HEREBY AUTHORIZES THE ADMINISTRATIVE AGENT TO SET OFF AND APPLY
ANY AND ALL AMOUNTS AT ANY TIME OWING TO SUCH LENDER OR SUCH L/C ISSUER, AS THE
CASE MAY BE, UNDER

                                                                            63

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY AMOUNT DUE TO THE
ADMINISTRATIVE AGENT UNDER THIS CLAUSE (II). 


(D)                EVIDENCE OF PAYMENTS.  UPON REQUEST BY A BORROWER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, AFTER ANY PAYMENT OF TAXES BY SUCH
BORROWER OR BY THE ADMINISTRATIVE AGENT TO A GOVERNMENTAL AUTHORITY AS PROVIDED
IN THIS SECTION 3.01, SUCH BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT OR
THE ADMINISTRATIVE AGENT SHALL DELIVER TO SUCH BORROWER, AS THE CASE MAY BE, THE
ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY
EVIDENCING SUCH PAYMENT, A COPY OF ANY RETURN REQUIRED BY LAWS TO REPORT SUCH
PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO SUCH
BORROWER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE.


(E)                 STATUS OF LENDERS; TAX DOCUMENTATION.

(I)                  EACH LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF WITHHOLDING TAX WITH RESPECT TO PAYMENTS MADE UNDER ANY LOAN
DOCUMENT SHALL DELIVER TO THE BORROWERS AND THE ADMINISTRATIVE AGENT, AT THE
TIME OR TIMES PRESCRIBED BY APPLICABLE LAWS OR WHEN REASONABLY REQUESTED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED
DOCUMENTATION PRESCRIBED BY APPLICABLE LAWS OR BY TAXING AUTHORITIES OF ANY
JURISDICTION AND SUCH OTHER INFORMATION REASONABLY REQUESTED BY THE BORROWERS OR
THE ADMINISTRATIVE AGENT AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY LENDER, IF
REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT, SHALL DELIVER
SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
THE BORROWERS OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE BORROWERS OR THE
ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO
BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THE PRECEDING TWO SENTENCES, THE COMPLETION,
EXECUTION AND SUBMISSION OF SUCH DOCUMENTATION (OTHER THAN SUCH DOCUMENTATION
SET FORTH IN SECTION 3.01(E)(II)(A), (II)(B)  AND (II)(D)  BELOW) SHALL NOT BE
REQUIRED IF IN THE LENDER’S REASONABLE JUDGMENT SUCH COMPLETION, EXECUTION OR
SUBMISSION WOULD SUBJECT SUCH LENDER TO ANY MATERIAL UNREIMBURSED COST OR
EXPENSE OR WOULD MATERIALLY PREJUDICE THE LEGAL OR COMMERCIAL POSITION OF SUCH
LENDER.

(II)                WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, FOR SO
LONG AS THE COMPANY IS A U.S. PERSON,

(A)              ANY LENDER THAT IS A U.S. PERSON SHALL DELIVER TO THE COMPANY
AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE ON WHICH SUCH LENDER
BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER UPON THE
REASONABLE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT), EXECUTED
ORIGINALS OF IRS FORM W-9 CERTIFYING THAT SUCH LENDER IS EXEMPT FROM BACKUP
WITHHOLDING TAX;

(B)               ANY FOREIGN LENDER SHALL, TO THE EXTENT IT IS LEGALLY ENTITLED
TO DO SO, DELIVER TO THE COMPANY AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF
COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH
SUCH

                                                                            64

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

FOREIGN LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME
THEREAFTER UPON THE REASONABLE REQUEST OF THE COMPANY OR THE ADMINISTRATIVE
AGENT), WHICHEVER OF THE FOLLOWING IS APPLICABLE:

(1)                IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF AN
INCOME TAX TREATY TO WHICH THE UNITED STATES IS A PARTY (X) WITH RESPECT TO
PAYMENTS OF INTEREST UNDER ANY LOAN DOCUMENT, EXECUTED ORIGINALS OF IRS FORM
W-8BENE (OR W-8BEN, AS APPLICABLE) ESTABLISHING AN EXEMPTION FROM, OR REDUCTION
OF, U.S. FEDERAL WITHHOLDING TAX PURSUANT TO THE “INTEREST” ARTICLE OF SUCH TAX
TREATY AND (Y) WITH RESPECT TO ANY OTHER APPLICABLE PAYMENTS UNDER ANY LOAN
DOCUMENT, IRS FORM W-8BENE (OR W-8BEN, AS APPLICABLE) ESTABLISHING AN EXEMPTION
FROM, OR REDUCTION OF, U.S. FEDERAL WITHHOLDING TAX PURSUANT TO THE “BUSINESS
PROFITS” OR “OTHER INCOME” ARTICLE OF SUCH TAX TREATY;

(2)                EXECUTED ORIGINALS OF IRS FORM W-8ECI;

(3)                IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT H-1 TO THE EFFECT THAT SUCH
FOREIGN LENDER IS NOT A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE
CODE, A “10 PERCENT SHAREHOLDER” OF THE COMPANY WITHIN THE MEANING OF SECTION
881(C)(3)(B) OF THE CODE, OR A “CONTROLLED FOREIGN CORPORATION” DESCRIBED IN
SECTION 881(C)(3)(C) OF THE CODE (A “U.S. TAX COMPLIANCE CERTIFICATE”) AND (Y)
EXECUTED ORIGINALS OF IRS FORM W-8BENE (OR W-8BEN, AS APPLICABLE); OR

(4)                TO THE EXTENT A FOREIGN LENDER IS NOT THE BENEFICIAL OWNER,
EXECUTED ORIGINALS OF IRS FORM W-8IMY, ACCOMPANIED BY IRS FORM W-8ECI, IRS FORM
W-8BENE (OR W-8BEN, AS APPLICABLE), A U.S. TAX COMPLIANCE CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT H-2 OR EXHIBIT H-3, IRS FORM W-9, AND/OR
OTHER CERTIFICATION DOCUMENTS FROM EACH BENEFICIAL OWNER, AS APPLICABLE;
PROVIDED  THAT IF THE FOREIGN LENDER IS A PARTNERSHIP AND ONE OR MORE DIRECT OR
INDIRECT PARTNERS OF SUCH FOREIGN LENDER ARE CLAIMING THE PORTFOLIO INTEREST
EXEMPTION, SUCH FOREIGN LENDER MAY PROVIDE A U.S. TAX COMPLIANCE CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT H-4 ON BEHALF OF EACH SUCH DIRECT AND
INDIRECT PARTNER;

(C)               ANY FOREIGN LENDER SHALL, TO THE EXTENT IT IS LEGALLY ENTITLED
TO DO SO, DELIVER TO THE COMPANY AND THE ADMINISTRATIVE AGENT (IN SUCH NUMBER OF
COPIES AS SHALL BE REQUESTED BY THE RECIPIENT) ON OR PRIOR TO THE DATE ON WHICH
SUCH FOREIGN LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME
THEREAFTER UPON THE REASONABLE REQUEST OF THE COMPANY OR THE ADMINISTRATIVE
AGENT), EXECUTED ORIGINALS OF ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A
BASIS FOR CLAIMING EXEMPTION FROM OR A REDUCTION IN U.S. FEDERAL WITHHOLDING
TAX, DULY COMPLETED, TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE

                                                                            65

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

PRESCRIBED BY APPLICABLE LAW TO PERMIT THE COMPANY OR THE ADMINISTRATIVE AGENT
TO DETERMINE THE WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE; AND

(D)              IF A PAYMENT MADE TO A LENDER UNDER ANY LOAN DOCUMENT WOULD BE
SUBJECT TO U.S. FEDERAL WITHHOLDING TAX IMPOSED BY FATCA IF SUCH LENDER WERE TO
FAIL TO COMPLY WITH THE APPLICABLE REPORTING REQUIREMENTS OF FATCA (INCLUDING
THOSE CONTAINED IN SECTION 1471(B) OR 1472(B) OF THE CODE, AS APPLICABLE), SUCH
LENDER SHALL DELIVER TO THE COMPANY AND THE ADMINISTRATIVE AGENT AT THE TIME OR
TIMES PRESCRIBED BY LAW AND AT SUCH TIME OR TIMES REASONABLY REQUESTED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT SUCH DOCUMENTATION PRESCRIBED BY APPLICABLE
LAW (INCLUDING AS PRESCRIBED BY SECTION 1471(B)(3)(C)(I) OF THE CODE) AND SUCH
ADDITIONAL DOCUMENTATION REASONABLY REQUESTED BY THE COMPANY OR THE
ADMINISTRATIVE AGENT AS MAY BE NECESSARY FOR THE COMPANY AND THE ADMINISTRATIVE
AGENT TO COMPLY WITH THEIR OBLIGATIONS UNDER FATCA AND TO DETERMINE THAT SUCH
LENDER HAS COMPLIED WITH SUCH LENDER’S OBLIGATIONS UNDER FATCA OR TO DETERMINE
THE AMOUNT TO DEDUCT AND WITHHOLD FROM SUCH PAYMENT.  SOLELY FOR PURPOSES OF
THIS CLAUSE (D), “FATCA” SHALL INCLUDE ANY AMENDMENTS MADE TO FATCA AFTER THE
DATE OF THIS AGREEMENT.

(III)              EACH LENDER AGREES THAT IF ANY FORM OR CERTIFICATION IT
PREVIOUSLY DELIVERED PURSUANT TO THIS SECTION 3.01 EXPIRES OR BECOMES OBSOLETE
OR INACCURATE IN ANY RESPECT, IT SHALL UPDATE SUCH FORM OR CERTIFICATION OR
PROMPTLY NOTIFY THE BORROWERS AND THE ADMINISTRATIVE AGENT IN WRITING OF ITS
LEGAL INABILITY TO DO SO.


(F)                 TREATMENT OF CERTAIN REFUNDS.  UNLESS REQUIRED BY APPLICABLE
LAWS, AT NO TIME SHALL THE ADMINISTRATIVE AGENT HAVE ANY OBLIGATION TO FILE FOR
OR OTHERWISE PURSUE ON BEHALF OF A LENDER OR AN L/C ISSUER, OR HAVE ANY
OBLIGATION TO PAY TO ANY LENDER OR ANY L/C ISSUER, ANY REFUND OF TAXES WITHHELD
OR DEDUCTED FROM FUNDS PAID FOR THE ACCOUNT OF SUCH LENDER OR SUCH L/C ISSUER,
AS THE CASE MAY BE.  IF ANY RECIPIENT DETERMINES IN ITS REASONABLE DISCRETION
EXERCISED IN GOOD FAITH THAT IT HAS RECEIVED A REFUND OF ANY TAXES AS TO WHICH
IT HAS BEEN INDEMNIFIED BY ANY BORROWER OR WITH RESPECT TO WHICH ANY BORROWER
HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL PAY TO SUCH
BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY
PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION
3.01 WITH RESPECT TO THE TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES (INCLUDING TAXES) INCURRED BY SUCH RECIPIENT, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND), PROVIDED  THAT SUCH BORROWER, UPON THE REQUEST OF
THE RECIPIENT, AGREES TO REPAY TO THE RECIPIENT THE AMOUNT PAID OVER TO SUCH
BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY OTHER THAN PENALTIES, INTEREST OR CHARGES ATTRIBUTABLE TO
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE RECIPIENT) IN THE EVENT THE
RECIPIENT IS REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.
 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SUBSECTION, IN NO EVENT WILL
THE APPLICABLE RECIPIENT BE REQUIRED TO PAY ANY AMOUNT TO SUCH BORROWER PURSUANT
TO THIS SUBSECTION THE PAYMENT OF WHICH WOULD PLACE THE RECIPIENT IN A LESS
FAVORABLE NET AFTER-TAX POSITION THAN SUCH RECIPIENT WOULD HAVE BEEN IN IF THE
TAX SUBJECT TO INDEMNIFICATION AND GIVING RISE TO SUCH REFUND HAD NOT BEEN
DEDUCTED, WITHHELD OR OTHERWISE IMPOSED AND THE INDEMNIFICATION PAYMENTS OR
ADDITIONAL AMOUNTS WITH RESPECT TO SUCH TAX HAD NEVER BEEN PAID.  THIS
SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE ANY RECIPIENT TO MAKE AVAILABLE ITS
TAX RETURNS

                                                                            66

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO
ANY BORROWER OR ANY OTHER PERSON.


(G)                SURVIVAL.  EACH PARTY’S OBLIGATIONS UNDER THIS SECTION 3.01
SHALL SURVIVE THE RESIGNATION OR REPLACEMENT OF THE ADMINISTRATIVE AGENT OR ANY
ASSIGNMENT OF RIGHTS BY, OR THE REPLACEMENT OF, A LENDER OR AN L/C ISSUER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL OTHER OBLIGATIONS.


3.02.         ILLEGALITY

.  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Committed Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.


3.03.         INABILITY TO DETERMINE RATES

.  


(A)                 IF THE REQUIRED LENDERS DETERMINE THAT FOR ANY REASON IN
CONNECTION WITH ANY REQUEST FOR A EUROCURRENCY RATE LOAN OR A CONVERSION TO OR
CONTINUATION THEREOF, UNLESS AND UNTIL A LIBOR SUCCESSOR RATE IS IMPLEMENTED IN
ACCORDANCE WITH SECTION 3.03(B), THAT (A) DEPOSITS (WHETHER IN DOLLARS OR AN
ALTERNATIVE CURRENCY) ARE NOT BEING OFFERED TO BANKS IN THE APPLICABLE

                                                                            67

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


OFFSHORE INTERBANK MARKET FOR SUCH CURRENCY FOR THE APPLICABLE AMOUNT AND
INTEREST PERIOD OF SUCH EUROCURRENCY RATE LOAN, (B) ADEQUATE AND REASONABLE
MEANS DO NOT EXIST FOR DETERMINING THE EUROCURRENCY BASE RATE FOR ANY REQUESTED
INTEREST PERIOD WITH RESPECT TO A PROPOSED EUROCURRENCY RATE LOAN (WHETHER
DENOMINATED IN DOLLARS OR AN ALTERNATIVE CURRENCY), OR (C) THE EUROCURRENCY BASE
RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EUROCURRENCY
RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS OF
FUNDING SUCH EUROCURRENCY RATE LOAN, THE ADMINISTRATIVE AGENT SHALL FORTHWITH
GIVE NOTICE OF SUCH DETERMINATION TO THE BORROWERS AND EACH LENDER.  THEREAFTER,
(X) THE OBLIGATION OF THE LENDERS TO MAKE OR MAINTAIN EUROCURRENCY RATE LOANS IN
THE AFFECTED CURRENCY OR CURRENCIES SHALL BE SUSPENDED, AND (Y) IN THE EVENT OF
A DETERMINATION DESCRIBED IN THE PRECEDING SENTENCE WITH RESPECT TO THE
EUROCURRENCY RATE COMPONENT OF THE BASE RATE, THE UTILIZATION OF THE
EUROCURRENCY RATE COMPONENT IN DETERMINING THE BASE RATE SHALL BE SUSPENDED, IN
EACH CASE UNTIL THE ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED
LENDERS) REVOKES SUCH NOTICE (WHICH NOTICE THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS AGREE TO PROMPTLY REVOKE UPON DETERMINATION THAT THE CONDITIONS
GIVING RISE TO SUCH NOTICE NO LONGER EXIST).  UPON RECEIPT OF SUCH NOTICE, ANY
BORROWER MAY REVOKE ANY PENDING REQUEST FOR A BORROWING OF, CONVERSION TO OR
CONTINUATION OF EUROCURRENCY RATE LOANS IN THE AFFECTED CURRENCY OR CURRENCIES
OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A REQUEST
FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED THEREIN
(WITH ANY SUCH REQUEST FOR AN ALTERNATIVE CURRENCY REDENOMINATED INTO DOLLARS IN
THE AMOUNT OF THE DOLLAR EQUIVALENT THEREOF).


(B)                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENTS, IF THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR), OR THE COMPANY OR
REQUIRED LENDERS NOTIFY THE ADMINISTRATIVE AGENT (WITH, IN THE CASE OF THE
REQUIRED LENDERS, A COPY TO THE COMPANY) THAT THE COMPANY OR REQUIRED LENDERS
(AS APPLICABLE) HAVE DETERMINED, THAT:

(i)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

  

            (ii)    the administrator of the LIBOR Screen Rate or a Governmental
Authority    having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

(iii)   syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated

                                                                            68

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in
the amount of Dollars specified therein (with any such request for an
Alternative Currency redenominated into Dollars in the amount of the Dollar
Equivalent thereof).

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Company, to reflect the adoption of such LIBOR Successor Rate and to permit
the administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).


3.04.         INCREASED COSTS; RESERVES ON EUROCURRENCY RATE LOANS.


(A)                 INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)                  IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS
OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN
BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT REFLECTED IN THE EUROCURRENCY
RATE) OR ANY L/C ISSUER;

(II)                SUBJECT ANY RECIPIENT TO ANY TAXES (OTHER THAN (A)
INDEMNIFIED TAXES, (B) TAXES DESCRIBED IN THE DEFINITION OF EXCLUDED TAXES OR
(C) CONNECTION INCOME TAXES) ON

                                                                            69

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

ITS LOANS, LOAN PRINCIPAL, LETTERS OF CREDIT, COMMITMENTS, OR OTHER OBLIGATIONS,
OR ITS DEPOSITS, RESERVES, OTHER LIABILITIES OR CAPITAL ATTRIBUTABLE THERETO; OR

(III)              IMPOSE ON ANY LENDER OR ANY L/C ISSUER OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT
OR EUROCURRENCY RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then from time to time within 30
days following written demand of such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.07), the Company will pay (or cause the
Designated Borrower to pay) to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.


(B)                CAPITAL REQUIREMENTS.  IF ANY LENDER OR ANY L/C ISSUER
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR SUCH L/C ISSUER OR
ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING
COMPANY, IF ANY, REGARDING CAPITAL OR LIQUIDITY REQUIREMENTS HAS HAD THE EFFECT
OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH L/C ISSUER’S CAPITAL OR
ON THE CAPITAL OF SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING COMPANY, IF ANY, AS
A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS
MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT OR SWING LINE LOANS HELD BY,
SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY SUCH L/C ISSUER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH L/C ISSUER OR SUCH LENDER’S OR SUCH L/C
ISSUER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR SUCH L/C ISSUER’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), IN EACH CASE BY AN AMOUNT DEEMED BY SUCH LENDER TO BE MATERIAL, THEN
FROM TIME TO TIME WITHIN 30 DAYS FOLLOWING WRITTEN DEMAND OF SUCH LENDER SETTING
FORTH IN REASONABLE DETAIL THE CHARGE AND THE CALCULATION OF SUCH REDUCED RATE
OF RETURN (WITH A COPY OF SUCH DEMAND TO THE ADMINISTRATIVE AGENT GIVEN IN
ACCORDANCE WITH SECTION 3.07), THE COMPANY WILL PAY (OR CAUSE THE DESIGNATED
BORROWER TO PAY) TO SUCH LENDER OR SUCH L/C ISSUER, AS THE CASE MAY BE, SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH L/C ISSUER
OR SUCH LENDER’S OR SUCH L/C ISSUER’S HOLDING COMPANY FOR ANY SUCH REDUCTION
SUFFERED.


(C)                 CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER
OR AN L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE
SUCH LENDER OR SUCH L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE
BORROWERS SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE COMPANY SHALL PAY (OR
CAUSE THE DESIGNATED BORROWER TO PAY) SUCH LENDER OR SUCH L/C ISSUER, AS THE
CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS
AFTER RECEIPT THEREOF.


 

                                                                            70

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(D)                DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY
LENDER OR ANY L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION 3.04 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
OR SUCH L/C ISSUER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT NO
BORROWER SHALL BE REQUIRED TO COMPENSATE A LENDER OR AN L/C ISSUER PURSUANT TO
THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR
REDUCTIONS SUFFERED MORE THAN SIX MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR
SUCH L/C ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR SUCH
L/C ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE,
THEN THE SIX-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF).


(E)                 ADDITIONAL RESERVE REQUIREMENTS.  IF ANY LENDER IS REQUIRED
TO COMPLY WITH ANY RESERVE RATIO REQUIREMENT OR ANALOGOUS REQUIREMENT OF ANY
GOVERNMENTAL AUTHORITY IMPOSED IN RESPECT OF THE MAINTENANCE OF THE COMMITMENTS
OR THE FUNDING OF THE EUROCURRENCY RATE LOANS, THE COMPANY SHALL PAY (OR CAUSE
THE DESIGNATED BORROWER TO PAY) TO SUCH LENDER SUCH ADDITIONAL COSTS (EXPRESSED
AS A PERCENTAGE PER ANNUM AND ROUNDED UPWARDS, IF NECESSARY, TO THE NEAREST FIVE
DECIMAL PLACES) EQUAL TO THE ACTUAL COSTS ALLOCATED TO SUCH COMMITMENT OR LOAN
BY SUCH LENDER (AS DETERMINED BY SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION
SHALL BE CONCLUSIVE IN THE ABSENCE OF DEMONSTRABLE ERROR), WHICH SHALL BE DUE
AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN, PROVIDED 
THE BORROWERS SHALL HAVE RECEIVED AT LEAST 15 DAYS’ PRIOR NOTICE (WITH A COPY TO
THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL COSTS FROM SUCH LENDER.  IF A
LENDER FAILS TO GIVE NOTICE 15 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT DATE,
SUCH ADDITIONAL INTEREST OR COSTS SHALL BE DUE AND PAYABLE 15 DAYS FROM RECEIPT
OF SUCH NOTICE.


3.05.         COMPENSATION FOR LOSSES

.  Upon the written demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Company shall promptly compensate (or cause the
Designated Borrower to compensate) such Lender for and hold such Lender harmless
from any actual loss, cost or expense incurred by it excluding any loss of
margin or actual anticipated profits as a result of:


(A)                 ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY
LOAN OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE
INTEREST PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY
REASON OF ACCELERATION, OR OTHERWISE);


(B)                ANY FAILURE BY ANY BORROWER (FOR A REASON OTHER THAN THE
FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT
ANY LOAN OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY
THE COMPANY OR THE DESIGNATED BORROWER; OR


(C)                 ANY ASSIGNMENT OF A EUROCURRENCY RATE LOAN ON A DAY OTHER
THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY
THE COMPANY OR THE DESIGNATED BORROWER PURSUANT TO SECTION 10.13; 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

                                                                            71

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

For purposes of calculating amounts payable by the Company (or the Designated
Borrower) to any Lender under this Section 3.05, such Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.


3.06.         REPLACEMENT OF LENDERS

.  If any Lender requests compensation under Section 3.04, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and, in each case, such Lender has not eliminated such Indemnified Taxes or
additional amounts by designating a different lending office in accordance with
Section 3.07(e), the Company may replace such Lender in accordance with Section
10.13. 


3.07.         MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION

.


(A)                 IF THE ADMINISTRATIVE AGENT OR ANY LENDER CLAIMS
COMPENSATION UNDER THIS ARTICLE III, IT SHALL DELIVER A CERTIFICATE TO THE
BORROWERS CONTEMPORANEOUSLY WITH THE DEMAND FOR PAYMENT SETTING FORTH IN
REASONABLE DETAIL A CALCULATION OF THE ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID
TO IT HEREUNDER WHICH SHALL BE CONCLUSIVE IN THE ABSENCE OF DEMONSTRABLE ERROR.
 IN DETERMINING SUCH AMOUNT, THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY USE ANY
REASONABLE AVERAGING AND ATTRIBUTION METHODS.


(B)                WITH RESPECT TO ANY LENDER’S CLAIM FOR COMPENSATION UNDER ANY
OF SECTIONS 3.02 THROUGH 3.05, THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE
SUCH LENDER FOR ANY AMOUNT INCURRED MORE THAN 180 DAYS PRIOR TO THE DATE THAT
SUCH LENDER NOTIFIES THE BORROWERS OF THE EVENT THAT GIVES RISE TO SUCH CLAIM;
PROVIDED THAT, IF THE CIRCUMSTANCE GIVING RISE TO SUCH INCREASED COST OR
REDUCTION IS RETROACTIVE, THEN SUCH 180-DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.  IF ANY LENDER
REQUESTS COMPENSATION FROM ANY BORROWER UNDER SECTION 3.04, THE COMPANY MAY, BY
NOTICE TO SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), SUSPEND THE
OBLIGATION OF SUCH LENDER TO MAKE OR CONTINUE FROM ONE INTEREST PERIOD TO
ANOTHER EUROCURRENCY RATE LOANS, OR TO CONVERT BASE RATE LOANS INTO EUROCURRENCY
RATE LOANS, UNTIL THE EVENT OR CONDITION GIVING RISE TO SUCH REQUEST CEASES TO
BE IN EFFECT (IN WHICH CASE THE PROVISIONS OF SECTION 3.07(C) SHALL BE
APPLICABLE); PROVIDED THAT SUCH SUSPENSION SHALL NOT AFFECT THE RIGHT OF SUCH
LENDER TO RECEIVE THE COMPENSATION SO REQUESTED.


(C)                 IF THE OBLIGATION OF ANY LENDER TO MAKE OR CONTINUE FROM ONE
INTEREST PERIOD TO ANOTHER ANY EUROCURRENCY RATE LOAN (OR TO CONVERT BASE RATE
LOANS INTO EUROCURRENCY RATE LOANS) SHALL BE SUSPENDED PURSUANT TO SECTION
3.07(B) HEREOF, SUCH LENDER’S EUROCURRENCY RATE LOANS SHALL BE AUTOMATICALLY
CONVERTED INTO BASE RATE LOANS (IN THE DOLLAR EQUIVALENT THEREOF) ON THE LAST
DAY(S) OF THE THEN CURRENT INTEREST PERIOD(S) FOR SUCH EUROCURRENCY RATE LOANS
(OR, IN THE CASE OF AN IMMEDIATE CONVERSION REQUIRED BY SECTION 3.02, ON SUCH
EARLIER DATE AS REQUIRED BY LAW) AND, UNLESS AND UNTIL SUCH LENDER GIVES NOTICE
AS PROVIDED BELOW THAT THE CIRCUMSTANCES SPECIFIED IN SECTIONS 3.01 THROUGH
3.04  HEREOF THAT GAVE RISE TO SUCH CONVERSION NO LONGER EXIST:  (I) TO THE
EXTENT THAT SUCH LENDER’S EUROCURRENCY RATE LOANS HAVE BEEN SO CONVERTED, ALL
PAYMENTS AND PREPAYMENTS OF PRINCIPAL THAT WOULD OTHERWISE BE APPLIED TO SUCH
LENDER’S EUROCURRENCY RATE LOANS SHALL BE APPLIED INSTEAD TO ITS BASE RATE
LOANS; AND (II) ALL LOANS THAT WOULD OTHERWISE BE MADE OR CONTINUED FROM ONE
INTEREST PERIOD TO ANOTHER BY SUCH LENDER AS

                                                                            72

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


EUROCURRENCY RATE LOANS SHALL BE MADE OR CONTINUED INSTEAD AS BASE RATE LOANS,
AND ALL BASE RATE LOANS OF SUCH LENDER THAT WOULD OTHERWISE BE CONVERTED INTO
EUROCURRENCY RATE LOANS SHALL REMAIN AS BASE RATE LOANS.


(D)                IF ANY LENDER GIVES NOTICE TO THE COMPANY (WITH A COPY TO THE
ADMINISTRATIVE AGENT) THAT THE CIRCUMSTANCES SPECIFIED IN ANY OF SECTIONS 3.02
THROUGH 3.04  THAT GAVE RISE TO THE CONVERSION OF SUCH LENDER’S EUROCURRENCY
RATE LOANS PURSUANT TO THIS SECTION 3.07 NO LONGER EXIST (WHICH SUCH LENDER
AGREES TO DO PROMPTLY UPON SUCH CIRCUMSTANCES CEASING TO EXIST) AT A TIME WHEN
EUROCURRENCY RATE LOANS MADE BY OTHER LENDERS ARE OUTSTANDING, SUCH LENDER’S
BASE RATE LOANS SHALL BE AUTOMATICALLY CONVERTED, ON THE FIRST DAY(S) OF THE
NEXT SUCCEEDING INTEREST PERIOD(S) FOR SUCH OUTSTANDING EUROCURRENCY RATE LOANS,
TO THE EXTENT NECESSARY SO THAT, AFTER GIVING EFFECT THERETO, ALL LOANS HELD BY
THE LENDERS HOLDING EUROCURRENCY RATE LOANS AND BY SUCH LENDER ARE HELD PRO RATA
(AS TO PRINCIPAL AMOUNTS, INTEREST RATE BASIS, AND INTEREST PERIODS) IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


(E)                 EACH LENDER AGREES THAT IF ANY BORROWER IS REQUIRED TO PAY
AN ADDITIONAL AMOUNT TO THE LENDER OR TO ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF THE LENDER PURSUANT TO SECTION 3.01, IT WILL, IF REQUESTED BY THE
COMPANY, USE COMMERCIALLY REASONABLE EFFORTS (SUBJECT TO SUCH LENDER’S INTERNAL
POLICIES AND ANY LEGAL OR REGULATORY RESTRICTIONS) TO REDUCE OR ELIMINATE SUCH
PAYMENT, INCLUDING TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOAN OR LETTER OF
CREDIT AFFECTED AND (II) IF ANY LENDER (A) REQUESTS COMPENSATION UNDER SECTION
3.04, OR (B) NOTIFIES ANY BORROWER THAT IT HAS DETERMINED THAT IT IS UNLAWFUL
FOR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND EUROCURRENCY RATE
LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE EUROCURRENCY
RATE, THEN SUCH LENDER WILL, IF REQUESTED BY THE BORROWER, USE COMMERCIALLY
REASONABLE EFFORTS TO DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOAN OR LETTER OF
CREDIT AFFECTED BY SUCH EVENT; PROVIDED THAT IN EACH CASE, SUCH EFFORTS ARE MADE
ON TERMS THAT, IN THE REASONABLE JUDGMENT OF SUCH LENDER, CAUSE SUCH LENDER AND
ITS LENDING OFFICE(S) TO SUFFER NO MATERIAL ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE, AND PROVIDED FURTHER THAT NOTHING IN THIS SECTION 3.07(E) SHALL
AFFECT OR POSTPONE ANY OF THE OBLIGATIONS OF ANY BORROWER OR THE RIGHTS OF SUCH
LENDER PURSUANT TO SECTION 3.01, 3.02  OR 3.04. 


3.08.         SURVIVAL

.  All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01.         CONDITIONS OF EFFECTIVENESS

.  The effectiveness of the amendment and restatement of the Existing Credit
Agreement is subject to satisfaction of the following conditions precedent:


(A)                 THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF
WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT:

 

                                                                            73

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(I)                  EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTIES,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWERS;

(II)                NOTES EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING NOTES;

(III)              SUCH CERTIFICATES OF RESOLUTIONS OR OTHER EQUIVALENT ACTION
AND INCUMBENCY CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN PARTY AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST EVIDENCING THE IDENTITY, AUTHORITY
AND CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A
RESPONSIBLE OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH SUCH LOAN PARTY IS A PARTY;

(IV)              SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST TO EVIDENCE THAT EACH LOAN PARTY IS VALIDLY EXISTING AND
IN GOOD STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN ITS JURISDICTION OF
ORGANIZATION;

(V)                A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE COMPANY
CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND (B)  HAVE
BEEN SATISFIED, (B) OTHER THAN AS PUBLICLY DISCLOSED PRIOR TO OCTOBER 29, 2018,
THAT THERE HAS BEEN NO EVENT OR CIRCUMSTANCE SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE,
EITHER INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; (C) THE
CURRENT DEBT RATINGS AND (D) THAT, EXCEPT AS SET FORTH ON SCHEDULE 5.06(B),
THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED IN ANY COURT OR BEFORE ANY ARBITRATOR OR
GOVERNMENTAL AUTHORITY THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT; AND

(VI)              OPINIONS OF (I) TARRANT SIBLEY, ESQ., SENIOR VICE PRESIDENT
AND DEPUTY GENERAL COUNSEL OF THE COMPANY, SUBSTANTIALLY IN THE FORM OF EXHIBIT
I-1 HERETO, (II) JULIA RUNNACLES, VICE PRESIDENT, EUROPEAN LEGAL GENERAL
SECRETARY, HASBRO SA, SUBSTANTIALLY IN THE FORM OF EXHIBIT I-2 HERETO AND (III)
WILMER CUTLER PICKERING HALE AND DORR LLP, SPECIAL NEW YORK COUNSEL TO THE LOAN
PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT I-3 HERETO.


(B)                ALL ACCRUED AND INVOICED FEES AND EXPENSES OF THE LEAD
ARRANGERS, THE ADMINISTRATIVE AGENT AND THE LENDERS (INCLUDING THE FEES AND
EXPENSES OF COUNSEL FOR THE ADMINISTRATIVE AGENT) REQUIRED TO BE PAID ON OR
BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID.


(C)                 ALL OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT (OTHER
THAN OBLIGATIONS IN RESPECT OF EXISTING LETTERS OF CREDIT WHICH SHALL BE DEEMED
TO BE LETTERS OF CREDIT ISSUED UNDER THIS AGREEMENT PURSUANT TO SECTION 10.21)
SHALL HAVE BEEN PAID IN FULL AND ALL COMMITMENTS THEREUNDER OF LENDERS PARTY
THERETO WHO ARE NOT PARTIES TO THIS AGREEMENT SHALL HAVE BEEN TERMINATED AND ALL
COMMITMENTS THEREUNDER OF THE LENDERS PARTY TO THIS AGREEMENT SHALL BE EVIDENCED
ONLY BY THIS AGREEMENT.


(D)                (I) UPON THE REASONABLE REQUEST OF ANY LENDER MADE AT LEAST
10 BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE BORROWERS SHALL HAVE PROVIDED TO
SUCH LENDER, AND SUCH LENDER SHALL BE REASONABLY SATISFIED WITH, THE
DOCUMENTATION AND OTHER INFORMATION SO REQUESTED IN CONNECTION WITH APPLICABLE
“KNOW YOUR CUSTOMER” AND ANTI-MONEY-LAUNDERING RULES AND

                                                                            74

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE PATRIOT ACT, IN EACH CASE AT
LEAST 5 BUSINESS DAYS PRIOR TO THE CLOSING DATE AND (II) AT LEAST 5 BUSINESS
DAYS PRIOR TO THE CLOSING DATE, ANY BORROWER  THAT QUALIFIES AS A “LEGAL ENTITY
CUSTOMER” UNDER THE BENEFICIAL OWNERSHIP REGULATION SHALL HAVE DELIVERED, TO
EACH LENDER THAT SO REQUESTS, A BENEFICIAL OWNERSHIP CERTIFICATION IN RELATION
TO SUCH BORROWER.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02.         CONDITIONS TO ALL CREDIT EXTENSIONS

.  The obligation of each Lender to make any Credit Extension is subject to the
following conditions precedent:


(A)                 THE REPRESENTATIONS AND WARRANTIES OF (I) THE BORROWERS
CONTAINED IN ARTICLE V (EXCEPT, WITH RESPECT TO CREDIT EXTENSIONS, FOR THE
REPRESENTATIONS AND WARRANTIES IN SECTIONS 5.05(B) AND 5.06) AND (II) EACH LOAN
PARTY CONTAINED IN EACH OTHER LOAN DOCUMENT, SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS EXCEPT THAT ALL REPRESENTATIONS AND WARRANTIES THAT ARE
QUALIFIED BY MATERIALITY ARE TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF THE
DATE OF SUCH CREDIT EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS
AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (OR TRUE AND CORRECT IN ALL
RESPECTS FOR ANY SUCH REPRESENTATIONS OR WARRANTIES THAT ARE QUALIFIED BY
MATERIALITY) AS OF SUCH EARLIER DATE.


(B)                NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED
CREDIT EXTENSION.


(C)                 THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE APPLICABLE
L/C ISSUER OR THE SWING LINE LENDER SHALL HAVE RECEIVED A REQUEST FOR CREDIT
EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.


(D)                IN THE CASE OF A CREDIT EXTENSION TO BE DENOMINATED IN AN
ALTERNATIVE CURRENCY, THERE SHALL NOT HAVE OCCURRED ANY CHANGE IN NATIONAL OR
INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS OR CURRENCY EXCHANGE
RATES OR EXCHANGE CONTROLS WHICH IN THE REASONABLE OPINION OF THE ADMINISTRATIVE
AGENT WOULD MAKE IT IMPRACTICABLE FOR SUCH CREDIT EXTENSION TO BE DENOMINATED IN
THE RELEVANT ALTERNATIVE CURRENCY.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b)  have been satisfied on and as of the date of the applicable Credit
Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:




                                                                            75

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


5.01.         EXISTENCE, QUALIFICATION AND POWER

.  Each Loan Party and each Significant Subsidiary thereof (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (a) (other than with respect to the Borrowers), (b)(i) or (c), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.


5.02.         AUTHORIZATION; NO CONTRAVENTION

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of such Person’s Organization Documents; (b) conflict with
or result in any breach or contravention of, or the creation of any material
Lien under any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (c) violate any Law or any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject, except, in the cases of clauses (b) and (c) to the extent
such conflict, breach, contravention, creation or violation would not reasonably
be expected to have a Material Adverse Effect.


5.03.         GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those such as have been obtained or made and are in full force
and effect, (ii) any filings of this Agreement and the other Loan Documents with
the Securities and Exchange Commission required to be made after the date hereof
and (iii) such approvals, consents, exemptions, authorizations, actions or
notices the failure of which to obtain or make would not reasonably be expected
to have a Material Adverse Effect.


5.04.         BINDING EFFECT

.  This Agreement and each other Loan Document have been duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights or remedies generally and by general principles of equity and
an implied covenant of good faith and fair dealing.


5.05.         FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT

.


(A)                 THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN
ACCORDANCE WITH GAAP AND (II) PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE DATE THEREOF
AND FOR THE INDICATED PERIOD;


 

                                                                            76

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(B)                OTHER THAN AS PUBLICLY DISCLOSED PRIOR TO OCTOBER 29, 2018,
SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN NO EVENT OR
CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAD OR WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.06.         LITIGATION

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Company, threatened in writing at law, in equity, in
arbitration or before any Governmental Authority by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that (a)
provides a reasonable basis for questioning the validity or the enforceability
of any Loan Document or (b) except as disclosed in Schedule 5.06(b), either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.


5.07.         NO DEFAULT

.  No Default has occurred and is continuing.


5.08.         OWNERSHIP OF PROPERTY; LIENS

.  Except as disclosed in Schedule 5.08, Each of the Company and each
Significant Subsidiary has good record and marketable title to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, except for
Liens permitted by Section 7.01 and except where the failure to have such title
or interest would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


5.09.         ENVIRONMENTAL COMPLIANCE

.  Except as disclosed in Schedule 5.09, there are no claims pending or, to the
knowledge of the Company, threatened in writing against the Company or any of
its Significant Subsidiaries alleging liability or responsibility of the Company
or any of its Significant Subsidiaries for violation of any Environmental Law by
their respective businesses, operations and properties that would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


5.10.         TAXES

.  The Company and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, except (i) as disclosed on
Schedule 5.10 or (ii) which, collectively, could not exceed the Threshold
Amount.  Except as disclosed on Schedule 5.10, there is no actual or proposed
tax assessment against the Company or any Subsidiary that would, if made or
paid, have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.


5.11.         [INTENTIONALLY OMITTED]

.


5.12.         SUBSIDIARIES

.  As of the Closing Date, the Company has no Significant Subsidiaries other
than those specifically disclosed in Schedule 5.12. 


5.13.         MARGIN REGULATIONS; INVESTMENT COMPANY ACT

.


 

                                                                            77

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(A)                 NO PROCEEDS OF ANY CREDIT EXTENSION WILL BE USED TO
PURCHASE, ACQUIRE OR CARRY ANY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U
ISSUED BY THE FRB) IN VIOLATION OF THE PROVISIONS OF THE REGULATIONS OF THE FRB.


(B)                NO LOAN PARTY IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT
COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


5.14.         DISCLOSURE

.  


(A)                 AS OF THE CLOSING DATE, THE REPORTS, FINANCIAL STATEMENTS,
CERTIFICATES AND OTHER WRITTEN INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN
PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR
DELIVERED BY OR ON BEHALF OR ANY LOAN PARTY HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT (AS MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) (OTHER
THAN THE PROJECTIONS, ESTIMATES AND INFORMATION OF A GENERAL ECONOMIC NATURE)
(TAKEN AS A WHOLE, THE “INFORMATION”) AS OF THE DATE OF THIS AGREEMENT DO NOT,
TAKEN AS A WHOLE, CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR OMIT TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MATERIALLY MISLEADING; PROVIDED 
THAT, WITH RESPECT TO PROJECTIONS, ESTIMATES, BUDGETS AND OTHER FORWARD-LOOKING
INFORMATION (TAKEN AS A WHOLE, THE “PROJECTIONS), THE BORROWERS REPRESENT AND
WARRANT, AS OF THE CLOSING DATE, ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD
FAITH BASED UPON ASSUMPTIONS BELIEVED BY THE COMPANY TO BE REASONABLE AT THE
TIME OF PREPARATION, IT BEING RECOGNIZED BY THE ADMINISTRATIVE AGENT AND THE
LENDERS THAT (X) SUCH PROJECTIONS ARE NOT TO BE VIEWED AS FACTS AND THAT ACTUAL
RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY DIFFER
SIGNIFICANTLY FROM THE PROJECTED OR FORECASTED RESULTS AND THAT SUCH DIFFERENCES
MAY BE MATERIAL AND THAT SUCH PROJECTIONS ARE NOT A GUARANTEE OF FINANCIAL
PERFORMANCE AND (Y) NO REPRESENTATION IS MADE WITH RESPECT TO INFORMATION OF A
GENERAL ECONOMIC OR GENERAL INDUSTRY NATURE.


(B)                AS OF THE CLOSING DATE, THE INFORMATION INCLUDED IN EACH
BENEFICIAL OWNERSHIP CERTIFICATION IS TRUE AND CORRECT IN ALL RESPECTS.


5.15.         [INTENTIONALLY OMITTED]

.  


5.16.         FOREIGN ASSETS CONTROL REGULATIONS, ETC

.  Neither the Company nor any of its Subsidiaries is an entity on the
“Specially Designated Nationals and Blocked Persons” list maintained by OFAC.


5.17.         OFAC

.  Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of
the Company and its Subsidiaries, any director, officer, employee, or affiliate
under the control of the Company or a subsidiary thereof, is an individual or
entity that is, or is more than 50% owned or controlled by one or more
individuals or entities that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals and
Blocked Persons, HMT’s Consolidated List of Financial Sanctions Targets, the
Consolidated Canadian Autonomous Sanctions List or the Consolidated United
Nations Security Council Sanctions List, or any similar list enforced by any
other relevant sanctions authority in a jurisdiction in which any Borrower
conducts business or (iii) located, organized or resident in a Designated
Jurisdiction.




                                                                            78

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


5.18.         ANTI-CORRUPTION LAWS

.  Except to the extent that the failure to do so (i) would not reasonably be
expected to have a Material Adverse Effect and (ii) would not result in any
non-compliance by, or other adverse impact on any of the Lenders, any L/C
Issuer, Administrative Agent or Arrangers with respect to the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption or anti-money laundering legislation in other
jurisdictions, the Borrower and its Subsidiaries have conducted their businesses
in compliance with the United States Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010, and other similar anti-corruption or anti-money laundering
legislation in other jurisdictions and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.


5.19.         EEA FINANCIAL INSTITUTION

.  No Loan Party is an EEA Financial Institution.


ARTICLE VI.
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer, the
Company shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Significant Subsidiary to:


6.01.         FINANCIAL STATEMENTS

.  Deliver to the Administrative Agent for further prompt distribution to the
Lenders:


(A)                 AS SOON AS AVAILABLE, BUT IN ANY EVENT NO LATER THAN 100
DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, A CONSOLIDATED BALANCE
SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND
THE RELATED CONSOLIDATED STATEMENT OF OPERATIONS AND THE CONSOLIDATED STATEMENT
OF CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND
PREPARED IN ACCORDANCE WITH GAAP, AUDITED AND ACCOMPANIED BY A REPORT OF KPMG,
LLP OR OTHER REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING
SELECTED BY THE COMPANY, WHICH REPORT SHALL BE PREPARED IN ACCORDANCE WITH THE
STANDARDS OF THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD (UNITED STATES) AND
SHALL NOT BE SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION
OR ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT; AND


(B)                AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS
AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF
THE COMPANY, A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES AS
AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED STATEMENTS OF
OPERATIONS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF THE
COMPANY’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM
THE FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND
THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF THE COMPANY AS FAIRLY PRESENTING IN ALL MATERIAL RESPECTS THE
FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANY

                                                                            79

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


AND ITS SUBSIDIARIES IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END
AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.

As to any information contained in materials furnished pursuant to Section 6.02,
the Company shall not be separately required to furnish such information under
clause (a) or (b) above, but the foregoing shall not be in derogation of the
obligation of the Company to furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.


6.02.         CERTIFICATES; OTHER INFORMATION

.  Deliver to the Administrative Agent for further prompt distribution to the
Lenders:


(A)                 CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B), A DULY COMPLETED COMPLIANCE CERTIFICATE
SIGNED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF THE COMPANY;


(B)                PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH REPORT
OR FINANCIAL STATEMENT SENT TO THE STOCKHOLDERS OF THE COMPANY GENERALLY, AND
COPIES OF ALL REGULAR AND PERIODIC REPORTS WHICH THE COMPANY MAY FILE WITH THE
SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AND NOT
OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT HERETO;


(C)                 PROMPTLY FOLLOWING ANY REQUEST THEREFOR, PROVIDE INFORMATION
AND DOCUMENTATION REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
FOR PURPOSES OF COMPLIANCE WITH APPLICABLE “KNOW YOUR CUSTOMER” AND
ANTI-MONEY-LAUNDERING RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE
PATRIOT ACT AND THE BENEFICIAL OWNERSHIP REGULATION.


(D)                PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE COMPANY OR ANY SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

Documents required to be delivered pursuant to Section 6.01(a) or (b)  or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided  that the Company shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Company to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender.  In every
instance the Company shall be required to provide, whether electronically or
otherwise, executed copies of the Compliance Certificates required by Section
6.02(a) to the Administrative Agent.  Except for such Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Company with any such request for
delivery, and

                                                                            80

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to any Borrower or its securities) (each, a
“Public Lender”).  The Administrative Agent hereby agrees that when it posts
such Borrower Materials on the Platform, it will post such Borrower Materials in
the form such Borrower provided such Borrower Materials to the Administrative
Agent.  Each Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders must be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the L/C Issuers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Lead Arrangers shall
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing or anything to the contrary herein or in any other
Loan Document, no Loan Party is under any obligation to mark any Borrower
Materials as “PUBLIC.”


6.03.         NOTICES

.  Promptly upon any Responsible Officer obtaining knowledge thereof, notify the
Administrative Agent:


(A)                 OF THE OCCURRENCE OF ANY DEFAULT;


(B)                OF ANY LITIGATION OR PROCEEDINGS PENDING OR THREATENED IN
WRITING AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES INVOLVING AN UNINSURED
CLAIM AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND


(C)                 OF ANY ANNOUNCEMENT BY FITCH, MOODY’S OR S&P OF ANY CHANGE
IN A DEBT RATING.

Each notice pursuant to this Section 6.03 (other than Section 6.03(c) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company has taken and proposes to take with respect thereto.  The Administrative
Agent will promptly notify the Lenders of any notices it receives pursuant to
this Section 6.03. 


6.04.         PAYMENT OF OBLIGATIONS

.  Pay and discharge or otherwise satisfy prior to the time when any penalty or
fine shall be incurred with respect thereto (a) all tax liabilities, assessments

                                                                            81

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

and governmental charges or levies upon it or its properties or assets and (b)
all other lawful claims which, if unpaid, would by law become a Lien upon its
property (other than any Lien permitted under Section 7.01), except, in the case
of clauses (a) and (b) to the extent failure to pay or discharge the same would
not reasonably be expected to have a Material Adverse Effect or unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves, if any, required by GAAP are being maintained
by the Company or such Significant Subsidiary.


6.05.         PRESERVATION OF EXISTENCE, ETC.

  Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 7.03; provided  that the legal existence or
good standing of any Significant Subsidiary other than the Designated Borrower
may be terminated or permitted to lapse if the Company determines in good faith
that such termination or lapse is in the best interests of the Company and is
not materially disadvantageous to the Lenders.


6.06.         MAINTENANCE OF PROPERTIES

.  Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted and (b) make all
necessary repairs thereto and renewals and replacements thereof in accordance
with sound industry practice.


6.07.         MAINTENANCE OF INSURANCE

.  Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by similarly situated Persons engaged in the same or
similar business, of such types and in such amounts (after giving effect to any
self-insurance) as are customarily carried under similar circumstances by such
other Persons, provided  that the Company and any of its Significant
Subsidiaries may maintain a program of self insurance in accordance with sound
business practices.


6.08.         COMPLIANCE WITH LAWS

.  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, (b) except as disclosed on
Schedule 6.08, or (c) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.


6.09.         BOOKS AND RECORDS

.  Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP and, in the case of a Foreign Subsidiary,
applicable statutory reporting requirements, consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Company or such Significant Subsidiary, as the case may be, as and to the
extent required thereby.


6.10.         INSPECTION RIGHTS

.  Permit representatives and independent contractors of the Administrative
Agent and each Lender at the expense of that Lender to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at such reasonable times during normal business hours,

                                                                            82

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

upon reasonable advance notice to the Company; provided, however, that unless an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may only exercise its
inspection rights hereunder twice per fiscal year; provided  further, that
representatives of the Company may be present during such inspections and
discussions at all times prior to the occurrence of a Default or Event of
Default.


6.11.         USE OF PROCEEDS

.  Use the proceeds of the Credit Extensions for (i) general corporate purposes,
including, without limitation, financing working capital, capital expenditures
and other lawful purposes and (ii) to refinance the Borrowers’ indebtedness
under the Existing Credit Agreement.


6.12.         ADDITIONAL SUBSIDIARY GUARANTORS

.  Notify the Administrative Agent at the time that a Domestic Subsidiary (other
than a Domestic Subsidiary that is a direct or indirect Subsidiary of a Foreign
Subsidiary) is created or acquired after the date of this Agreement and meets
the conditions set forth in the definition of “Significant Subsidiary”, and
promptly thereafter (and in any event within 60 days after such creation or
acquisition), cause such Person to (i) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a counterpart of the
Subsidiary Guaranty or such other document as shall be reasonably satisfactory
to the Administrative Agent for such purpose, and (ii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii) and
(iv) of Section 4.01(a), all in form, content and scope reasonably satisfactory
to the Administrative Agent.


6.13.         ANTI-CORRUPTION LAWS

.  Except to the extent that the failure to do so (i) would not reasonably be
expected to have a Material Adverse Effect and (ii) would not result in any
non-compliance by, or other adverse impact on any of the Lenders, any L/C
Issuer, Administrative Agent or Arrangers with respect to the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption or anti-money laundering legislation in other
jurisdictions, conduct its businesses in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption or anti-money laundering legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.


ARTICLE VII.
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan shall remain
unpaid or unsatisfied or any other Obligation hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding or not otherwise provided for in full in a manner provided for
herein or as otherwise reasonably satisfactory to the relevant L/C Issuer:


7.01.         LIENS

.  The Company shall not, nor shall it permit any Subsidiary (other than any
Foreign Subsidiary) to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:


(A)                 LIENS PURSUANT TO ANY LOAN DOCUMENT;


 

                                                                            83

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(B)                LIENS EXISTING ON THE DATE HEREOF AND ANY EXTENSION, RENEWAL
OR REPLACEMENT (OR SUCCESSIVE EXTENSIONS, RENEWALS OR REPLACEMENTS), IN WHOLE OR
IN PART, THEREOF; PROVIDED,  HOWEVER, THAT (I) SUCH EXTENSION, RENEWAL OR
REPLACEMENT SHALL BE LIMITED TO ALL OR PART OF THE PROPERTY WHICH SECURED THE
LIEN SO EXTENDED, RENEWED OR REPLACED (PLUS IMPROVEMENTS ON SUCH PROPERTY), (II)
THE AMOUNT SECURED OR BENEFITED THEREBY IS NOT INCREASED EXCEPT TO THE EXTENT
THE INCREASED AMOUNT OF INDEBTEDNESS WOULD BE PERMITTED UNDER SECTION 7.02,
(III) THE DIRECT OR INDIRECT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND
(IV) ANY RENEWAL OR EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS
PERMITTED BY SECTION 7.02(D); 


(C)                 LIENS FOR TAXES, ASSESSMENTS OR GOVERNMENTAL CHARGES NOT
OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR, IF MORE THAN 60 DAYS OVERDUE, (I)
WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS (PROVIDED 
THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE
COMPANY OR ITS SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP), (II)
WHICH SECURE PAYMENTS DISCLOSED ON SCHEDULE 7.01(C), OR (III) WITH RESPECT TO
WHICH FAILURE TO MAKE PAYMENT WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


(D)                CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S, SUPPLIER’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF
BUSINESS SECURING AMOUNTS WHICH ARE NOT OVERDUE FOR A PERIOD OF MORE THAN 60
DAYS OR, IF MORE THAN 60 DAYS OVERDUE (I) SUCH LIEN IS BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON OR
(II) THE FAILURE TO PAY SUCH AMOUNTS WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


(E)                 (I) LIENS INCURRED IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION, (II) LIENS
INCURRED IN THE ORDINARY COURSE OF BUSINESS SECURING INSURANCE PREMIUMS OR
REIMBURSEMENT OBLIGATIONS UNDER INSURANCE POLICIES OR (III) OBLIGATIONS IN
RESPECT OF LETTERS OF CREDIT OR BANK GUARANTEES THAT HAVE BEEN POSTED TO SUPPORT
THE PAYMENT OF THE ITEMS SET FORTH IN CLAUSES (I) AND (II) OF THIS SECTION
7.01(E); 


(F)                 DEPOSITS OR PLEDGES TO SECURE THE PERFORMANCE OF BIDS,
TENDERS, TRADE CONTRACTS AND LEASES (OTHER THAN FOR BORROWED MONEY), STATUTORY
OBLIGATIONS, SURETY AND APPEAL BONDS, INDEMNITY BONDS, PERFORMANCE BONDS AND
OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(G)                EASEMENTS, RIGHTS-OF-WAY, ZONING RESTRICTIONS, RESTRICTIONS
ON THE USE OF REAL PROPERTY AND DEFECTS AND IRREGULARITIES IN THE TITLE THERETO,
LANDLORD’S OR LESSOR’S LIENS UNDER LEASES TO WHICH THE COMPANY OR A SUBSIDIARY
OF THE COMPANY IS A PARTY, AND OTHER SIMILAR ENCUMBRANCES AND MINOR LIENS, NONE
OF WHICH IN THE OPINION OF THE COMPANY INTERFERES MATERIALLY WITH THE USE OF THE
PROPERTY AFFECTED IN THE ORDINARY CONDUCT OF THE BUSINESS OF THE COMPANY AND ITS
SUBSIDIARIES AND WHICH DEFECTS DO NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A
MATERIAL ADVERSE EFFECT;


(H)                LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT
CONSTITUTING AN EVENT OF DEFAULT UNDER SECTION 8.01(H); 


(I)                  LIENS ON ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, PROVIDED, HOWEVER, THAT (I) SUCH LIENS
SECURE INDEBTEDNESS PERMITTED BY SECTION  

                                                                            84

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


7.02(G), AND (II) SUCH LIENS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND


(J)                  LIENS ON THE PROPERTY OR ASSETS OF A PERSON WHICH IS MERGED
INTO OR BECOMES A SUBSIDIARY OF THE COMPANY AFTER THE DATE HEREOF AND, WITH
RESPECT TO SIGNIFICANT SUBSIDIARIES, SECURING INDEBTEDNESS OF SUCH SIGNIFICANT
SUBSIDIARY PERMITTED UNDER SECTION 7.02(H) PROVIDED THAT (I) SUCH LIENS EXISTED
AT THE TIME OF SUCH MERGER OR AT THE TIME SUCH PERSON BECAME SUCH A SUBSIDIARY
AND WERE NOT CREATED IN ANTICIPATION THEREOF, (II) ANY SUCH LIEN DOES NOT EXTEND
TO COVER ANY OTHER PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY AND (III)
SUCH LIENS DO NOT SECURE OBLIGATIONS EXCEEDING $75,000,000 IN AGGREGATE AMOUNT
AT ANY TIME OUTSTANDING;


(K)                LIENS EXISTING ON ASSETS OR PROPERTIES AT THE TIME OF THE
ACQUISITION THEREOF BY THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY WHICH WERE
NOT CREATED IN ANTICIPATION OF THE ACQUISITION THEREOF BY THE COMPANY OR SUCH
SUBSIDIARY, AND WHICH (I) DO NOT EXTEND TO OR COVER ANY ASSETS OR PROPERTY OF
THE COMPANY OR SUCH SUBSIDIARY OTHER THAN THE ASSETS OR PROPERTY BEING ACQUIRED
OR (II) SECURE ANY INDEBTEDNESS NOT PERMITTED UNDER SECTION 7.02; 


(L)                  ANY EXTENSION, RENEWAL OR REPLACEMENT (OR SUCCESSIVE
EXTENSIONS, RENEWALS OR REPLACEMENTS), IN WHOLE OR IN PART, OF ANY LIEN REFERRED
TO IN THE FOREGOING CLAUSES (I), (J) AND (K); PROVIDED, HOWEVER, THAT SUCH
EXTENSION, RENEWAL OR REPLACEMENT SHALL BE LIMITED TO ALL OR PART OF THE
PROPERTY WHICH SECURED THE LIEN SO EXTENDED, RENEWED OR REPLACED (PLUS
IMPROVEMENTS ON SUCH PROPERTY);


(M)              RIGHTS OF SETOFF AND SIMILAR ARRANGEMENTS IN FAVOR OF
DEPOSITORY AND SECURITIES INTERMEDIARIES TO SECURE CUSTOMARY FEES AND SIMILAR
AMOUNTS RELATED TO BANK ACCOUNTS OR SECURITIES ACCOUNTS;


(N)                ANY ENCUMBRANCE OR RESTRICTION (INCLUDING, WITHOUT
LIMITATION, PUT AND CALL AGREEMENTS AND TRANSFER RESTRICTIONS, BUT NOT PLEDGES)
WITH RESPECT TO THE CAPITAL STOCK OF ANY JOINT VENTURE OR SIMILAR ARRANGEMENT
CREATED PURSUANT TO THE JOINT VENTURE OR SIMILAR AGREEMENTS WITH RESPECT TO SUCH
JOINT VENTURE OR SIMILAR ARRANGEMENT;


(O)                [INTENTIONALLY OMITTED];


(P)                [INTENTIONALLY OMITTED];


(Q)                LIENS ON ASSETS OF ANY FOREIGN SUBSIDIARY SECURING
INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY PERMITTED BY SECTION 7.02 (J); 


(R)                  LIENS CREATED PURSUANT TO AND IN ACCORDANCE WITH ANY
PERMITTED RECEIVABLES SECURITIZATION FACILITY AND LIENS CREATED IN CONNECTION
WITH RECOURSE OBLIGATIONS FOR CREDIT ENHANCEMENT OR LIQUIDITY PURPOSES, PURSUANT
TO ANY AGREEMENT PURSUANT TO WHICH THE COMPANY AND CERTAIN OF ITS SUBSIDIARIES
AGREE TO SELL, ASSIGN, PLEDGE AND TRANSFER TO A CREDIT INSURANCE PROVIDER OR
OTHER SIMILAR ENTITIES CERTAIN RECOURSE OBLIGATIONS; AND


(S)                 OTHER LIENS ON ASSETS WHICH SECURE OBLIGATIONS IN AN
AGGREGATE AMOUNT NOT EXCEEDING THE EXCESS OF 15% OF CONSOLIDATED NET WORTH OVER
THE AGGREGATE OUTSTANDING AMOUNT OF INDEBTEDNESS THEN INCURRED IN ACCORDANCE
WITH SECTION 7.02(K) AT ANY TIME OUTSTANDING.




                                                                            85

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


7.02.         INDEBTEDNESS

.  The Borrowers shall not, nor shall the Company permit any Significant
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:


(A)                 INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


(B)                NON-PRIORITY INDEBTEDNESS OF THE COMPANY;


(C)                 NON-PRIORITY INDEBTEDNESS OF SIGNIFICANT SUBSIDIARIES OF THE
COMPANY THAT ARE SUBSIDIARY GUARANTORS;


(D)                INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.02 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF;
PROVIDED  THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF
SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER; PROVIDED  FURTHER  THAT THE
DIRECT OR CONTINGENT OBLIGOR WITH RESPECT TO SUCH INDEBTEDNESS IS NOT CHANGED.


(E)                 INDEBTEDNESS OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY TO
THE COMPANY OR ANY SUBSIDIARY;


(F)                 GUARANTEES OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY IN
RESPECT OF INDEBTEDNESS OR OTHER OBLIGATIONS OTHERWISE PERMITTED HEREUNDER OF
THE COMPANY OR OF ANY OTHER SUBSIDIARY;


(G)                INDEBTEDNESS INCURRED TO FINANCE THE ACQUISITION,
CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS, INCLUDING UNDER
CAPITALIZED LEASES AND SYNTHETIC LEASES, AND ANY INDEBTEDNESS ASSUMED IN
CONNECTION WITH THE ACQUISITION OF ANY ASSETS OR SECURED BY A LIEN ON SUCH
ASSETS PRIOR TO THE ACQUISITION THEREOF, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, PROVIDED  THAT THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (G) SHALL NOT AT ANY ONE TIME
EXCEED $50,000,000 (BUT, IF RECOURSE TO SUCH PERSON IS LIMITED TO SUCH PROPERTY,
THEN THE AMOUNT OF SUCH INDEBTEDNESS OF SUCH PERSON SHALL BE DEEMED TO BE
LIMITED TO THE LESSER OF (I) THE OUTSTANDING AMOUNT OF SUCH SECURED
INDEBTEDNESS, AND (II) THE FAIR MARKET VALUE OF THE PROPERTY SUBJECT TO SUCH
LIEN);


(H)                INDEBTEDNESS OF ANY PERSON THAT BECOMES A SIGNIFICANT
SUBSIDIARY OR THAT IS MERGED WITH OR INTO THE COMPANY OR A SIGNIFICANT
SUBSIDIARY AFTER THE DATE HEREOF OR RELATED TO ASSETS OR PROPERTIES DESCRIBED IN
SECTION 7.01(K), PROVIDED  THAT SUCH INDEBTEDNESS EXISTS (I) AT THE TIME SUCH
PERSON BECOMES A SIGNIFICANT SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF
OR IN CONNECTION WITH SUCH PERSON BECOMING A SIGNIFICANT SUBSIDIARY, OR (II) AT
THE TIME THE PROPERTY OR ASSET IS ACQUIRED, AS APPLICABLE, AND IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A SIGNIFICANT
SUBSIDIARY;


(I)                  INDEBTEDNESS IN CONNECTION WITH ANY PERMITTED RECEIVABLES
SECURITIZATION FACILITY AND INDEBTEDNESS CREATED IN CONNECTION WITH RECOURSE
OBLIGATIONS FOR CREDIT ENHANCEMENT OR LIQUIDITY PURPOSES, PURSUANT TO ANY
AGREEMENT PURSUANT TO WHICH THE COMPANY AND CERTAIN OF ITS

                                                                            86

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


SUBSIDIARIES AGREE TO SELL, ASSIGN, PLEDGE AND TRANSFER TO A CREDIT INSURANCE
PROVIDER OR OTHER SIMILAR ENTITIES CERTAIN RECOURSE OBLIGATIONS; AND


(J)                  INDEBTEDNESS OF FOREIGN SUBSIDIARIES OTHER THAN THE
DESIGNATED BORROWER; AND


(K)                OTHER INDEBTEDNESS OF THE COMPANY OR ITS SIGNIFICANT
SUBSIDIARIES IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING THE EXCESS OF 15% OF
CONSOLIDATED NET WORTH OVER THE AGGREGATE OUTSTANDING AMOUNT OF OBLIGATIONS
SECURED BY LIENS INCURRED IN ACCORDANCE WITH SECTION 7.01(S) AT ANY TIME
OUTSTANDING.


7.03.         FUNDAMENTAL CHANGES

.  The Borrowers shall not, nor shall the Company permit any Significant
Subsidiary to, merge, dissolve, liquidate, consolidate with or into another
Person, agree to or effect any acquisition of at least a majority of the Capital
Stock or all or substantially all of the assets of any Person or any division or
line of business of any Person, or Dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:


(A)                 SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, THE
COMPANY MAY MERGE OR CONSOLIDATE WITH ANY OTHER PERSON PROVIDED THAT THE COMPANY
SHALL BE THE CONTINUING OR SURVIVING PERSON;


(B)                ANY SIGNIFICANT SUBSIDIARY MAY MERGE WITH (I) THE COMPANY,
PROVIDED  THAT THE COMPANY SHALL BE THE CONTINUING OR SURVIVING PERSON, (II) ANY
ONE OR MORE OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY SUBSIDIARY GUARANTOR IS
MERGING WITH ANOTHER SUBSIDIARY, A SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING
OR SURVIVING PERSON, OR (III) ANY OTHER PERSON PROVIDED THAT SUCH SIGNIFICANT
SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING PERSON;


(C)                 ANY SIGNIFICANT SUBSIDIARY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO THE
COMPANY OR TO ANOTHER SUBSIDIARY; PROVIDED  THAT IF THE TRANSFEROR IN SUCH A
TRANSACTION IS A SUBSIDIARY GUARANTOR, THEN THE TRANSFEREE MUST EITHER (I) BE OR
SIMULTANEOUSLY WITH SUCH TRANSACTION BECOME (BY EXECUTING AND DELIVERING TO THE
ADMINISTRATIVE AGENT A JOINDER AGREEMENT, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO THE GUARANTY) A SUBSIDIARY
GUARANTOR OR (II) BE THE COMPANY;


(D)                SO LONG AS NO DEFAULT EXISTS OR WOULD RESULT THEREFROM, THE
COMPANY OR A SIGNIFICANT SUBSIDIARY MAY ACQUIRE THE STOCK OR OTHER SECURITIES
OF, OR THE MAJORITY OF ASSETS OF, ANY PERSON, PROVIDED  THAT, IF THE
CONSIDERATION FOR SUCH ACQUISITION EXCEEDS $100,000,000, NOT LESS THAN FIVE (5)
BUSINESS DAYS PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACQUISITION, THE
COMPANY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE
DEMONSTRATING COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL COVENANTS SET
FORTH IN SECTION 7.05 HEREOF; AND


(E)                 THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY MAY ACQUIRE
CAPITAL STOCK OF ANY SUBSIDIARY OF THE COMPANY EXISTING ON THE CLOSING DATE FROM
ANY THEN EXISTING MINORITY HOLDER THEREOF.


7.04.         [INTENTIONALLY OMITTED]

.




                                                                            87

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


7.05.         FINANCIAL COVENANTS

.


(A)                 CONSOLIDATED INTEREST COVERAGE RATIO.  THE COMPANY SHALL NOT
PERMIT THE CONSOLIDATED INTEREST COVERAGE RATIO AS OF THE END OF ANY FISCAL
QUARTER OF THE COMPANY TO BE LESS THAN 3.00:1.00.


(B)                CONSOLIDATED TOTAL LEVERAGE RATIO.  THE COMPANY SHALL NOT
PERMIT THE CONSOLIDATED TOTAL LEVERAGE RATIO TO EXCEED THE APPLICABLE RATIO SET
FORTH OPPOSITE SUCH FISCAL QUARTER IN THE TABLE BELOW; PROVIDED  THAT SUCH RATIO
SHALL BE CALCULATED ON A PRO FORMA BASIS FOR ANY MEASUREMENT PERIOD INCLUDING
THE FISCAL QUARTER IN WHICH AN ACQUISITION OR DISPOSITION OCCURS FOR WHICH, IN
THE CASE OF AN ACQUISITION, THE PURCHASE PRICE EXCEEDS $100,000,000 OR, IN THE
CASE OF A DISPOSITION, THE FAIR MARKET VALUE OF ASSETS OR BUSINESS DISPOSED
EXCEEDS $50,000,000; AND PROVIDED FURTHER THAT UPON WRITTEN NOTICE (SUCH NOTICE,
A “LEVERAGE NOTICE”) TO THE ADMINISTRATIVE AGENT FROM THE COMPANY THAT AN
ACQUISITION WITH AN AGGREGATE CONSIDERATION GREATER THAN OR EQUAL TO
$500,000,000 HAS BEEN CONSUMMATED, THEN, NOTWITHSTANDING THE TABLE BELOW, THE
COMPANY SHALL NOT PERMIT THE CONSOLIDATED TOTAL LEVERAGE RATIO TO EXCEED 4.00 TO
1.00 FOR EACH OF THE FIVE CONSECUTIVE FISCAL QUARTERS FOLLOWING THE CONSUMMATION
OF SUCH ACQUISITION; PROVIDED, FURTHER, THAT FOLLOWING THE FIVE CONSECUTIVE
FISCAL QUARTER PERIOD SET FORTH IN THE FOREGOING PROVISO, THE COMPANY SHALL NOT
PERMIT THE CONSOLIDATED TOTAL LEVERAGE RATIO TO EXCEED THE APPLICABLE RATIO SET
FORTH IN THE TABLE BELOW FOR NOT FEWER THAN FOUR FISCAL QUARTERS BEFORE A
SUBSEQUENT LEVERAGE NOTICE IS DELIVERED TO THE ADMINISTRATIVE AGENT:

Fiscal Quarter

Ratio

First, Second and Fourth fiscal quarters of any Fiscal Year

3.50:1.00

Third fiscal quarter of any Fiscal Year

4.00:1.00

 


7.06.         SANCTIONS

.  The Loan Parties shall not directly or, to the knowledge of the Company,
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (a) to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions unless otherwise licensed by OFAC or the U.S. Department of
State or otherwise authorized under applicable Law, or (b) if such use of
proceeds or funding will result in a violation by any Person (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.


7.07.         ANTI-CORRUPTION LAWS

.  The Loan Parties shall not directly or, to the knowledge of the Company,
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or other similar anti-corruption legislation in another jurisdiction
in which a Borrower conducts business.


 

                                                                            88

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01.         EVENTS OF DEFAULT

.  Any of the following shall constitute an Event of Default:


(A)                 NON-PAYMENT.  ANY BORROWER OR ANY OTHER LOAN PARTY FAILS TO
PAY (I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY
LOAN OR          ANY L/C OBLIGATION, OR (II) WITHIN FIVE DAYS AFTER THE SAME
BECOMES DUE, ANY INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE
HEREUNDER, OR (III) WITHIN 30 DAYS AFTER THE DATE FOR PAYMENT SPECIFIED ON THE
INVOICE THEREFOR, ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT; OR


(B)                SPECIFIC COVENANTS.  THE COMPANY FAILS TO PERFORM OR OBSERVE
ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.05 OR ARTICLE VII;
OR


(C)                 OTHER DEFAULTS.  (I) ANY LOAN PARTY FAILS TO PERFORM OR
OBSERVE ANY OTHER COVENANT OR AGREEMENT IN SECTIONS 6.01 OR 6.02  ON ITS PART TO
BE PERFORMED OR OBSERVED, AND SUCH FAILURE CONTINUES FOR 15 DAYS, OR (II) ANY
LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY OTHER COVENANT OR AGREEMENT (NOT
SPECIFIED IN SUBSECTION (A) OR (B) OR CLAUSE (I) ABOVE) CONTAINED IN ANY LOAN
DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH FAILURE CONTINUES FOR
30 DAYS AFTER RECEIPT OF NOTICE FROM THE ADMINISTRATIVE AGENT OR ANY LENDER OF
SUCH DEFAULT; OR


(D)                REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION OR
WARRANTY MADE OR DEEMED MADE BY THE COMPANY OR ANY OTHER LOAN PARTY HEREIN, OR
IN ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE OR DOCUMENT REQUIRED TO BE
FURNISHED PURSUANT TO ANY LOAN DOCUMENT SHALL BE MATERIALLY INCORRECT WHEN MADE
OR DEEMED MADE; OR


(E)                 CROSS-DEFAULT.  THE COMPANY OR ANY SUBSIDIARY (A) FAILS TO
MAKE ANY PAYMENT WHEN DUE, AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD
(WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR
OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS FOR BORROWED MONEY OR CREDIT RECEIVED
OR IN RESPECT OF ANY CAPITALIZED LEASES OR IN RESPECT OF ANY GUARANTIES BY THE
COMPANY OR ANY SUBSIDIARY OF ANY SUCH INDEBTEDNESS OF ANOTHER PERSON (OTHER THAN
INDEBTEDNESS HEREUNDER) HAVING AN AGGREGATE PRINCIPAL AMOUNT OF MORE THAN THE
THRESHOLD AMOUNT, OR (B) DEFAULTS (AFTER GIVING EFFECT TO ANY APPLICABLE GRACE
PERIOD, AND UNLESS WAIVED) WITH RESPECT TO ANY OTHER AGREEMENT RELATING TO ANY
SUCH INDEBTEDNESS HAVING AN AGGREGATE PRINCIPAL AMOUNT OF MORE THAN THE
THRESHOLD AMOUNT, THE EFFECT OF WHICH DEFAULT IS TO CAUSE, OR TO PERMIT THE
HOLDER OR HOLDERS OF SUCH INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH
HOLDER OR HOLDERS) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY; OR


(F)                 INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY OF ITS
SIGNIFICANT SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY
PROCEEDING UNDER ANY APPLICABLE DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR
OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS PROPERTY; OR CONSENTS TO
THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER APPLICABLE DEBTOR
RELIEF LAWS; OR ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR CUSTODIAN IS APPOINTED WITHOUT THE APPLICATION OR
CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES UNDISCHARGED OR

                                                                            89

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW
RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF ITS PROPERTY IS
INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES UNDISMISSED OR
UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED IN ANY SUCH
PROCEEDING WHICH ORDER IS NOT STAYED; OR


(G)                INABILITY TO PAY DEBTS; ATTACHMENT.  THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY ADMITS IN WRITING ITS INABILITY, OR FAILS GENERALLY TO
PAY ITS DEBTS AS THEY BECOME DUE; OR


(H)                JUDGMENTS.  THERE IS ENTERED AGAINST THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT
OF MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS OR ORDERS) EXCEEDING
THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INSURANCE AS TO WHICH THE
INSURER DOES NOT DISPUTE COVERAGE) AND THERE IS A PERIOD OF 60 CONSECUTIVE DAYS
DURING WHICH SUCH JUDGMENT(S) REMAIN UNDISCHARGED, UNVACATED, UNBONDED OR
UNSTAYED; OR


(I)                  ERISA. (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION
PLAN OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE COMPANY UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE COMPANY OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD AND ANY EXTENSION OF TIME FOR
PAYMENT IN CONNECTION WITH A DISPUTE UNDER TITLE IV OF ERISA, ANY INSTALLMENT
PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA
UNDER A MULTIEMPLOYER PLAN WITH RESPECT TO WHICH IT HAS WITHDRAWAL LIABILITY IN
AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR


(J)                  INVALIDITY OF LOAN DOCUMENTS.  ANY MATERIAL PROVISION OF
ANY LOAN DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY
REASON OTHER THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION
IN FULL OF ALL THE CREDIT EXTENSIONS AND ALL OTHER OBLIGATIONS, CEASES TO BE IN
FULL FORCE AND EFFECT; OR ANY LOAN PARTY CONTESTS IN WRITING THE VALIDITY OR
ENFORCEABILITY OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES IN WRITING THAT IT
HAS ANY OR FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR REVOKES,
TERMINATES OR RESCINDS IN WRITING ANY LOAN DOCUMENT, EXCEPT IN EACH CASE TO THE
EXTENT IN ACCORDANCE WITH THE TERMS OF SUCH LOAN DOCUMENT; OR


(K)                CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL.


8.02.         REMEDIES UPON EVENT OF DEFAULT

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(A)                 DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF EACH L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


(B)                DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS,
ALL INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;


 

                                                                            90

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(C)                 REQUIRE THAT THE COMPANY CASH COLLATERALIZE THE L/C
OBLIGATIONS (IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


(D)                EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND EACH L/C ISSUER
ALL RIGHTS AND REMEDIES AVAILABLE TO IT, THE LENDERS AND EACH L/C ISSUER UNDER
THE LOAN DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.


8.03.         APPLICATION OF FUNDS

.  After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.18(c) and (d)  and
2.19(a)(ii), be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent payable under Section
10.04(a) and amounts payable under Article III) payable to the Administrative
Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the applicable L/C
Issuer payable under Section 10.04(a) and amounts payable under Article  III),
ratably among them in proportion to the respective amounts described in this
clause Second  payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third  payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth 
held by them;

Fifth, to the Administrative Agent for the account of the applicable L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to Sections 2.04 and 2.18; and

                                                                            91

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Last, the balance, if any, after all of the Obligations then due and owing have
been indefeasibly paid in full, to the Borrowers or as otherwise required by
Law.

Subject to Sections 2.04(c) and 2.18(c)  and (d), amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth  above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.


ARTICLE IX.
AGENT


9.01.         APPOINTMENT AND AUTHORITY

.  Each of the Lenders and L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except with respect to
Sections 9.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither any Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.


9.02.         RIGHTS AS A LENDER

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.


9.03.         EXCULPATORY PROVISIONS

.  The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:


(A)                 SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED
DUTIES, REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


(B)                SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN

                                                                            92

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE
LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN
DOCUMENTS), PROVIDED  THAT THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO
TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE
THE ADMINISTRATIVE AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT
OR APPLICABLE LAW, INCLUDING FOR THE AVOIDANCE OF DOUBT ANY ACTION THAT MAY BE
IN VIOLATION OF THE AUTOMATIC STAY UNDER ANY DEBTOR RELIEF LAW OR THAT MAY
EFFECT A FORFEITURE, MODIFICATION OR TERMINATION OF PROPERTY OF A DEFAULTING
LENDER IN VIOLATION OF ANY DEBTOR RELIEF LAW; AND


(C)                 SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE
OTHER LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY OF THE BORROWERS OR ANY OF
THEIR RESPECTIVE AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by a
Borrower, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04.         RELIANCE BY ADMINISTRATIVE AGENT

.  The Administrative Agent shall be entitled to rely upon, and, absent bad
faith, gross negligence or willful misconduct, shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) reasonably believed by it to be
genuine and correct and to have been signed, sent or otherwise authenticated by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to have been
made by the proper Person, and, absent bad faith, gross negligence or willful
misconduct, shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or an L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from

                                                                            93

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

such Lender or such L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Company), independent accountants and other
experts selected by it with reasonable care, and, absent bad faith, gross
negligence and willful misconduct, shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


9.05.         DELEGATION OF DUTIES

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


9.06.         RESIGNATION OF ADMINISTRATIVE AGENT

.


(A)                 THE ADMINISTRATIVE AGENT MAY AT ANY TIME GIVE NOTICE OF ITS
RESIGNATION TO THE LENDERS, THE L/C ISSUERS AND THE BORROWERS.  UPON RECEIPT OF
ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED LENDERS SHALL HAVE THE RIGHT, WITH
THE CONSENT OF THE BORROWERS UNLESS AN EVENT OF DEFAULT IS CONTINUING (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), TO APPOINT A SUCCESSOR,
WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN AFFILIATE OF
ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES.  IF NO SUCH SUCCESSOR SHALL
HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE ACCEPTED SUCH
APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE
OF ITS RESIGNATION (OR SUCH EARLIER DAY AS SHALL BE AGREED BY THE REQUIRED
LENDERS) (THE “RESIGNATION EFFECTIVE DATE”), THEN THE RETIRING ADMINISTRATIVE
AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) ON BEHALF OF THE LENDERS AND THE L/C
ISSUERS, WITH THE CONSENT OF THE BORROWERS UNLESS AN EVENT OF DEFAULT IS
CONTINUING (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE.
 WHETHER OR NOT A SUCCESSOR HAS BEEN APPOINTED, SUCH RESIGNATION SHALL BECOME
EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE ON THE RESIGNATION EFFECTIVE DATE.


(B)                IF THE PERSON SERVING AS ADMINISTRATIVE AGENT IS A DEFAULTING
LENDER PURSUANT TO CLAUSE (D) OF THE DEFINITION THEREOF, THE REQUIRED LENDERS
MAY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BY NOTICE IN WRITING TO THE
BORROWERS AND SUCH PERSON REMOVE SUCH PERSON AS ADMINISTRATIVE AGENT AND, WITH
THE CONSENT OF THE BORROWERS UNLESS AN EVENT OF DEFAULT IS CONTINUING (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED), APPOINT A SUCCESSOR.  IF NO
SUCH SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL
HAVE ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS (OR SUCH EARLIER DAY AS SHALL BE
AGREED BY THE REQUIRED LENDERS) (THE “REMOVAL EFFECTIVE DATE”), THEN SUCH
REMOVAL SHALL NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE ON THE
REMOVAL EFFECTIVE DATE.


 

                                                                            94

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(C)                 WITH EFFECT FROM THE RESIGNATION EFFECTIVE DATE OR THE
REMOVAL EFFECTIVE DATE (AS APPLICABLE) (1) THE RETIRING OR REMOVED
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND (2) EXCEPT FOR ANY INDEMNITY
PAYMENTS OR OTHER AMOUNTS THEN OWED TO THE RETIRING OR REMOVED ADMINISTRATIVE
AGENT, ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO BE MADE BY,
TO OR THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY OR TO EACH
LENDER AND EACH L/C ISSUER DIRECTLY, UNTIL SUCH TIME, IF ANY, AS THE REQUIRED
LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE.  UPON
THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER,
SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS,
POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR REMOVED) ADMINISTRATIVE AGENT
(OTHER THAN AS PROVIDED IN SECTION 3.01(H) AND OTHER THAN ANY RIGHTS TO
INDEMNITY PAYMENTS OR OTHER AMOUNTS OWED TO THE RETIRING OR REMOVED
ADMINISTRATIVE AGENT AS OF THE RESIGNATION EFFECTIVE DATE OR THE REMOVAL
EFFECTIVE DATE, AS APPLICABLE), AND THE RETIRING OR REMOVED ADMINISTRATIVE AGENT
SHALL BE DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR UNDER
THE OTHER LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS PROVIDED ABOVE
IN THIS SECTION).  THE FEES PAYABLE BY THE BORROWERS TO A SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR
UNLESS OTHERWISE AGREED BETWEEN THE BORROWERS AND SUCH SUCCESSOR.  AFTER THE
RETIRING OR REMOVED ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS ARTICLE AND SECTION 10.04
SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF SUCH RETIRING OR REMOVED
ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED PARTIES IN
RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM (I) WHILE THE
RETIRING OR REMOVED ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT AND
(II) AFTER SUCH RESIGNATION OR REMOVAL FOR AS LONG AS ANY OF THEM CONTINUES TO
ACT IN ANY CAPACITY HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, INCLUDING IN
RESPECT OF ANY ACTIONS TAKEN IN CONNECTION WITH TRANSFERRING THE AGENCY TO ANY
SUCCESSOR ADMINISTRATIVE AGENT.  NOTWITHSTANDING THE FOREGOING, THE RETIRING OR
REMOVED ADMINISTRATIVE AGENT SHALL CONTINUE TO HOLD ANY CASH COLLATERAL HELD BY
IT ON BEHALF OF THE LENDERS OR THE L/C ISSUERS UNDER ANY OF THE LOAN DOCUMENTS
UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED.


(D)                ANY RESIGNATION BY BANK OF AMERICA AS ADMINISTRATIVE AGENT
PURSUANT TO THIS SECTION SHALL ALSO CONSTITUTE ITS RESIGNATION AS AN L/C ISSUER
AND THE SWING LINE LENDER. IF BANK OF AMERICA RESIGNS AS AN L/C ISSUER, IT SHALL
RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF AN L/C ISSUER HEREUNDER
WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE DATE OF
ITS RESIGNATION AS AN L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT THERETO,
INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK
PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.04(C).  IF BANK OF
AMERICA RESIGNS AS THE SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS OF THE
SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS MADE
BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION, INCLUDING
THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR FUND RISK
PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION 2.05(C). 
UPON THE APPOINTMENT BY THE BORROWERS OF A SUCCESSOR L/C ISSUER OR SWING LINE
LENDER HEREUNDER (WHICH SUCCESSOR SHALL IN ALL CASES BE A LENDER OTHER THAN A
DEFAULTING LENDER), (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH
ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR
SWING LINE LENDER, AS APPLICABLE, (B) THE RETIRING L/C ISSUER AND SWING LINE
LENDER SHALL BE DISCHARGED FROM ALL OF THEIR RESPECTIVE DUTIES AND OBLIGATIONS
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, AND (C) THE SUCCESSOR L/C ISSUER
SHALL ISSUE LETTERS OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY,
OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS
SATISFACTORY

                                                                            95

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


TO BANK OF AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF AMERICA 
WITH RESPECT TO SUCH LETTERS OF CREDIT.


9.07.         NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS

.  Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other conditions and
creditworthiness of the Loan Parties and its own credit analysis and decision to
enter into this Agreement.  Each Lender and each L/C Issuer also acknowledges
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.


9.08.         NO OTHER DUTIES, ETC.

  Anything herein to the contrary notwithstanding, none of the Lead Arrangers,
Book Managers, Co-Syndication Agents or Co-Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.


9.09.         ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

.  In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(A)                 TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE
PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS
AND ALL OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER
DOCUMENTS AS MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE
LENDERS, THE L/C ISSUERS AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR
THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE
LENDERS, THE L/C ISSUERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUERS AND
THE ADMINISTRATIVE AGENT UNDER SECTIONS 2.04(I) AND (J), 2.10  AND 10.04)
ALLOWED IN SUCH JUDICIAL PROCEEDING; AND


(B)                TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE
OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements

                                                                            96

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

and advances of the Administrative Agent and its agents and counsel as provided
herein, and any other amounts due the Administrative Agent under Sections 2.10
and 10.04. 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


9.10.         GUARANTY MATTERS

.  The Lenders and the L/C Issuers irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. 


9.11.         CERTAIN ERISA MATTERS

(d)                .  

(a)                 Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of     ERISA or otherwise) of one or more Benefit Plans in connection with
the Loans, the Letters of Credit or the Commitments,

 

(ii)   the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration

                                                                            97

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

  

             (iv)  such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)                In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Lead Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent or any
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender involved in the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).


ARTICLE X.
MISCELLANEOUS


10.01.     AMENDMENTS, ETC.

  Subject to Section 3.03(b), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:


(A)                 EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR
REINSTATE ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER;


(B)                POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY;


(C)                 REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED
HEREIN ON, ANY LOAN OR L/C BORROWING, OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF
THE REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE ANY OBLIGATION OF ANY BORROWER OR ANY OTHER PERSON TO PAY
INTEREST OR LETTER OF CREDIT FEES AT THE DEFAULT RATE OR (II) TO AMEND ANY
FINANCIAL COVENANT HEREUNDER (OR

                                                                            98

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


ANY DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH AMENDMENT WOULD BE TO
REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C BORROWING OR TO REDUCE ANY FEE
PAYABLE HEREUNDER;


(D)                CHANGE SECTION 2.14 OR SECTION 8.03 IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


(E)                 AMEND SECTION 1.06 OR THE DEFINITION OF “ALTERNATIVE
CURRENCY” IN EITHER CASE TO ADD ADDITIONAL CURRENCIES WITHOUT THE WRITTEN
CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY;


(F)                 CHANGE ANY PROVISION OF THIS SECTION OR THE DEFINITION OF
“REQUIRED LENDERS” WITHOUT THE WRITTEN CONSENT OF EACH LENDER; OR


(G)                RELEASE THE COMPANY FROM THE COMPANY GUARANTY OR ALL OR
SUBSTANTIALLY ALL OF THE VALUE OF THE SUBSIDIARY GUARANTY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, EXCEPT TO THE EXTENT THE RELEASE OF ANY SUBSIDIARY
GUARANTOR IS PERMITTED PURSUANT TO SECTION 9.10 (IN WHICH CASE SUCH RELEASE MAY
BE MADE BY THE ADMINISTRATIVE AGENT ACTING ALONE);

and, provided  further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the L/C Issuers in addition to the Lenders required
above, affect the rights or duties of the L/C Issuers under this Agreement; (ii)
no amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification.
 Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any other Loan Document (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment, or modification requiring the consent of all Lenders or each affected
Lender, only if by its terms it affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders, shall require the consent of the
Defaulting Lender.

If any assignee Lender is an Affiliate of the Company, then any such assignee
Lender shall have no right to vote as a Lender hereunder or under any of the
other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or other modifications to any of the Loan
Documents or for purposes of making requests to the Administrative Agent
pursuant to Section 8.01 or 8.02, and the determination of the Required Lenders
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to such assignee Lender’s interest in any of the Loans or L/C
Obligations.  If any Lender sells a participating interest in any of the Loans
or L/C Obligations to a participant, and such participant is the Company or an
Affiliate of the Company, then such transferor Lender shall

                                                                            99

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

promptly notify the Administrative Agent of the sale of such participation.  A
transferor Lender shall have no right to vote as a Lender hereunder or under any
of the other Loan Documents for purposes of granting consents or waivers or for
purposes of agreeing to amendments or modifications to any of the Loan Documents
or for purposes of making requests to the Administrative Agent pursuant to
Section 8.01 or 8.02  to the extent that such participation is beneficially
owned by the Company or any Affiliate of the Company, and the determination of
the Required Lenders shall for all purposes of this Agreement and the other Loan
Documents be made without regard to the interest of such transferor Lender in
the Loans or L/C Obligations to the extent of such participation.  The
provisions of this paragraph shall not apply to an assignee Lender or
participant which is also a Lender on the Closing Date or to an assignee Lender
or participant which has disclosed to the other Lenders that it is an Affiliate
of the Company and which, following such disclosure, has been excepted from the
provisions of this paragraph in a writing signed by the Required Lenders
determined without regard to the interest of such assignee Lender or transferor
Lender, to the extent of such participation, in Loans or L/C Obligations.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Company acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document (including the schedules and exhibits thereto), then the
Administrative Agent and the Company shall be permitted to amend, modify or
supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.


10.02.     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION

.


(A)                 NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

(I)                  IF TO A BORROWER, THE ADMINISTRATIVE AGENT, ANY L/C ISSUER
OR THE SWING LINE LENDER, TO THE ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL
ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

(II)                IF TO ANY OTHER LENDER, TO THE ADDRESS, FACSIMILE NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE AS PROVIDED TO THE ADMINISTRATIVE AGENT AND THE COMPANY
(INCLUDING, AS APPROPRIATE, NOTICES DELIVERED SOLELY TO THE PERSON DESIGNATED BY
A LENDER ON ITS ADMINISTRATIVE QUESTIONNAIRE THEN IN EFFECT FOR THE DELIVERY OF
NOTICES THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION RELATING TO THE
BORROWER).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if

                                                                            100

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).


(B)                ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS
TO THE LENDERS AND THE L/C ISSUERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL, FPML MESSAGING AND INTERNET OR
INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT,
PROVIDED  THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR ANY L/C
ISSUER PURSUANT TO ARTICLE II IF SUCH LENDER OR SUCH L/C ISSUER, AS APPLICABLE,
HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT, THE
SWING LINE LENDER, ANY L/C ISSUER AND EACH BORROWER MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED  THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

Unless the Administrative Agent and the Company otherwise agree, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided  that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(C)                 THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER,
ANY LENDER, ANY L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF ANY BORROWER’S, ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF BORROWER MATERIALS OR NOTICES THROUGH THE PLATFORM, ANY OTHER
ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING SERVICE, OR THE INTERNET.


 

                                                                            101

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(D)                CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE SWING LINE LENDER MAY CHANGE ITS
ADDRESS, FACSIMILE OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE
ITS ADDRESS, FACSIMILE OR TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS
HEREUNDER BY NOTICE TO THE BORROWERS, THE ADMINISTRATIVE AGENT, THE L/C ISSUERS
AND THE SWING LINE LENDER.  IN ADDITION, EACH LENDER AGREES TO NOTIFY THE
ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT
HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT NAME, TELEPHONE NUMBER,
FACSIMILE NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH NOTICES AND OTHER
COMMUNICATIONS MAY BE SENT AND (II) ACCURATE WIRE INSTRUCTIONS FOR SUCH LENDER.
 FURTHERMORE, EACH PUBLIC LENDER AGREES TO CAUSE AT LEAST ONE INDIVIDUAL AT OR
ON BEHALF OF SUCH PUBLIC LENDER TO AT ALL TIMES HAVE SELECTED THE “PRIVATE SIDE
INFORMATION” OR SIMILAR DESIGNATION ON THE CONTENT DECLARATION SCREEN OF THE
PLATFORM IN ORDER TO ENABLE SUCH PUBLIC LENDER OR ITS DELEGATE, IN ACCORDANCE
WITH SUCH PUBLIC LENDER’S COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING
UNITED STATES FEDERAL AND STATE SECURITIES LAWS, TO MAKE REFERENCE TO BORROWER
MATERIALS THAT ARE NOT MADE AVAILABLE THROUGH THE “PUBLIC SIDE INFORMATION”
PORTION OF THE PLATFORM AND THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
WITH RESPECT TO THE BORROWERS OR ITS SECURITIES FOR PURPOSES OF UNITED STATES
FEDERAL OR STATE SECURITIES LAWS.


(E)                 RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUERS AND LENDERS.
 THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS, IF ACTING IN GOOD
FAITH AND WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE ENTITLED TO
RELY AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC OR ELECTRONIC COMMITTED LOAN
NOTICES, LETTER OF CREDIT APPLICATIONS AND SWING LINE LOAN NOTICES) PURPORTEDLY
GIVEN BY OR ON BEHALF OF ANY BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN
A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY
ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS
UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE
BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH L/C ISSUER, EACH LENDER
AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND
LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER IN THE ABSENCE OF BAD FAITH,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. ALL TELEPHONIC NOTICES TO AND OTHER
TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE RECORDED BY THE
ADMINISTRATIVE AGENT, AND THE EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH
RECORDING.


10.03.     NO WAIVER; CUMULATIVE REMEDIES

.  No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the

                                                                            102

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

L/C Issuers; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.14), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


10.04.     EXPENSES; INDEMNITY; DAMAGE WAIVER

.


(A)                 COSTS AND EXPENSES.  OTHER THAN WITH RESPECT TO TAXES, WHICH
SHALL (EXCEPT TO THE EXTENT THEY ARISE FROM A NON-TAX CLAIM HEREUNDER) BE
GOVERNED SOLELY BY SECTION 3.01, THE COMPANY SHALL PAY OR REIMBURSE (I) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF A SINGLE DOMESTIC
FIRM AND, IF REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT AND APPROVED BY
THE COMPANY, A SINGLE FOREIGN FIRM IN EACH RELEVANT JURISDICTION, OF COUNSEL FOR
THE ADMINISTRATIVE AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF
(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED) AND (II) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE
AGENT, THE LENDERS OR ANY L/C ISSUER (INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT, THE LENDERS AND ANY L/C
ISSUER), IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION WITH THE LOANS MADE OR LETTERS
OF CREDIT ISSUED HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED
DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR
LETTERS OF CREDIT.


(B)                INDEMNIFICATION BY THE COMPANY.  OTHER THAN WITH RESPECT TO
TAXES, WHICH SHALL BE GOVERNED SOLELY BY SECTION 3.01, THE COMPANY SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), AND EACH LENDER
AND EACH L/C ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES (INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
(A) A SINGLE DOMESTIC FIRM AND, IF REASONABLY REQUESTED BY THE RELEVANT
INDEMNITEES AND APPROVED BY THE COMPANY (WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD), A SINGLE FOREIGN FIRM IN EACH RELEVANT JURISDICTION, OF
COUNSEL FOR THE INDEMNITEES, UNLESS A CONFLICT EXISTS, IN WHICH CASE, REASONABLE
FEES AND EXPENSES OF REASONABLY NECESSARY ADDITIONAL COUNSEL FOR THE AFFECTED
INDEMNITEE(S) SHALL BE COVERED), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST
ANY INDEMNITEE BY ANY PERSON

                                                                            103

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


(INCLUDING ANY BORROWER OR ANY OTHER LOAN PARTY) OTHER THAN SUCH INDEMNITEE AND
ITS RELATED PARTIES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I)
THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER, THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE
OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II)
ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY ANY L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III)
ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY ANY BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE COMPANY OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED  THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
(X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT (OR A SETTLEMENT THAT EXPRESSLY ADDRESSES
INDEMNIFICATION) TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE, (Y) RESULT FROM A CLAIM BROUGHT BY THE COMPANY OR
ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR MATERIAL BREACH OF SUCH
INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE
COMPANY OR SUCH OTHER LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION
(OR A SETTLEMENT THAT EXPRESSLY ADDRESSES INDEMNIFICATION) OR (Z) ARISE FROM
CLAIMS OF ANY LENDERS SOLELY AGAINST ONE OR MORE LENDERS THAT HAVE NOT RESULTED
FROM ANY MISREPRESENTATION, DEFAULT OR MATERIAL BREACH OF ANY OF THE LOAN
DOCUMENTS BY THE LOAN PARTIES (EXCEPT ANY SUCH CLAIMS AGAINST THE ADMINISTRATIVE
AGENT (IN ITS CAPACITY AS THE ADMINISTRATIVE AGENT) AND THE L/C ISSUERS (IN
THEIR RESPECTIVE CAPACITIES AS L/C ISSUERS)).  FOR PURPOSES HEREOF, A “RELATED
PERSON” OF AN INDEMNIFIED PERSON MEANS (I) IF THE INDEMNIFIED PERSON IS THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES, ANY OF THE ADMINISTRATIVE
AGENT AND ITS RELATED PARTIES, (II) IF THE INDEMNIFIED PERSON IS A LENDER OR ANY
OF ITS RELATED PARTIES, ANY OF SUCH LENDER AND ITS RELATED PARTIES.


(C)                 REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE COMPANY
FOR ANY REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION
(A) OR (B) OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY
SUB-AGENT THEREOF), ANY L/C ISSUER, THE SWING LINE LENDER OR ANY RELATED PARTY
OF ANY OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), SUCH L/C ISSUER, THE SWING LINE
LENDER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S PRO RATA SHARE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT BASED ON EACH LENDER’S SHARE OF THE TOTAL CREDIT EXPOSURE AT
SUCH TIME) OF SUCH UNPAID AMOUNT (INCLUDING ANY SUCH UNPAID AMOUNT IN RESPECT OF
A CLAIM ASSERTED BY SUCH LENDER), SUCH PAYMENT TO BE MADE SEVERALLY AMONG THEM
BASED EACH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT), PROVIDED  THAT
THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR
RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), SUCH L/C ISSUER OR THE SWING LINE
LENDER IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED

                                                                            104

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


PARTY OF ANY OF THE FOREGOING ACTING FOR THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), SUCH L/C ISSUER OR THE SWING LINE LENDER IN CONNECTION WITH SUCH
CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT
TO THE PROVISIONS OF SECTION 2.13(D). 


(D)                WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO PARTY HERETO SHALL ASSERT, AND EACH PARTY HERETO
HEREBY WAIVES, AND ACKNOWLEDGES THAT NO OTHER PERSON SHALL HAVE, ANY CLAIM
AGAINST ANY OTHER PARTY, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF PROVIDED, THAT, NOTHING IN THIS SECTION 10.04(D)
SHALL RELIEVE THE COMPANY OF ANY OBLIGATION IT MAY HAVE TO INDEMNIFY AN
INDEMNITEE AGAINST ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
ASSERTED AGAINST SUCH INDEMNITEE BY A THIRD PARTY.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH A PLATFORM IN CONNECTION WITH
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR ANY OF ITS RELATED
PERSONS AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION (OR A SETTLEMENT THAT EXPRESSLY ADDRESSES
INDEMNIFICATION).


(E)                 PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE NOT LATER THAN 30 DAYS AFTER SUBMISSION OF AN INVOICE THEREFOR.


(F)                 SURVIVAL.  THE AGREEMENTS IN THIS SECTION AND THE INDEMNITY
PROVISIONS OF SECTION 10.02(E) SHALL SURVIVE THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE SWING LINE LENDER, THE REPLACEMENT
OF ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.


10.05.     PAYMENTS SET ASIDE

.  To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender and each L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment.  The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.




                                                                            105

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


10.06.     SUCCESSORS AND ASSIGNS

.


(A)                 SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
NEITHER ANY BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS
SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO
THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).
 NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUERS AND THE LENDERS)
ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS
AGREEMENT.


(B)                ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO
ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS (INCLUDING
FOR PURPOSES OF THIS SUBSECTION (B), PARTICIPATIONS IN L/C OBLIGATIONS AND IN
SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED  THAT ANY SUCH ASSIGNMENT
SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)                  MINIMUM AMOUNTS.

(A)              IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF
THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN
THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED
FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)               IN ANY CASE NOT DESCRIBED IN SUBSECTION (B)(I)(A) OF THIS
SECTION, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES
LOANS OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $10,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE COMPANY
OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ASSIGNEE (OR TO AN ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP) WILL BE
TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING WHETHER SUCH MINIMUM
AMOUNT HAS BEEN MET.

 

                                                                            106

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(II)                PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE
MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE
COMMITMENT ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT APPLY TO THE SWING
LINE LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWING LINE LOANS;

(III)              REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

(A)              THE CONSENT OF THE COMPANY (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; PROVIDED THAT THE
COMPANY SHALL BE DEEMED TO HAVE CONSENTED TO ANY SUCH ASSIGNMENT UNLESS IT SHALL
OBJECT THERETO BY WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT WITHIN FIVE (5)
BUSINESS DAYS AFTER HAVING RECEIVED WRITTEN NOTICE THEREOF;

(B)               THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO
A PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND
WITH RESPECT TO SUCH LENDER;

(C)               THE CONSENT OF EACH L/C ISSUER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY ASSIGNMENT THAT
INCREASES THE OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN EXPOSURE UNDER ONE OR
MORE LETTERS OF CREDIT (WHETHER OR NOT THEN OUTSTANDING); AND

(D)              THE CONSENT OF THE SWING LINE LENDER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY ASSIGNMENT.

(IV)              ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT
SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND
ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT OF
$3,500; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE
DISCRETION, ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN THE CASE OF
ANY ASSIGNMENT.  THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE (AND THE ADMINISTRATIVE
AGENT SHALL PROMPTLY DELIVER A COPY THEREOF TO THE COMPANY).

(V)                NO ASSIGNMENT TO CERTAIN PERSONS.  NO SUCH ASSIGNMENT SHALL
BE MADE (A) TO ANY BORROWER OR ANY OF THE BORROWERS’ SUBSIDIARIES, (B) TO ANY
DEFAULTING LENDER OR ANY OF ITS SUBSIDIARIES, OR ANY PERSON WHO, UPON BECOMING A
LENDER HEREUNDER, WOULD CONSTITUTE ANY OF THE FOREGOING PERSONS DESCRIBED IN
THIS CLAUSE (B), OR (C) TO A NATURAL PERSON (OR A HOLDING COMPANY, INVESTMENT
VEHICLE OR TRUST FOR, OR OWNED AND OPERATED FOR THE PRIMARY BENEFIT OF A NATURAL
PERSON).

(VI)              NOTES.  THE ASSIGNING LENDER SHALL DELIVER ALL NOTES
EVIDENCING THE ASSIGNED INTERESTS TO THE COMPANY OR THE ADMINISTRATIVE AGENT
(AND THE ADMINISTRATIVE AGENT SHALL DELIVER SUCH NOTES TO THE COMPANY).

 

                                                                            107

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(VII)            QUALIFYING BANKS.  IN RELATION TO ANY BORROWER THAT IS
ORGANIZED UNDER THE LAW OF SWITZERLAND, THE ADMINISTRATIVE AGENT AND THE LENDERS
SHALL ENSURE THAT ASSIGNMENTS OR TRANSFERS MAY NOT BE EFFECTED IF AFTER GIVING
EFFECT TO SUCH ASSIGNMENTS OR TRANSFERS THERE WOULD BE MORE THAN 20 LENDERS
(INCLUDING PARTICIPANTS AND SUBPARTICIPANTS) THAT ARE NOT QUALIFYING BANKS IN
RELATION TO ANY SUCH BORROWER.

(VIII)          NO ASSIGNMENT RESULTING IN ADDITIONAL INDEMNIFIED TAXES.  NO
SUCH ASSIGNMENT SHALL BE MADE TO ANY PERSON THAT WOULD RESULT IN THE IMPOSITION
OF INDEMNIFIED TAXES IN EXCESS OF THE INDEMNIFIED TAXES THAT WOULD BE IMPOSED IN
THE ABSENCE OF SUCH ASSIGNMENT.

(IX)              CERTAIN ADDITIONAL PAYMENTS.  IN CONNECTION WITH ANY
ASSIGNMENT OF RIGHTS AND OBLIGATIONS OF ANY DEFAULTING LENDER HEREUNDER, NO SUCH
ASSIGNMENT SHALL BE EFFECTIVE UNLESS AND UNTIL, IN ADDITION TO THE OTHER
CONDITIONS THERETO SET FORTH HEREIN, THE PARTIES TO THE ASSIGNMENT SHALL MAKE
SUCH ADDITIONAL PAYMENTS TO THE ADMINISTRATIVE AGENT IN AN AGGREGATE AMOUNT
SUFFICIENT, UPON DISTRIBUTION THEREOF AS APPROPRIATE (WHICH MAY BE OUTRIGHT
PAYMENT, PURCHASES BY THE ASSIGNEE OF PARTICIPATIONS OR SUBPARTICIPATIONS, OR
OTHER COMPENSATING ACTIONS, INCLUDING FUNDING, WITH THE CONSENT OF THE COMPANY
AND THE ADMINISTRATIVE AGENT, THE APPLICABLE PRO RATA SHARE OF LOANS PREVIOUSLY
REQUESTED BUT NOT FUNDED BY THE DEFAULTING LENDER, TO EACH OF WHICH THE
APPLICABLE ASSIGNEE AND ASSIGNOR HEREBY IRREVOCABLY CONSENT), TO (X) PAY AND
SATISFY IN FULL ALL PAYMENT LIABILITIES THEN OWED BY SUCH DEFAULTING LENDER TO
THE ADMINISTRATIVE AGENT, ANY L/C ISSUER OR ANY LENDER HEREUNDER (AND INTEREST
ACCRUED THEREON) AND (Y) ACQUIRE (AND FUND AS APPROPRIATE) ITS FULL PRO RATA
SHARE OF ALL LOANS AND PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS
IN ACCORDANCE WITH ITS APPLICABLE PERCENTAGE.  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT THAT ANY ASSIGNMENT OF RIGHTS AND OBLIGATIONS OF ANY DEFAULTING LENDER
HEREUNDER SHALL BECOME EFFECTIVE UNDER APPLICABLE LAW WITHOUT COMPLIANCE WITH
THE PROVISIONS OF THIS PARAGRAPH, THEN THE ASSIGNEE OF SUCH INTEREST SHALL BE
DEEMED TO BE A DEFAULTING LENDER FOR ALL PURPOSES OF THIS AGREEMENT UNTIL SUCH
COMPLIANCE OCCURS.

(X)                COSTS AND FEES.  ANY AFFILIATE OR APPROVED FUND THAT IS
ASSIGNED ANY PORTION OF ANY COMMITMENT OR LOAN HEREUNDER WILL NOT CHARGE THE
BORROWERS ANY FEES OR COSTS IN CONNECTION WITH ANY FUNDING OBLIGATIONS,
INCLUDING THE FUNDING OF ALTERNATIVE CURRENCIES, THAT ARE HIGHER THAN THOSE
CHARGED BY THE ASSIGNING LENDER.  NOTHING IN THIS CLAUSE (X) SHALL OTHERWISE BE
DEEMED TO ALTER OR AFFECT IN ANY MANNER THE COMPANY’S REIMBURSEMENT OBLIGATIONS
UNDER ARTICLE II IN RESPECT OF SUCH ASSIGNEE.

(XI)              ALTERNATE CURRENCIES.  AT ALL TIMES PRIOR TO THE OCCURRENCE OF
A DEFAULT OR EVENT OF DEFAULT, ANY ASSIGNEE HEREUNDER SHALL CERTIFY UPON
ACCEPTANCE OF THE ASSIGNMENT THAT IT WILL MAKE AVAILABLE TO THE BORROWERS ALL
ALTERNATE CURRENCIES SPECIFIED IN THIS AGREEMENT ON THE TERMS AND CONDITIONS SET
FORTH HEREIN.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a

                                                                            108

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04  with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.


(C)                 REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS (AND SUCH AGENCY BEING SOLELY FOR TAX
PURPOSES), SHALL MAINTAIN AT THE ADMINISTRATIVE AGENT’S OFFICE A COPY OF EACH
ASSIGNMENT AND ASSUMPTION DELIVERED TO IT )OR THE EQUIVALENT THEREOF IN
ELECTRONIC FORM) AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES
OF THE LENDERS, AND THE COMMITMENTS OF, AND PRINCIPAL AMOUNTS (AND STATED
INTEREST) OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER PURSUANT TO THE
TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  UPON ITS RECEIPT OF A DULY
COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN
ASSIGNEE, THE PROCESSING AND RECORDATION FEE REFERRED TO IN SUBSECTION (B) OF
THIS SECTION 10.06 AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY
SUBSECTION (B) OF THIS SECTION 10.06, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH
ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE
REGISTER.  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT DEMONSTRABLE
ERROR, AND THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL TREAT
EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF
AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)                PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE
CONSENT OF, OR NOTICE TO, ANY BORROWER, THE ADMINISTRATIVE AGENT, THE L/C
ISSUERS OR THE SWING LINE LENDER, SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN
A NATURAL PERSON, OR A HOLDING COMPANY, INVESTMENT VEHICLE OR TRUST FOR, OR
OWNED AND OPERATED FOR THE PRIMARY BENEFIT OF A NATURAL PERSON, A DEFAULTING
LENDER OR THE COMPANY OR ANY OF THE COMPANY’S AFFILIATES OR SUBSIDIARIES) (EACH,
A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS
UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE
LOANS (INCLUDING SUCH LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING
LINE LOANS) OWING TO IT); PROVIDED  THAT (I) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (III) THE BORROWERS, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C
ISSUERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  FOR
THE AVOIDANCE OF DOUBT, EACH LENDER SHALL BE RESPONSIBLE FOR THE INDEMNITY UNDER
SECTION 10.04(C) WITHOUT REGARD TO THE EXISTENCE OF ANY PARTICIPATION.

                                                                            109

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided  that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a), (b) or (c) of
the first proviso to Section 10.01 that directly affects such Participant (it
being understood that (i) any vote to rescind any acceleration made pursuant to
Section 8.02 of amounts owing with respect to the Loans and other Obligations
and (ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant).  Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04  and 3.05  to the same extent (subject to the requirements
in those sections, including timely delivery of forms pursuant to Section 3.01)
as if it were a Lender of the relevant Loan and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided  that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13  as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except,
subject to subsection (e) of this Section, to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrowers’ request and expense, to use reasonable
efforts to cooperate with the Borrowers to effectuate the provisions of Section
3.06 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided  that such Participant agrees to be subject to Section
2.14 as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided  that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(E)                 LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL
NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04  THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE COMPANY’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE
COMPANY IS NOTIFIED OF

                                                                            110

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


(F)                 CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR
ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT (INCLUDING UNDER ITS NOTE(S), IF ANY) TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK; PROVIDED  THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH
LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(G)                ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES, THE ELECTRONIC MATCHING OF
ASSIGNMENT TERMS AND CONTRACT FORMATIONS ON ELECTRONIC PLATFORMS APPROVED BY THE
ADMINISTRATIVE AGENT, OR THE KEEPING OF RECORDS IN ELECTRONIC FORM, EACH OF
WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR ENFORCEABILITY AS A
MANUALLY EXECUTED SIGNATURE, PHYSICAL DELIVERY THEREOF OR THE USE OF A
PAPER-BASED RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS
PROVIDED FOR IN ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES
IN GLOBAL AND NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES
AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC
TRANSACTIONS ACT; PROVIDED THAT NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY NEITHER THE ADMINISTRATIVE AGENT, ANY L/C ISSUER NOR ANY LENDER IS
UNDER ANY OBLIGATION TO AGREE TO ACCEPT ELECTRONIC SIGNATURES IN ANY FORM OR IN
ANY FORMAT UNLESS EXPRESSLY AGREED TO BY THE ADMINISTRATIVE AGENT, SUCH L/C
ISSUER OR SUCH LENDER PURSUANT TO PROCEDURES APPROVED BY IT AND PROVIDED FURTHER
WITHOUT LIMITING THE FOREGOING, UPON THE REQUEST OF ANY PARTY, ANY ELECTRONIC
SIGNATURE SHALL BE PROMPTLY FOLLOWED BY A MANUALLY EXECUTED COUNTERPART.


(H)                SPECIAL PURPOSE FUNDING VEHICLES.  SUBJECT TO CLAUSE (VII) OF
SUBSECTION (B) ABOVE, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE COMPANY (AN “SPC”) THE
OPTION TO PROVIDE ALL OR ANY PART OF ANY COMMITTED LOAN THAT SUCH GRANTING
LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED
THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY
COMMITTED LOAN, AND (II) SUCH GRANTING SHALL NOT RELIEVE THE GRANTING LENDER OF
ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ITS
OBLIGATION TO FUND A LOAN IF, FOR ANY REASON, ITS SPC FAILS TO FUND ANY SUCH
LOAN.  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR
THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWERS UNDER THIS
AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER WOULD BE LIABLE, PROVIDED, HOWEVER, THAT THE GRANTING LENDER
SHALL REMAIN LIABLE FOR SUCH OBLIGATIONS, AND (III) THE GRANTING LENDER SHALL
FOR ALL PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD
HEREUNDER.  THE MAKING OF A COMMITTED LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE
COMMITMENT OF THE GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH COMMITTED
LOAN WERE MADE BY SUCH GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH
PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR

                                                                            111

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR
OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF, PROVIDED, HOWEVER, THAT EACH GRANTING LENDER HEREBY
AGREES TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY
LOSS, COST, DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A
PROCEEDING AGAINST SUCH SPC DURING SUCH PERIOD OF FORBEARANCE.  WITHOUT LIMITING
THE INDEMNIFICATION OBLIGATIONS OF ANY INDEMNIFYING LENDER PURSUANT TO THIS
SUBSECTION, IN THE EVENT THAT THE INDEMNIFYING LENDER FAILS TIMELY TO COMPENSATE
ANY LOAN PARTY FOR SUCH CLAIM, ANY LOANS HELD BY THE RELEVANT SPC SHALL, IF
REQUESTED BY THE BORROWER, BE ASSIGNED PROMPTLY TO THE GRANTING LENDER THAT
ADMINISTERS THE SPC AND THE GRANTING OF RIGHTS PURSUANT TO THIS SUBSECTION TO
SUCH SPC SHALL BE VOID.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF THE COMPANY
AND THE ADMINISTRATIVE AGENT AND WITH THE PAYMENT OF A PROCESSING FEE IN THE
AMOUNT OF $3,500 (WHICH PROCESSING FEE MAY BE WAIVED BY THE ADMINISTRATIVE AGENT
IN ITS SOLE DISCRETION), ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO RECEIVE
PAYMENT WITH RESPECT TO ANY COMMITTED LOAN TO THE GRANTING LENDER AND (II)
DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF COMMITTED LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR
PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH
SPC.


(I)                  RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER
ASSIGNMENT.  SUBJECT TO CLAUSE (VII) OF SUBSECTION (B) ABOVE, IF AT ANY TIME ANY
L/C ISSUER OR THE SWING LINE LENDER ASSIGNS ALL OF ITS COMMITMENT AND LOANS
PURSUANT TO SUBSECTION (B) ABOVE, SUCH L/C ISSUER OR THE SWING LINE LENDER MAY,
(I) UPON 30 DAYS’ NOTICE TO THE COMPANY AND THE LENDERS, RESIGN AS L/C ISSUER
AND/OR (II) UPON 30 DAYS’ NOTICE TO THE COMPANY, RESIGN AS SWING LINE LENDER.
 IN THE EVENT OF ANY SUCH RESIGNATION AS L/C ISSUER OR THE SWING LINE LENDER,
THE COMPANY SHALL BE ENTITLED TO APPOINT FROM AMONG THE LENDERS A SUCCESSOR L/C
ISSUER OR SWING LINE LENDER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE BY THE
COMPANY TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF THE
APPLICABLE L/C ISSUER OR THE SWING LINE LENDER AS L/C ISSUER OR SWING LINE
LENDER, AS THE CASE MAY BE.  IF THE APPLICABLE L/C ISSUER RESIGNS AS A L/C
ISSUER, IT SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF AN L/C
ISSUER HEREUNDER WITH RESPECT TO ALL ITS RESPECTIVE LETTERS OF CREDIT
OUTSTANDING AS OF THE EFFECTIVE DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL
L/C OBLIGATIONS WITH RESPECT THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS
TO MAKE BASE RATE COMMITTED LOANS OR FUND RISK PARTICIPATIONS IN UNREIMBURSED
AMOUNTS PURSUANT TO SECTION 2.04(E)).  IF THE APPLICABLE SWING LINE LENDER
RESIGNS AS SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS AND OBLIGATIONS OF
THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS
MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION,
INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE COMMITTED LOANS OR
FUND RISK PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION
2.05(C).  UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR SWING LINE
LENDER, (A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE
RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR SWING LINE
LENDER, AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE LETTERS
OF CREDIT IN SUBSTITUTION FOR THE APPLICABLE LETTERS OF CREDIT, IF ANY,
OUTSTANDING AT THE TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS REASONABLY
SATISFACTORY TO THE APPLICABLE RETIRING L/C ISSUER TO EFFECTIVELY ASSUME THE
OBLIGATIONS OF THE APPLICABLE RETIRING L/C ISSUER WITH RESPECT TO SUCH LETTERS
OF CREDIT.




                                                                            112

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


10.07.     TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

.  Each of the Administrative Agent, the Lenders and the L/C Issuers agrees on
behalf of itself and its Related Parties to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and that the Administrative Agent, the relevant Lender
or the relevant L/C Issuer, as the case may be, shall be responsible to the Loan
Parties and their Affiliates for any failure by any such Persons who are
controlled Affiliates of the Administrative Agent, the relevant Lender or the
relevant L/C Issuer, as the case may be, to maintain the confidentiality of the
Information), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, in the case of this clause (c) or the foregoing clause (b), the
Administrative Agent, such L/C Issuer or such Lender, as the case may be, shall
disclose only the information required and, to the extent permitted by
applicable law and regulation, shall notify the Company in writing of such
disclosure and will use its best efforts to send such written notice in advance
of such disclosure, so that the Company may seek a protective order or other
appropriate remedy), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, (i) to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Section 2.16(a) or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrowers
and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrowers or their Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Company or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section,
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than any Loan Party or any of its Affiliates (and other than a source
acting on its or their behalf), and not known by the Administrative Agent, such
Lender or such L/C Issuer to be in violation of confidentiality to any such Loan
Party or any of its Affiliates or (z) is independently discovered or developed
by a party hereto without utilizing any Information received from the Borrower
or violating the terms of this Section 10.07.  In addition, the Administrative
Agent, the L/C Issuers and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the L/C Issuers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

                                                                            113

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

For purposes of this Section, “Information” means all information supplied by or
on behalf of the Company or any Subsidiary pursuant to this Agreement or any
other Loan Document or in anticipation or preparation herefor or therefor, or
obtained by the Administrative Agent, and any Lenders or any L/C Issuers in the
course of any review of the books and records of any Loan Party, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Company or
any Subsidiary, without a duty of confidentiality to any Loan Party or any of
its Affiliates being violated.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including Federal and state securities Laws.


10.08.     RIGHT OF SETOFF

.  If an Event of Default shall have occurred and be continuing, each Lender and
each L/C Issuer is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of any Borrower or
any other Loan Party against any and all of the obligations of such Borrower or
such Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have.  Each Lender and each L/C Issuer agrees to
notify the Company and the Administrative Agent promptly after any such setoff
and application, provided  that the failure to give such notice shall not affect
the validity of such setoff and application.


10.09.     INTEREST RATE LIMITATION

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company.  In determining whether the

                                                                            114

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

interest contracted for, charged, or received by the Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10.     COUNTERPARTS; INTEGRATION; EFFECTIVENESS

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or any L/C Issuer constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.


10.11.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and, to the
extent made, shall continue in full force and effect as long as any Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.


10.12.     SEVERABILITY

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.


10.13.     REPLACEMENT OF LENDERS

.  If the Borrowers are entitled to replace a Lender pursuant to the provisions
of Section 3.06, or if any Lender is a Defaulting Lender or a Non-

                                                                            115

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Consenting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:


(A)                 THE COMPANY SHALL HAVE PAID (OR CAUSED A SUBSIDIARY TO PAY)
TO THE ADMINISTRATIVE AGENT THE ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B)
(UNLESS THE ADMINISTRATIVE AGENT WAIVES SUCH FEE);


(B)                SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO
100% OF THE OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM
THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST
AND FEES) OR THE COMPANY OR APPLICABLE SUBSIDIARY (IN THE CASE OF ALL OTHER
AMOUNTS);


(C)                 IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM
FOR COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER;


(D)                SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAW; AND


(E)                 IN THE CASE OF AN ASSIGNMENT RESULTING FROM A LENDER
BECOMING A NON-CONSENTING LENDER, THE APPLICABLE ASSIGNEE SHALL HAVE CONSENTED
TO THE APPLICABLE AMENDMENT, WAIVER OR CONSENT.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided  that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further  that any such documents shall be
without recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section to the contrary, (i) any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of cash collateral into a cash collateral account in
amounts and

                                                                            116

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

pursuant to arrangements reasonably satisfactory to such L/C Issuer) have been
made with respect to such outstanding Letter of Credit and (ii) the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06. 


10.14.     GOVERNING LAW; JURISDICTION; ETC.

 


(A)                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(B)                SUBMISSION TO JURISDICTION.  THE COMPANY AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


(C)                 WAIVER OF VENUE.  THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  

                                                                            117

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)                SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.
 NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15.     WAIVER OF JURY TRIAL

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16.     NO ADVISORY OR FIDUCIARY RESPONSIBILITY

.  In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that:  (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, the Lead Arrangers, the L/C Issuers and the Lenders, on
the other hand, and the Borrowers are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent, each Lead
Arranger, each L/C Issuer and each Lender is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for any of the
Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent, nor any
Lead Arranger nor any L/C Issuer nor any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of any Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent, any Lead Arranger, any L/C Issuer or any Lender has advised or is
currently advising any of the Borrowers or their respective Affiliates on other
matters) and neither the Administrative Agent, nor any Lead

                                                                            118

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Arranger nor any L/C Issuer nor any Lender has any obligation to any of the
Borrowers or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Lead Arrangers, the
L/C Issuers, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrowers and their respective Affiliates, and neither the Administrative Agent,
nor any Lead Arranger nor any L/C Issuer nor any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Lead Arrangers, the L/C
Issuers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have with respect to actions taken or
omitted with respect to this Agreement through the Closing Date against the
Administrative Agent, the Lead Arrangers, the L/C Issuers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.


10.17.     ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

.  The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignments and Assumptions, amendments or other modifications, Committed Loan
Notices, Swing Line Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.


10.18.     USA PATRIOT ACT NOTICE

.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Act.  Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.




                                                                            119

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


10.19.     JUDGMENT CURRENCY

.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
 If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to such Borrower (or to any other Person who may be entitled thereto
under applicable law).


10.20.     ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

.  Solely to the extent that any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer  that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




                                                                            120

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 


10.21.     EXISTING CREDIT AGREEMENT SUPERSEDED

.  On the Closing Date, this Agreement shall supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 10.21.  On the
Closing Date, (a) the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents and (b) the Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be deemed
to be Letters of Credit subject to and governed by the terms and conditions
hereof.

 

 

                                                                            121

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

HASBRO, INC.

By:  /s/ Deborah Thomas                                            

Name:  Deborah Thomas

Title:  Executive Vice President and Chief Financial Officer

HASBRO SA

By:  /s/ Nigel Hutton                                                  

Name:  Nigel Hutton

Title:  General Manager

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as 

Administrative Agent 

By:  /s/ Maurice E. Washington                                 

Name:  Maurice E. Washington

Title:  Vice President

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A. , as a Lender, L/C 

Issuer and Swing Line Lender

By:  /s/ J. Casey Cosgrove                                         

Name:  J. Casey Cosgrove

Title:  Director

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender and L/C 

Issuer

 

By:  /s/ Carolyn Kee                                                   

Name:  Carolyn Kee

Title:  Vice President

 

 

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

CITIZENS BANK, N.A., as a Lender and L/C 

Issuer

 

By:  /s/ Michael Makaitis                                           

Name:  Michael Makaitis

Title:  Senior Vice President

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer  

By:  /s/ Peter Christensen                                           

Name:  Peter Christensen

Title:  Vice President

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

By:  /s/ Steve Curran                                                  

Name:  Steve Curran

Title:  Director

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

MUFG BANK, LTD., as a Lender

By:  /s/ Henry Schwarz                                              

Name:  Henry Schwarz

Title:  Director

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Lender

By:  /s/ Michael Grad                                                 

Name:  Michael Grad

Title:  Director

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:  /s/ James Weinstein                                            

Name:  James Weinstein

Title:  Managing Director

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender

By:  /s/ Brian Crowley                                               

Name:  Brian Crowley

Title:  Managing Director

 

By:  /s/ Veronica Incera                                             

Name:  Veronica Incera

Title:  Managing Director

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Lender

By:  /s/ Robert Grillo                                                  

Name:  Robert Grillo

Title:  Director

 

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK, as a Lender

By:  /s/ Jared Shaner                                                  

Name:  Jared Shaner

Title:  Vice President

 

 

                                                       Signature Page to Credit
Agreement

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01

 

Existing Letters of Credit

 

Instrument Number

 

Amount

Beneficiary

Expiry Date

0000000015

$600,000.00

Director of Rhode Island Workers’ Compensation

January 10, 2019

 

 

 

 

0000003485

$79,000.00

The Travelers Indemnity Company

February 1, 2019

 

68142931

$778,000

ACE American Insurance Company

August 31, 2019

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 1.03

 

Terms of Permitted Receivables Transactions

 

 

Transaction Summary:

The Company may establish, directly or indirectly, one or more special purpose,
bankruptcy remote corporations, limited liability companies, trusts or other
entities (collectively, the “Receivables Company”) that will purchase, acquire
by contribution, pledge or otherwise finance the acquisition of all or a
designated portion of the trade account receivables, together with any assets,
interests or rights related to such receivables (collectively, the
“Receivables”), generated by the Company and its Subsidiaries. The purchases,
contributions or financings of the Receivables by the Receivables Company will
be financed in part by the creation of a receivables facility, with or without
external credit enhancement, in which ownership interests in, or notes,
commercial paper, certificates or other instruments secured by or representing,
directly or indirectly, beneficial interests in the Receivables (such ownership
interests, notes, commercial paper, certificates or instruments, the
“Receivables Securities”) will be sold in one or more registered public
offerings, private placements, other available capital markets transactions or
other Receivables-based financing programs by the Receivables Company or another
entity.

 

Limited Recourse:

The transfer or pledge of Receivables by the Company and any applicable
Subsidiaries to the Receivables Company will be made with limited recourse;
provided  that the Company and any applicable Subsidiaries may be liable under
the definitive documentation for the creation and issuance of the Receivables
Securities (the “Receivables Facility Documents”) for customary recourse events,
and in any event may be liable for (a) the breach of certain representations and
warranties (consistent with similar financing transactions of this type) set
forth therein, (b) the aggregate amount of any dilution with respect to any
transferred or pledged Receivables, (c) its other agreements and obligations
(consistent with similar financing transactions of this type) under the
Receivables Facility Documents, (d) any obligations incurred in respect of any
underwriting or placement agency agreements entered into in connection with the
offering of the Receivables Securities, (e) its servicing obligations and (f)
customary indemnification and repurchase provisions.

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01A

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$160,000,000

14.545454545%

Citibank, N.A.

$160,000,000

14.545454545%

Citizens Bank, N.A.

$160,000,000

14.545454545%

JPMorgan Chase Bank, N.A.

$160,000,000

14.545454545%

SunTrust Bank

$100,000,000

9.090909091%

MUFG Bank, Ltd.

$100,000,000

9.090909091%

The Bank of Nova Scotia

$100,000,000

9.090909091%

Sumitomo Mitsui Banking Corporation

$40,000,000

3.636363636%

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

$40,000,000

3.636363636%

Australia and New Zealand Banking Group Limited

$40,000,000

3.636363636%

The Huntington National Bank

$40,000,000

3.636363636%

 

 

 

Total

$1,100,000,000

100.000000000%

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01B

 

LETTER OF CREDIT COMMITMENTS

 

Lender

Commitment

Applicable Percentage

Bank of America, N.A.

$18,750,000

25.000000000%

Citibank, N.A.

$18,750,000

25.000000000%

Citizens Bank, N.A.

$18,750,000

25.000000000%

JPMorgan Chase Bank, N.A.

$18,750,000

25.000000000%

 

 

 

Total

$75,000,000

100.000000000%

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 5.06(b)

 

Litigation

 

On or about September 28, 2018, a putative securities class action complaint was
filed against the Company and certain of its officers and/or directors in the
U.S. District Court for the District of Rhode Island, on behalf of all
purchasers of the Company’s common stock between April 24, 2017 and October 23,
2017, inclusive.  The complaint alleges violations of Sections 10(b) and 20(a)
of the Securities Exchange Act of 1934, as amended, alleging that the Company
purportedly made materially false and misleading statements in connection with
the financial condition of Toys "R" Us, Inc. and its impact on the Company, as
well as the financial impact on the Company’s business of economic conditions in
the United Kingdom and Brazil.

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 5.08

 

Ownership of Property; Liens

 

None.

 

 

 



 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 5.09

 

Environmental Matters

 

None.

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 5.10

 

Taxes

 

None.

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 5.12

 

Subsidiaries

 

 

Name of Subsidiary

 

State or Other Jurisdiction

of Incorporation or Organization

 

Hasbro International, Inc.

Delaware

  Hasbro Latin America Inc.

Delaware

Hasbro European Trading BV

The Netherlands

Hasbro International Holdings, B.V.

    The Netherlands

Hasbro S.A.

Switzerland

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 6.08

 

Compliance with Laws

 

None. 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01(c)

 

Liens for Taxes, Assessments or Governmental Charges

 

 

None.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.02

 

Existing Indebtedness

 

Notes

 

Principal Amount Outstanding

3.50% Notes due 2027

$500,000,000

6.35% Notes due 2040

$500,000,000

6.60% Debentures due 2028

$109,895,000

3.15% Notes due 2021

$300,000,000

5.10% Notes due 2044

$300,000,000

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 SCHEDULE 10.02

 

administrative agent’s OFFICE;
certain ADDRESSES FOR NOTICES

COMPANY
and DESIGNATED BORROWERS:

 

Company:

Hasbro, Inc.

1011 Newport Avenue

Pawtucket, RI 02861

Attention: Deborah Thomas, Chief Financial Officer

 

With a copy to

Hasbro, Inc.,

200 Narragansett Park Drive

Pawtucket, RI 02861

Attention: Mark Glenn, Senior Vice President and Treasurer

 

With a copy to

Hasbro, Inc.,

1011 Newport Avenue

Pawtucket, RI 02861

Attention: Chief Legal Officer

 

Designated Borrower:

 

Hasbro SA
Rue Emile-Boéchat 31,

CH - 2800 Delémont,

Switzerland
Attention: General Manager  

With a copy to the Company at  

Hasbro, Inc.

200 Narragansett Park Drive

Pawtucket, Rhode Island 02861

Attention: Mark Glenn, Senior Vice President and Treasurer

 

With a copy to the Company at

Hasbro, Inc.

1011 Newport Avenue

Pawtucket, Rhode Island 02861

Attention: Chief Legal Officer

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Administrative Agent & Swingline Lender Office:  
(For financial/loan activity – advances, pay down, interest/fee billing and
payments, rollovers, rate-settings):

One Independence Center

101 N Tryon St Charlotte, NC 28255-0001

Attention: Benjamin Bugge

Phone:

Fax:

Electronic Mail:

 

Remittance Instructions:

Bank of America, N.A.

New York, NY

ABA #:

Account #:

Attn: Corporate Credit Services

Ref: Hasbro, Inc.

 

LC Issuers’ Offices:

 

Bank of America, N.A.

(For fee payments due LC Issuer only and new LC requests and amendments):

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael Grizzanti

Telephone:

Telecopier:

Electronic Mail:

 

Remittance Instructions:

Bank of America, N.A. Charlotte, NC

ABA #:                        New York, NY

Account #:

Attn: Scranton Standby

Ref: Hasbro, Inc. & LC #

 

Citibank, N.A.

Citibank Delaware

1615 Brett Road

OPS III

New Castle, DE 19720

Attn: Agency Operations

Phone:

Fax:

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Email: GlAgentOfficeOps@Citi.com

Citizens Bank, N.A.

Adnedina Pehilj

20 Cabot Rd

Medford MA 02155

Telephone:                    Facsimile:

E-Mail Address:

 

JPMorgan Chase Bank, N.A.

Chicago LC Agency Closing Team

10 S. Dearborn

Floor L2

Chicago IL 60603

Telephone:                     Facsimile:

E-Mail Address:

 

Other Notices as Administrative Agent:  

(For financial statements, compliance certificates, maturity extension and
commitment change notices, amendments, consents, vote taking, etc)

2380 Performance Dr., Building C

Richardson, TX, 75082

Attention: Maurice Washington–Agency Management Officer III- VP

Telephone:

Telecopier:

Electronic Mail:

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:  ____________, ________

To:       Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of November 26, 2018 (as amended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Hasbro, Inc., a Rhode
Island corporation (the “Company”), Hasbro SA, a corporation organized under the
laws of Switzerland and wholly owned subsidiary of the Company (the “Designated
Borrower”, together with the Company, the “Borrowers”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, and the other L/C Issuers party thereto.

The [Company] [Designated Borrower] hereby requests, (select one):

 

            _______  A Borrowing of Committed Loans

_______  A conversion or continuation of Committed Loans

 

1.         On _________________________ (a Business Day).

2.         In the amount of __________________________.

3.         Comprised of __________________________________________.

[Type of Committed Loan requested]

4.         In the following currency:  __________________________

5.         For Eurocurrency Rate Loans:  with an Interest Period of ______
months.

Except as specified in the attached schedule, if any, the representations and
warranties of the Borrowers set forth in Article V of the Agreement (except for
Sections 5.05(b) and 5.06 of the Agreement) are true and correct in all material
respects (except that all representations and warranties that are qualified by
materiality are true and correct in all respects) on and as of the date of
Credit Extension requested hereby, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or true and correct in all respects for
any such representations or warranties that are qualified by materiality)  as of
such earlier date.

[HASBRO, INC.] [HASBRO SA]

By:                                                                             
 

Name:                                                                           

Title: 
                                                                           

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:  ____________, ________

To:       Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of November 26, 2018 (as amended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Hasbro, Inc., a Rhode
Island corporation (the “Company”), Hasbro SA, a corporation organized under the
laws of Switzerland and wholly owned subsidiary of the Company (the “Designated
Borrower”, together with the Company, the “Borrowers”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, and the other L/C/ Issuers party thereto.

The undersigned hereby requests a Swing Line Loan:

1.         On ___________________________ (a Business Day).

2.         In the amount of $_______________________.

[HASBRO, INC.] [HASBRO SA]

By:                                                                             
 

Name:

Title:

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT C-1

$ _______________

FORM OF [AMENDED AND RESTATED][1] NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
___________________ or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
$[insert Commitment Amount] or, if less, the aggregate unpaid principal amount
of each Committed Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Revolving Credit Agreement, dated as of
November 26, 2018 (as amended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among Hasbro, Inc., a Rhode Island corporation, Hasbro SA,
a corporation organized under the laws of Switzerland, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender, and the other L/C Issuers party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan made to the Borrower from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in the currency in
which such Committed Loan was denominated and in Same Day Funds at the
Administrative Agent’s Office for such currency.  If any amount is not paid in
full when due hereunder and an Event of Default results therefrom, then, at the
request of the Required Lenders (unless such unpaid amount is the principal of
any Loan, in which case such request shall not be required) such unpaid amount
shall thereafter bear interest, to be paid upon demand computed at the per annum
rate set forth in the Agreement.

[This Amended and Restated Note (this “Note”) constitutes the amendment and
restatement in its entirety of the [Second Amended and Restated] Note, dated as
of March 30, 2015, issued by the Borrower in favor of the Lender (the “Original
Note”), and this Note is in substitution for and an amendment and replacement of
the Original Note.  Nothing herein or in any other document shall be construed
to constitute payment of the Original Note.][2] 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of [the
Company Guaranty and][3]  the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note may become, or may be declared to
be, immediately due and payable all as provided in the Agreement.  Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the

--------------------------------------------------------------------------------

[1]               Insert in each Note being amended and restated.

[2]               Insert in each Note being amended and restated, with
appropriate title and date inserted.

[3]               Insert in Notes for Designated Borrower.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Lender in the ordinary course of business.  The Lender may also attach schedules
to this Note and endorse thereon the date, amount, currency and maturity of its
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by law, diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Note; provided that
this paragraph shall not affect the notice obligations of the Agent or any
Lender as expressly set forth in the Agreement.

[Remainder of page intentionally left blank] 

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

THIS [SECOND] [AMENDED AND RESTATED][4]  NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 

[HASBRO, INC.]

OR

[HASBRO SA]

By:                                                                             
 

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

[4]               Insert in each Note being amended and restated.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Type of Loan Made

Currency and Amount of Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT C-2

$ 50,000,000

FORM OF AMENDED AND RESTATED SWING LINE NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
BANK OF AMERICA, N.A., as Swing Line Lender or registered assigns (the “Swing
Line Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of $50,000,000 or, if less, the
aggregate unpaid principal amount of each Swing Line Loan from time to time made
by the Swing Line Lender to the Borrower under that certain Amended and Restated
Revolving Credit Agreement, dated as of November 26, 2018 (as amended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Hasbro, Inc., a Rhode Island corporation, Hasbro SA, a corporation
organized under the laws of Switzerland, the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender, and the other L/C Issuers party thereto.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan made to the Borrower from the date of such Swing Line Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement.  All payments of principal and interest shall be
made to the Swing Line Lender for the account of the Swing Line Lender in
Dollars and in Same Day Funds at the Administrative Agent’s Office.  If any
amount is not paid in full when due hereunder and an Event of Default results
therefrom, then, at the request of the Required Lenders (unless such unpaid
amount is the principal of any Swing Line Loan, in which case such request shall
not be required) such unpaid amount shall thereafter bear interest, to be paid
upon demand computed at the per annum rate set forth in the Agreement.

This Amended and Restated Swing Line Note (this “Note”) constitutes the
amendment and restatement in its entirety of the Second Amended and Restated
Swing Line Note, dated as of March 30, 2015, issued by the Borrower in favor of
the Swing Line Lender (the “Original  Note”), and this Note is in substitution
for and an amendment and replacement of the Original Note.  Nothing herein or in
any other document shall be construed to constitute payment of the Original
Note.

This Swing Line Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Swing Line Note is also
entitled to the benefits of [the Company Guaranty and][5]  the Subsidiary
Guaranty.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Swing Line Note may become, or may be declared to be, immediately due and
payable all as provided in the Agreement.  Swing Line Loans made by the Swing
Line Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business.  The Swing Line
Lender may also attach schedules to this Swing Line Note

--------------------------------------------------------------------------------

[5]               Insert in Notes for Designated Borrower.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

and endorse thereon the date, amount, currency and maturity of its Swing Line
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives, to the
maximum extent permitted by law, diligence, presentment, protest and demand and
notice of protest, demand, dishonor and non-payment of this Swing Line Note;
provided that this paragraph shall not affect notice obligations of the Agent or
any Lender as expressly set forth in the Agreement.

[Remainder of page intentionally left blank] 

 

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

THIS AMENDED AND RESTATED SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. 

[HASBRO, INC.]

OR

[HASBRO SA]

By:                                                                             
 

Name:

Title:

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO

Date

Amount of Swing Line Loan Made

End of Interest Period

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT D

HASBRO, INC.

COMPLIANCE CERTIFICATE

Reference is made to Section 6.02(a) of the Amended and Restated Revolving
Credit Agreement, dated as of November 26, 2018 (as amended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Hasbro, Inc., a
Rhode Island corporation (the “Company”), Hasbro SA, a corporation organized
under the laws of Switzerland and wholly-owned subsidiary of the Company (the
“Designated Borrower”, together with the Company, the “Borrowers”), the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender, and the other L/C Issuers party thereto.

I hereby certify that:

1.         To the best of my knowledge, no Default or Event of Default has
occurred and is continuing.

2.         Attached are true and correct calculations as of [        ] showing
compliance with Section 7.05 of the Credit Agreement.

3.         [The unaudited condensed consolidated balance sheet of the Company
and its Subsidiaries as of [__________], and the related unaudited consolidated
statements of operations and cash flows for the fiscal quarter ended on that
date (i) were prepared in accordance with GAAP and (ii) present fairly in all
material respects the financial condition of the Company and its Subsidiaries as
of such date and for the indicated period, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit
adjustments.][6] 

 

 

 

--------------------------------------------------------------------------------

[6]               Include in certificate delivered in connection with the first
three fiscal quarters.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have signed this Compliance Certificate as of this _____
day of _________, 20____.

HASBRO, INC.

By:                                                                             
 

 

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE WORKSHEET

As of [                    , 20____]

Section                                                                                                                             
Calculation 

7.05(a)       Consolidated Interest Coverage Ratio

For the Measurement Period ended on [______; 20___]

A.  Consolidated EBITDA
(Sum of Item A(1) plus Items A(2), A(3), A(4), A(5) and A(6) minus
Item A(7)):

$____________

(1)  Consolidated Operating Profit (or Loss)
consolidated operating profit (or loss) identified as such on the Company’s
income statement for such period determined in accordance with GAAP:

$____________

(2)  depreciation and amortization of the Company and its Subsidiaries for such
period, to the extent deducted in calculating Item A(1), determined in
accordance with GAAP:

$____________

(3)  other non-cash charges of the Company and its Subsidiaries for such period,
to the extent deducted in calculating Item A(1), determined in accordance with
GAAP:

$____________

(4)  unusual and non-recurring losses of the Company and its Subsidiaries for
such period, to the extent deducted in calculating Item A(1), determined in
accordance with GAAP:

$____________

(5)  fees and expenses incurred by the Company and its Subsidiaries for
acquisitions, dispositions, investments and debt or equity issuances (whether or
not successful) during such period, to the extent deducted in calculating Item
A(1), determined in accordance with GAAP:

$____________

(6)  unusual, non-recurring or onetime cash expenses, losses and charges
(including restructuring, merger and integration charges) of the Company and its
Subsidiaries for such period, to the extent deducted in calculating Item A(1),
determined in accordance with GAAP[7] :

$____________

--------------------------------------------------------------------------------

[7] Amounts under clause A(6) shall not exceed $150 million in any four
consecutive fiscal quarter period and $300 million over the term of the Credit
Agreement.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(7)  unusual and non-recurring gains by the Company and its Subsidiaries for
such period, to the extent included in calculating Item A(1), determined in
accordance with GAAP:

$____________

B.  Consolidated Total Interest Expense for such period:

$____________

C.  Ratio of Item A to Item B:
(Not to be less than 3.00:1.00 as of the end of any fiscal quarter)

_______:____

7.05(b)      Consolidated Total Leverage Ratio
For the fiscal quarter ended [________ _____, 20____]

A.  Consolidated Total Funded Debt
(Sum of Item A(1) plus  Item A(2) plus  Item A(3) plus  Item A(4) plus  Item
A(5) plus  Item A(6) plus  Item A(7) minus  Item A(8))

$____________

(1)  Indebtedness relating to the borrowing of money or the obtaining of credit

$____________

(2)  Indebtedness relating to the deferred purchase price of assets (other than
trade payables incurred in the ordinary course of business):

$____________

(3)  Indebtedness in respect of any Synthetic Leases or any Capitalized Leases:

$____________

(4)  The face amount of all letters of credit outstanding:

$____________

(5)  any Recourse Obligations:

$____________

(6)  Aggregate amount of indebtedness of the type referred to in Items A(1),
A(2), A(3), A(4) and A(5) of another Person (other than the Company or a
Subsidiary thereof) guaranteed by the Company or any of its Subsidiaries:

$____________

(7)  Attributable Indebtedness:

$____________

(8)  Indebtedness under or in respect of any Permitted Receivables
Securitization Facility or amount under each of Items A(1), A(2), A(3), A(4),
A(5), A(6) and/or A(7) consisting of escrowed or pledged cash proceeds which
effectively secure such Indebtedness or the obligations of the Company or any
such Subsidiary under such Permitted Receivables Securitization Facility:

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

$____________

B.  Consolidated EBITDA for the Reference Period then ended (as set forth
above):

$____________

C.  Ratio of Item A to Item B:
(For any fiscal quarter referenced in the table set forth below; not to exceed
the ratio set forth opposite such fiscal quarter in such table)

______ :  ______

 

Fiscal Quarter

Ratio[8] 

First, Second and Fourth fiscal quarters of any Fiscal Year

3.50:1.00

Third fiscal quarter of any Fiscal Year

4.00:1.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

[8] Upon written notice to the Administrative Agent from the Company that an
acquisition with an aggregate consideration greater than or equal to
$500,000,000 has been consummated, then, notwithstanding the table above, the
Company shall not permit the Consolidated Total Leverage Ratio to exceed
4.00:1.00 for each of the five consecutive fiscal quarters following the
consummation of such acquisition.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). [It is understood and agreed that the rights
and obligations of the Assignees hereunder are several and not joint.][9] 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee][the respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto that represents the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

1.         Assignor:  ____________________
____________________

2.         Assignee[s]:  ____________________
____________________

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

3.         Borrowers:  Hasbro, Inc., a Rhode Island corporation and Hasbro SA, a

 

--------------------------------------------------------------------------------

[9]               Include bracketed language if there are multiple Assignees.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

4.         Administrative Agent:  Bank of America, N.A., as the administrative
agent under the Credit Agreement

5.         Credit Agreement:  Amended and Restated Revolving Credit Agreement,
dated as of November 26, 2018, among the Borrowers, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer,
and Swing Line Lender, and the other L/C Issuers party thereto

6.         Assigned Interest[s]: 

Assignor

Assignee[s][10]

Aggregate Amount of Commitment for all Lenders[11] 

 

Amount of Commitment Assigned 

Percentage Assigned of Commitment[12] 

CUSIP Number 

 

 

$____________

 

$____________

____________%

 

 

 

$____________

 

$____________

____________%

 

 

 

$____________

 

$____________

____________%

 

 

[7.        Trade Date:  _________________][13] 

The effective date for this Assignment and Assumption shall be ____________,
20____ (the “Effective Date”) [TO BE INSERTED BY ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE CREDIT AGREEMENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]; provided, however, if the
Assignee is not a U.S. Person as defined in Section 7701(a)(30) of the Code for
federal income tax purposes, this Assignment and Assumption shall not be
effective until the Company and the Administrative Agent receive Internal
Revenue Service Form W-8BENE (or W-8BEN, as applicable) or Form W-8ECI or such
other forms, certificate or other evidence with respect to United State Federal
income tax withholding matters, in each case certifying as to such Assignee’s
entitlement to total exemption from withholding or deduction of taxes.

Signatures appear on following page.

 

 

--------------------------------------------------------------------------------

[10]               List each Assignee, as appropriate.

[11]               Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

[12]               Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

[13]               To be completed if the Assignor and the Assignee intend that
the minimum assignment amount is to be determined as of the Trade Date.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                                                             
 
Name:
Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                                                             
 
Name:
Title:

[Consented to and][14]  Accepted:

BANK OF AMERICA, N.A., as

Administrative Agent

By:                                                                   
Name:
Title:

[Consented to:][15] 

HASBRO, INC., as Borrower

By:                                                                   
Name:
Title:

 

 

--------------------------------------------------------------------------------

[14]               To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement.

[15]               To be added only if the consent of the Company and/or other
parties (e.g. Swing Line Lender, L/C Issuers) is required by the terms of the
Credit Agreement.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties. 

1.1.      Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
(vii), (viii)  and (xi)  of the Credit Agreement (subject to such consents, if
any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisal of and investigation into the business, operations,
property, financial and other conditions and credit worthiness of the Loan
Parties and its own credit decisions in taking or not taking action under the
Loan Documents, and (ii) it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT F

AMENDED AND RESTATED CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to HASBRO
SA (the “Designated  Borrower”) by BANK OF AMERICA, N.A. and its successors and
permitted assigns and the other lenders party to the Credit Agreement
(collectively the “Lenders”), the undersigned Guarantor (the “Guarantor”) hereby
agrees as follows:

1.         Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, as a guaranty of payment and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise of any and all Obligations
(as defined in that certain Amended and Restated Revolving Credit Agreement,
dated as of November 26, 2018, among the Guarantor, the Designated Borrower, the
Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, and the other L/C
Issuers party thereto (the “Credit Agreement”)) of Hasbro SA (the “Hasbro SA
Obligations”).  All capitalized terms used herein without definition shall have
the meaning ascribed to such terms in the Credit Agreement.  The Administrative
Agent’s and Lenders’ books and records showing the amount of the Hasbro SA
Obligations shall be admissible in evidence in any action or proceeding, and,
absent demonstrable error, shall be prima facie evidence for the purpose of
establishing the amount of the Hasbro SA Obligations.  To the extent permitted
by law, this Amended and Restated Continuing Guaranty (the “Guaranty”) shall not
be affected by the validity, regularity or enforceability of the Hasbro SA
Obligations against the Designated Borrower or any instrument or agreement
evidencing any Hasbro SA Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Hasbro SA Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty (other than a defense of payment or performance), and, to the extent
permitted by law, the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the foregoing
(other than a defense of payment or performance).

2.         No Setoff or Deductions; Taxes; Payments.  The Guarantor represents
and warrants that it is organized and resident in the United States of America. 
The Guarantor shall make all payments hereunder in the manner set forth in
Section 3.01 of the Credit Agreement, as if such Section were applicable to
payment by the Guarantor hereunder.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Hasbro SA Obligations and
termination of this Guaranty.  To the extent permitted by law, the obligations
hereunder shall not be affected by any acts of any legislative body or
governmental authority affecting the Designated Borrower (but not the
Guarantor), including but not limited to, any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of the Designated Borrower’s property, or by economic, political,
regulatory or other events in the countries where the Designated Borrower is
located.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

3.         Rights of the Administrative Agent and the Lenders.  The Guarantor
consents and agrees that the Administrative Agent and Lenders may, to the extent
permitted by law, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: 
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Hasbro SA Obligations or any part
thereof; (b) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Guaranty or
any Hasbro SA Obligations; (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its sole discretion may
determine; and (d) release or substitute one or more of any endorsers or other
guarantors of any of the Hasbro SA Obligations.

4.         Certain Waivers.  To the extent permitted by law, the Guarantor
waives (a) any defense arising by reason of any disability or other defense of
the Designated Borrower or any other guarantor (other than a defense of payment
or performance), or the cessation from any cause whatsoever (including any act
or omission of the Administrative Agent or any Lender but excluding payment or
performance) of the liability of the Designated Borrower; (b) any defense based
on any claim that the Guarantor’s obligations exceed or are more burdensome than
those of the Designated Borrower; (c) any right to require the Administrative
Agent or any Lender to proceed against the Designated Borrower, proceed against
or exhaust any security for the Indebtedness, or pursue any other remedy in the
Administrative Agent’s or any Lender’s power whatsoever; (d) any benefit of and
any right to participate in any security now or hereafter held by the
Administrative Agent or any Lender; and (e) to the fullest extent permitted by
law, any and all other defenses or benefits that may be derived from or afforded
by applicable law limiting the liability of or exonerating guarantors or
sureties (other than a defense of payment or performance).  The Guarantor
expressly waives, to the fullest extent permitted by law, all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Hasbro SA Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional Hasbro
SA Obligations, except, in each case, for notices expressly required under the
Credit Agreement.

5.         Hasbro SA Obligations Independent.  The obligations of the Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Hasbro SA Obligations and the obligations of any other
guarantor, and a separate action may be brought against the Guarantor to enforce
this Guaranty whether or not the Designated Borrower or any other person or
entity is joined as a party.

6.         Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Hasbro SA
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid in full and any Commitments of the Lenders are terminated.  If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Administrative Agent, for
the benefit of the Lenders, and shall forthwith be paid to the Administrative
Agent to reduce the amount of the Hasbro SA Obligations, whether matured or
unmatured.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

7.         Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Hasbro SA Obligations now or hereafter existing and
shall remain in full force and effect until all Commitments of the Lenders are
terminated, no Letter of Credit remains outstanding and the Loans and any other
Hasbro SA Obligations that are then accrued and payable have been paid in full. 
At such time as the Loans, the L/C Borrowings and the other Hasbro SA
Obligations then due and owing shall have been paid in full, the Commitments
have been terminated and no Letters of Credit shall be outstanding, this
Agreement and all obligations (other than those expressly stated to survive
termination) of the Guarantor shall terminate, all without delivery of any
instrument or performance of any act by and party.  At the request of the
Guarantor following any such termination, the Administrative Agent shall execute
such documents as such Guarantor shall reasonably request to evidence such
termination.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Designated Borrower or the Guarantor is made, or the
Administrative Agent or any Lender exercises its right of setoff, in respect of
the Hasbro SA Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or any Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws, all as if such payment had not been
made or such setoff had not occurred and whether or not the Administrative Agent
is in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.

8.         Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Designated Borrower owing to the Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Designated Borrower to the Guarantor as subrogee of the
Administrative Agent and Lenders or resulting from the Guarantor’s performance
under this Guaranty, to the indefeasible payment in full in cash of all Hasbro
SA Obligations.

9.         Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Hasbro SA Obligations is stayed, in connection with any
case commenced by or against the Designated Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent.

10.       Expenses.  The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of a single domestic firm and, if reasonably requested by the Administrative
Agent, a single foreign firm, of counsel for the Administrative Agent and the
Lenders, unless a conflict exists, in which case, reasonable fees and expenses
of reasonably necessary additional counsel for the affected Lender(s) shall be
covered) in any way relating to the enforcement or protection of the
Administrative Agent’s and the Lenders’ rights under this Guaranty, including
any incurred during any “workout” or restructuring in respect of the Hasbro SA
Obligations.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Hasbro SA Obligations and termination of this
Guaranty.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

11.       Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor.  No failure by the Administrative Agent
or any Lender to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent or any Lender or any term or provision
thereof, other than any guaranty given by the Guarantor pursuant to that certain
Second Amended and Restated Revolving Credit Agreement dated as of March 30,
2015, by and among the Guarantor and Bank of America, N.A., as Administrative
Agent for itself and the other Lenders.

12.       Condition of Designated Borrower.  The Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Designated Borrower and any other guarantor such information
concerning the financial condition, business and operations of the Designated
Borrower and any such other guarantor as the Guarantor requires, and that the
Administrative Agent and Lenders have no duty, and the Guarantor is not relying
on the Administrative Agent or any Lender at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Designated Borrower or any other guarantor (the guarantor
waiving any duty on the part of the Administrative Agent and Lenders to disclose
such information and any defense relating to the failure to provide the same).

13.       Setoff.  If and to the extent an Event of Default under Section
8.01(a) of the Credit Agreement has occurred and is continuing, the
Administrative Agent or any Lender may setoff and charge from time to time any
amount so due against any or all of the Guarantor’s accounts or deposits with
the Administrative Agent or any Lender.

14.       Representations and Warranties.  The Guarantor represents and warrants
that:

(a)        (i) it is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect and (ii) has all
requisite power and authority to execute, deliver and perform its obligations
under this Guaranty;

(b)        this Guaranty has been duly executed and delivered by the Guarantor;

(c)        this Guaranty constitutes a legal, valid and binding obligation of
the Guarantor, enforceable against the Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general principles of equity and an implied covenant
of good faith and fair dealing;

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(d)       the execution, delivery and performance by the Guarantor of this
Guaranty has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) contravene the terms of the
Guarantor’s Organization Documents or (ii) violate any Law or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Guarantor or its property is subject, except, in the case of clause
(ii), to the extent such violation would not reasonably be expected to have a
Material Adverse Effect; and

(e)        no approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any the Guarantor of this Guaranty other than (i)
those such as have been obtained or made and are in full force and effect, (ii)
any filings of this Guaranty or any other Loan Document with the Securities and
Exchange Commission required to be made after the date hereof and (iii) such
approvals, consents, exemptions, authorizations, actions or notices the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

15.       Indemnification and Survival.  Without limitation on any other
obligations of the Guarantor or remedies of the Administrative Agent and Lenders
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent and
the Lenders from and against any and all damages, losses, liabilities and
expenses (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent and
approved by the Guarantor, a single foreign firm, of counsel for the
Administrative Agent and the Lenders, unless a conflict exists, in which case,
reasonable fees and expenses of reasonably necessary additional counsel for the
affected Lender(s) shall be covered) that may be suffered or incurred by the
Administrative Agent and Lenders in connection with or as a result of any
failure of any Hasbro SA Obligations to be the legal, valid and binding
obligations of the Designated Borrower enforceable against the Designated
Borrower in accordance with their terms to the extent the Company would be
required to do so pursuant to Section 10.04(b) of the Credit Agreement.  The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Hasbro SA Obligations and termination of this Guaranty.

16.       Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty shall
be governed by, and construed in accordance with, the internal laws of the State
of New York.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent and Lenders and their
successors and assigns and the Administrative Agent and Lenders may, without
notice to the Guarantor and without affecting the Guarantor’s obligations
hereunder, assign, sell or grant participations in the Hasbro SA Obligations and
this Guaranty, in whole or in part to the extent set forth in (and subject to
the requirements of) Section 10.06 of the Credit Agreement.  Each party hereto
hereby irrevocably (i) submits to the exclusive jurisdiction of the Courts of
the State of New York sitting in New York County and the United States District
Court of the Southern District of New York, and any Appellate Court from any
thereof, in any action or proceeding arising out of or relating

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

to this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith.  Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 10.02 of the Credit Agreement.  All notices and other
communications to the Guarantor under this Guaranty shall be in writing and
shall be delivered in accordance with Section 10.02 of the Credit Agreement to
the Guarantor at its address set forth below or at such other address as may be
specified by the Guarantor in a written notice delivered to the Administrative
Agent.

17.       WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS. 
THIS GUARANTY CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

18.       Foreign Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantor in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currencies in which the Hasbro SA Obligations are denominated or the
currencies payable hereunder (the “Obligations Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Obligations Currency with the Judgment Currency.  If the amount of the
Obligations Currency so purchased is less than the sum originally due to the
Administrative Agent from the Guarantor in the Obligations Currency, the
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Obligations
Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Guarantor (or to any other Person who may be
entitled thereto under applicable law).

19.       Amendment and Restatement.  On the Closing Date, this Guaranty shall
supersede the Amended and Restated Continuing Guaranty, dated as of March 30,
2015 (the “Existing Guaranty”), by the Guarantor in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, in its
entirety, except as provided in this Section 19.  On the Closing Date, the
rights and obligations of the parties evidenced by the Existing Guaranty shall
be evidenced by this Guaranty and the other Loan Documents.

[Signature appears on following page.] 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Executed this ___ day of __________, 20___.

HASBRO, INC.

By:                                                                                         
 
Name:
Title:

Address:

Agreed and Acknowledged:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:                                                                   
Name:
Title:

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT G

[AMENDED AND RESTATED][16]  CONTINUING GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of extensions of credit and/or financial accommodations from time
to time made or granted under the Credit Agreement (as defined below) to HASBRO,
INC. (the “Company”) and HASBRO SA (the “Designated Borrower”, together with the
Company, the “Borrowers”) by BANK OF AMERICA, N.A. and its successors and
permitted assigns and the other lenders party to the Credit Agreement
(collectively the “Lenders”), the undersigned Guarantor (whether one or more the
“Guarantor”, and if more than one jointly and severally) hereby agrees as
follows:

1.         Guaranty.  The Guarantor hereby absolutely and unconditionally
guarantees to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, as a guaranty of payment and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise of any and all Obligations as
defined in that certain Amended and Restated Revolving Credit Agreement, dated
as of November 26, 2018, among the Borrowers, the Lenders from time to time
party thereto, Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender, and the other L/C Issuers party thereto (the “Credit
Agreement”).  All capitalized terms used herein without definition shall have
the meaning ascribed to such terms in the Credit Agreement.  The Administrative
Agent’s and Lenders’ books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and, absent
demonstrable error, shall be prima facie evidence for the purpose of
establishing the amount of the Obligations.  To the extent permitted by law,
this [Amended and Restated][17]  Continuing Guaranty (the “Guaranty”) shall not
be affected by the validity, regularity or enforceability of the Obligations
against any Borrower or any instrument or agreement evidencing any Obligations,
or by the existence, validity, enforceability, perfection, non-perfection or
extent of any collateral therefor, or by any fact or circumstance relating to
the Obligations which might otherwise constitute a defense to the obligations of
the Guarantor under this Guaranty (other than a defense of payment or
performance), and, to the extent permitted by law, the Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing (other than a defense of payment or
performance).

2.         No Setoff or Deductions; Taxes; Payments.  The Guarantor represents
and warrants that it is organized and resident in the United States of America. 
The Guarantor shall make all payments hereunder in the manner set forth in
Section 3.01 of the Credit Agreement, as if such Section were applicable to
payment by the Guarantor hereunder.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Obligations and termination
of this Guaranty.  To the extent permitted by law, the obligations hereunder
shall not be affected by any acts of any legislative body or governmental
authority affecting any Borrower (but not the Guarantor), including but not
limited to, any restrictions on the conversion of currency or repatriation or
control of funds or any total or partial expropriation of such

--------------------------------------------------------------------------------

[16]               Insert bracketed language in Amended and Restated Guaranty
executed by Hasbro International, Inc.

[17]               Insert bracketed language in Amended and Restated Guaranty
executed by Hasbro International, Inc.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Borrower’s property, or by economic, political, regulatory or other events in
the countries where any Borrower is located.

3.         Rights of the Administrative Agent and the Lenders.  The Guarantor
consents and agrees that the Administrative Agent and Lenders may, to the extent
permitted by law, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof: 
(a) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent in its sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Obligations.

4.         Certain Waivers.  To the extent permitted by law, the Guarantor
waives (a) any defense arising by reason of any disability or other defense of
any Borrower or any other guarantor (other than a defense of payment or
performance), or the cessation from any cause whatsoever (including any act or
omission of the Administrative Agent or any Lender but excluding payment or
performance) of the liability of any Borrower; (b) any defense based on any
claim that the Guarantor’s obligations exceed or are more burdensome than those
of any Borrower; (c) any right to require the Administrative Agent or any Lender
to proceed against any Borrower, proceed against or exhaust any security for the
Indebtedness, or pursue any other remedy in the Administrative Agent’s or any
Lender’s power whatsoever; (d) any benefit of and any right to participate in
any security now or hereafter held by the Administrative Agent or any Lender;
and (e) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties (other than a defense of
payment or performance).  The Guarantor expressly waives, to the fullest extent
permitted by law, all setoffs and counterclaims and all presentments, demands
for payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations, except, in each case, for notices expressly required
under the Credit Agreement.

5.         Obligations Independent.  The obligations of the Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Obligations and the obligations of any other guarantor, and a separate
action may be brought against the Guarantor to enforce this Guaranty whether or
not any Borrower or any other person or entity is joined as a party.

6.         Subrogation.  The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid in full and any Commitments of the Lenders are terminated.  If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Administrative Agent, for
the benefit of the Lenders,

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

and shall forthwith be paid to the Administrative Agent to reduce the amount of
the Obligations, whether matured or unmatured.

7.         Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Commitments of the Lenders are
terminated, no Letter of Credit remains outstanding and the Loans and any other
Obligations that are then accrued and payable have been paid in full.  At such
time as the Loans, the L/C Borrowings and the other Obligations then due and
owing shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, this Agreement and all obligations
(other than those expressly stated to survive termination) of the Guarantor
shall terminate, all without delivery of any instrument or performance of any
act by and party.  At the request of the Guarantor following any such
termination, the Administrative Agent shall execute such documents as such
Guarantor shall reasonably request to evidence such termination.  In connection
with the sale or disposition of all of the Capital Stock of any Guarantor
permitted under the Credit Agreement, such Guarantor shall be released from its
guaranty hereunder, all obligations of such Guarantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party. 
At the request of the Guarantor in connection with any such sale or other
disposition, the Administrative Agent shall execute such documents as such
Guarantor shall reasonably request to evidence such release and termination. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or the Guarantor is made, or the Administrative Agent or any Lender
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or any
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws, all as if
such payment had not been made or such setoff had not occurred and whether or
not the Administrative Agent is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction. 
The obligations of the Guarantor under this paragraph shall survive termination
of this Guaranty.

8.         Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
such Borrower to the Guarantor as subrogee of the Administrative Agent and
Lenders or resulting from the Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations.

9.         Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by the Administrative Agent.

10.       Expenses.  The Guarantor shall pay on demand all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of a single domestic firm and, if reasonably requested by the Administrative
Agent, a single foreign firm, of counsel for the Administrative Agent and the
Lenders, unless a conflict exists, in which case, reasonable fees

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

and expenses of reasonably necessary additional counsel for the affected
Lender(s) shall be covered) in any way relating to the enforcement or protection
of the Administrative Agent’s and the Lenders’ rights under this Guaranty,
including any incurred during any “workout” or restructuring in respect of the
Obligations.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Obligations and termination of this Guaranty.

11.       Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor.  No failure by the Administrative Agent
or any Lender to exercise, and no delay in exercising, any right, remedy or
power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. 
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.  Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Administrative Agent or any Lender or any term or provision
thereof other than that certain [Amended and Restated][18]   Continuing
Guaranty, dated as of March 30, 2015, by the Guarantor in favor of Bank of
America, N.A., as Administrative Agent for itself and other Lenders.

12.       Condition of Borrowers.  The Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as the Guarantor requires, and that the Administrative Agent and Lenders have no
duty, and the Guarantor is not relying on the Administrative Agent or any Lender
at any time, to disclose to the Guarantor any information relating to the
business, operations or financial condition of the Borrowers or any other
guarantor (the guarantor waiving any duty on the part of the Administrative
Agent and Lenders to disclose such information and any defense relating to the
failure to provide the same).

13.       Setoff.  If and to the extent an Event of Default under Section
8.01(a) of the Credit Agreement has occurred and is continuing, the
Administrative Agent or any Lender may setoff and charge from time to time any
amount so due against any or all of the Guarantor’s accounts or deposits with
the Administrative Agent or any Lender.

14.       Representations and Warranties.  The Guarantor represents and warrants
that:

(a)        (i) it is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect and (ii) has all
requisite power and authority to execute, deliver and perform its obligations
under this Guaranty;

(b)        this Guaranty has been duly executed and delivered by the Guarantor;

--------------------------------------------------------------------------------

[18]               Insert bracketed language in Amended and Restated Guaranty
executed by Hasbro International, Inc.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

(c)        this Guaranty constitutes a legal, valid and binding obligation of
the Guarantor, enforceable against the Guarantor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or
remedies generally and by general principles of equity and an implied covenant
of good faith and fair dealing;

(d)       the execution, delivery and performance by the Guarantor of this
Guaranty has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (i) contravene the terms of the
Guarantor’s Organization Documents or (ii) violate any Law or any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Guarantor or its property is subject, except, in the case of clause
(ii), to the extent such violation would not reasonably be expected to have a
Material Adverse Effect; and

(e)        no approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any the Guarantor of this Guaranty other than (i)
those such as have been obtained or made and are in full force and effect, (ii)
any filings of this Guaranty or any other Loan Document with the Securities and
Exchange Commission required to be made after the date hereof and (iii) such
approvals, consents, exemptions, authorizations, actions or notices the failure
of which to obtain or make would not reasonably be expected to have a Material
Adverse Effect.

15.       Indemnification and Survival.  Without limitation on any other
obligations of the Guarantor or remedies of the Administrative Agent and Lenders
under this Guaranty, the Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent and
the Lenders from and against any and all damages, losses, liabilities and
expenses (including the reasonable fees, charges and disbursements of a single
domestic firm and, if reasonably requested by the Administrative Agent and
approved by the Company, a single foreign firm, of counsel for the
Administrative Agent and the Lenders, unless a conflict exists, in which case,
reasonable fees and expenses of reasonably necessary additional counsel for the
affected Lender(s) shall be covered) that may be suffered or incurred by the
Administrative Agent and Lenders in connection with or as a result of any
failure of any Obligations to be the legal, valid and binding obligations of
each Borrower enforceable against such Borrower in accordance with their terms
to the extent the Company would be required to do so pursuant to Section
10.04(b) of the Credit Agreement.  The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Obligations and termination
of this Guaranty.

16.       Governing Law; Assignment; Jurisdiction; Notices.  This Guaranty shall
be governed by, and construed in accordance with, the internal laws of the State
of New York.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Administrative Agent and Lenders and their
successors and assigns and the Administrative Agent and Lenders may, without
notice to the Guarantor and

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

without affecting the Guarantor’s obligations hereunder, assign, sell or grant
participations in the Obligations and this Guaranty, in whole or in part to the
extent set forth in (and subject to the requirements of) Section 10.06 of the
Credit Agreement.  Each party hereto hereby irrevocably (i) submits to the
exclusive jurisdiction of the Courts of the State of New York sitting in New
York County and the United States District Court of the Southern District of New
York, and any Appellate Court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty, and (ii) waives to the fullest
extent permitted by law any defense asserting an inconvenient forum in
connection therewith.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.02 of the Credit
Agreement.  All notices and other communications to the Guarantor under this
Guaranty shall be in writing and shall be delivered in accordance with Section
10.02 of the Credit Agreement to the Guarantor at its address set forth below or
at such other address as may be specified by the Guarantor in a written notice
delivered to the Administrative Agent.

17.       WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY
APPLICABLE LAW, THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR
PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE OBLIGATIONS. 
THIS GUARANTY CONSTITUTES THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.

18.       Foreign Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Guarantor in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currencies in which the Obligations are denominated or the currencies
payable hereunder (the “Obligations Currency”), be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent may
in accordance with normal banking procedures purchase the Obligations Currency
with the Judgment Currency.  If the amount of the Obligations Currency so
purchased is less than the sum originally due to the Administrative Agent from
the Guarantor in the Obligations Currency, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Obligations Currency so purchased is greater
than the sum originally due to the Administrative Agent in such currency, the
Administrative Agent agrees to return the amount of any excess to the Guarantor
(or to any other Person who may be entitled thereto under applicable law).

19.       [Amendment and Restatement.  On the Closing Date, this Guaranty shall
supersede the Second Amended and Restated Continuing Guaranty, dated as of March
30, 2015 (the “Existing Guaranty”), by the Guarantor in favor of the
Administrative Agent, for the benefit

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

of the Administrative Agent and the Lenders, in its entirety, except as provided
in this Section 19.  On the Closing Date, the rights and obligations of the
parties evidenced by the Existing Guaranty shall be evidenced by this Guaranty
and the other Loan Documents.][19] 

[Signature appears on following page.] 

 

 

--------------------------------------------------------------------------------

[19]               Insert bracketed language in Amended and Restated Guaranty
executed by Hasbro International,Inc.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Executed this __ day of ____________, 201__.

[                                                                             ] 

By:                                                                                         
 
Name:
Title:

Address:

c/o Hasbro, Inc.
1027 Newport Avenue
Pawtucket, Rhode Island 02861-2500
Attn:  Treasurer
Fax: 

Agreed and Acknowledged:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:                                                                   
Name:
Title:

 

 

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of November 26, 2018 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, and the other L/C
Issuers party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                         
Name:                                        
Title:                                         

Date:                              , 20[ ]

 

 

                                                                            H-1

                                                     U.S. Tax Compliance
Certificate

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of November 26, 2018 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, and the other L/C
Issuers party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                     
Name:                                            
Title:                                             

Date: __________ _____, 20[ ]

 

 

                                                                            H-2

                                                     U.S. Tax Compliance
Certificate

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of November 26, 2018 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, and the other L/C
Issuers party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:                                                     
Name:                                            
Title:                                             

Date: __________ _____, 20[ ]

                                                                            H-3

                                                     U.S. Tax Compliance
Certificate

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of November 26, 2018 (as amended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Hasbro,
Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a corporation
organized under the laws of Switzerland and wholly owned subsidiary of the
Company (the “Designated Borrower”, together with the Company, the “Borrowers”),
the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender, and the other L/C
Issuers party thereto.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:                                                     
Name:                                            
Title:                                             

                                                                            H-4

                                                     U.S. Tax Compliance
Certificate

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

Date: __________ _____, 20[ ]

 

 

                                                                            H-5

                                                     U.S. Tax Compliance
Certificate

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

November 26, 2018

Page 1

 

 

EXHIBIT I-1

 

 

November 26,  2018

To Each of the Lenders
Listed on Schedule I Attached Hereto

Re:  Hasbro, Inc.

Ladies and Gentlemen:

I am the Senior Vice President and Chief Legal Officer of Hasbro, Inc., a Rhode
Island corporation (the “Company”), I am providing this opinion in connection
with (a) the Amended and Restated Revolving Credit Agreement, dated as of the
date hereof (the “Credit Agreement”), among the Company, Hasbro SA, a
corporation organized under the laws of Switzerland (“Hasbro SA”), the several
banks and other financial institutions party thereto (collectively, the
“Lenders”), Bank of America, N.A., as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”), swing line lender and L/C issuer,
and the other L/C issuers party thereto, amending and restating that certain
Second Amended and Restated Revolving Credit Agreement dated as of March 30,
2015, by and among the Borrowers, the Administrative Agent, and certain other
parties thereto, (b) the Notes issued on and dated today (collectively, the
“Notes”), (c) the Amended and Restated Continuing Guaranty, dated as of the date
hereof, made by the Company in favor of the Administrative Agent (the “Company
Guaranty”), and (d) the Amended and Restated Continuing Guaranty, dated as of
the date hereof, made by Hasbro International, Inc., a Delaware corporation
(“Hasbro International”), in favor of the Administrative Agent (the “Subsidiary
Guaranty”, and together with the Credit Agreement, the Notes and the Company
Guaranty, the “Loan Documents”). 

The opinions expressed below are furnished to you pursuant to Section
4.01(a)(vi)(i) of the Credit Agreement.  Unless otherwise defined herein, terms
defined in or defined by reference in the Credit Agreement and used herein shall
have the meanings assigned thereto in the Credit Agreement.  As used herein, the
following terms shall have the following meanings:  The term “Loan Parties”
means the Company, Hasbro SA and Hasbro International.  The term “U.S. Loan
Parties” means the Company and Hasbro International.  The term “Material Adverse
Effect” means (a) a material adverse effect on the business, assets, operations
or financial condition of the Company and its Subsidiaries, taken as a whole;
other than as a result of the imposition of, or increase in, any tariffs or
similar government imposed economic costs or controls, that do not have, and
could not reasonably be expected to have, a disproportionate adverse effect on
the Company and its Subsidiaries taken as a whole, as compared to other
similarly situated businesses operating in the same areas of business and
geographies as the Company and its Subsidiaries; (b) a material adverse effect
on the ability of the Company individually or the Loan Parties and their
Significant Subsidiaries taken as a whole, to perform its or their respective

  

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

November 26, 2018

Page 2

 

 

Obligations (as the case may be) under the Loan Documents; or (c) any material
impairment of (i) the validity, binding effect or enforceability of the Credit
Agreement or any of the other Loan Documents or (ii) the rights, remedies or
benefits available to the Administrative Agent or any Lender under the Loan
Documents.  The term “RIBCA” means the Rhode Island Business Corporation Act. 
The term “DGCL” means the statutes codifed at 8 Del. C. §§ 101-398 and known as
the Delaware General Corporation Law statute.

In arriving at the opinions expressed below, I, or one or more attorneys under
my supervision, have examined and relied on:  (a) the originals, or copies
certified or otherwise identified to our satisfaction, of the Loan Documents,
(b) the originals, or copies certified or otherwise identified to our
satisfaction, of such corporate documents and records of each Loan Party and
such other statements, instruments and certificates of public officials,
officers and representatives of the Loan Parties and other Persons as I have
deemed necessary or appropriate for the purposes of this opinion.  I have
examined and relied as to factual matters upon, and have assumed, without
independent inquiry, the accuracy of, the representations and warranties
contained in or made pursuant to the Loan Documents and other information
contained in the documents, records, statements, instruments and certificates
referred to in clause (b) of the preceding sentence.  In addition, I, or one or
more other attorneys in the Company’s legal department under my direction, have
made such investigations of law as I have deemed appropriate as a basis for this
opinion.

In rendering the opinions expressed below, I have assumed, with your permission,
without independent investigation or inquiry, (a) the authenticity and
completeness of all documents submitted to me as originals, (b) the genuineness
of all signatures on all documents and the legal competence of each individual
executing any document, (c) the conformity to authentic originals of all
documents submitted to me as telecopied, certified, conformed, photostatic or
reproduced copies and the authenticity of the originals of such latter
documents, (d) the due authorization, execution and delivery of each of the Loan
Documents by all parties thereto other than the U.S. Loan Parties, (e) the
enforceability of each Loan Document against each party thereto, (f) the valid
existence and good standing of each party to the Loan Documents (other than the
U.S. Loan Parties) and (g) the corporate or other power and authority of each
party to the Loan Documents to enter into and perform its obligations under the
Loan Documents (other than the U.S. Loan Parties).

Based upon and subject to the foregoing and the assumptions, qualifications and
limitations hereinafter set forth, I am of the opinion that:

1.         Each of the U.S. Loan Parties is validly existing and in good
standing under the laws of its jurisdiction of incorporation.

2.         Each of the U.S. Loan Parties has the corporate power and authority
to execute, deliver and perform its obligations under the Loan Documents to
which it is a party.

3.         Each of the U.S. Loan Parties has taken all necessary corporate
action to authorize the execution and delivery of and performance of its
obligations under the Loan Documents to which it is a party.

  

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

November 26, 2018

Page 3

 

 

4.         Each Loan Document to which each of the U.S. Loan Parties is party
has been duly executed and delivered on behalf of each U.S. Loan Party party
thereto.

5.         Except for (1) any consents, authorizations, approvals, notices and
filings that have been obtained or made and are in full force and effect, or, in
the case of filings with the Securities and Exchange Commission, which will be
made and (2) those consents, authorizations, filings and other acts that,
individually or in the aggregate, if not made, obtained or done, would not to my
knowledge have a Material Adverse Effect, to my knowledge, no consent or
authorization of, approval by, notice to, or filing with, (a) any federal or,
insofar as the RIBCA is concerned, Rhode Island authority is required under
federal law or the RIBCA to be obtained or made by the Company in connection
with the execution, delivery or performance by the Company of the Loan Documents
to which it is a party, or (b) any federal or, insofar as the DGCL is concerned,
Delaware authority is required under federal law or the DGCL to be obtained or
made by Hasbro International in connection with the execution, delivery or
performance by Hasbro International of the Loan Documents to which it is a
party.

6.         (a)        The execution and delivery by each of the U.S. Loan
Parties of the Loan Documents to which it is a party will not (x) violate (i)
the certificate of incorporation and by-laws of such U.S. Loan Party, (ii) any
existing federal law applicable to such U.S. Loan Party or (a) with respect to
the Company, any RIBCA provision applicable to the Company or (b) with respect
to Hasbro International, any DGCL provision applicable to Hasbro International,
that in my experience are generally applicable to transactions of this type,
(iii) to my knowledge, any existing judgment, order or decree of any federal,
Rhode Island (insofar as the RIBCA is concerned) court or other governmental
authority known to me to be binding upon the Company or (iv) to my knowledge,
any existing judgment, order or decree of any federal, Delaware (insofar as the
DGCL is concerned) court or other governmental authority known to me to be
binding upon Hasbro International, except, in the case of clauses (ii) through
(iv) for such violations that to my knowledge would not have a Material Adverse
Effect, or (y) to my knowledge, will not result in, or require, the creation or
imposition of any Lien (other than under the Loan Documents) on any of its
properties or revenues by operation of any law, rule, regulation, judgment,
order or decree referred to in the preceding clause (x).

(b)        The execution and delivery by the Company of the Loan Documents to
which it is a party will not (x) violate any contract listed as an exhibit to
the Company’s Annual Report on Form 10-K for the year ended December 31, 2017 to
which the Company is a party (other than the Existing Credit Agreement) except
for such violations that to my knowledge would not have a Material Adverse
Effect, or (y) result in, or require, the creation or imposition of any Lien
(other than under the Loan Documents) on any of its properties or revenues
pursuant to any such contract.

7.         To my knowledge, except as set forth on Schedule 5.06(b) of the
Credit Agreement, there is no action, suit or proceeding pending against the
Company before any arbitrator, court or other governmental authority, that would
reasonably be expected to have a Material Adverse Effect or that challenges the
validity of the Loan Documents.

*          *          *          *

  

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

November 26, 2018

Page 4

 

 

My opinions set forth above are subject to the effects of (i) bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization and
moratorium laws and other similar laws relating to or affecting creditors’
rights or remedies generally,  (ii)  general equitable principles (whether
considered in a proceeding in equity or at law),  (iii)  concepts of good faith,
diligence, reasonableness and fair dealing, and standards of materiality, and
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial action affecting or relating to the rights or remedies
of creditors.

I express no opinion as to the effect of, or compliance with, any federal or
state laws regarding fraudulent transfers or fraudulent conveyances or laws
governing preferential transfers, or provisions of state law restricting
dividends, loans or other distributions by a corporation to or for the benefit
of its stockholders, or any federal or state securities laws, rules or
regulations.

I express no opinion as to the laws of any jurisdiction other than the federal
laws of the United States of America and, to the extent relevant hereto, the
RIBCA (with respect to the Company only) or the DGCL (with respect to Hasbro
International only), in each case that in my experience are generally applicable
to transactions of this type.  In particular (and without limiting the
generality of the foregoing), I express no opinion as to the laws of any country
(other than the federal laws of the United States of America) or as to the
effect of such laws (whether limiting, prohibitive or otherwise) on any of the
rights or obligations of the U.S. Loan Parties or of any other party to or
beneficiary of any of the Loan Documents.  To the extent that any other laws
govern any of the matters as to which I am opining herein, I have assumed for
the purposes of this opinion, with your permission and without investigation,
that such laws are identical to the state laws of the State of Rhode Island, and
I express no opinion as to whether such assumption is reasonable or correct.  I
express no opinion herein with respect to compliance by any of the Loan Parties
with state securities or blue sky laws or with any state securities anti-fraud
laws.  I have assumed, with your permission, that the execution and delivery of
each of the Loan Documents by each of the parties thereto and the performance of
their respective obligations thereunder will not be illegal or unenforceable or
violate any fundamental public policy under, and that no such party has entered
therein with the intent of avoiding or a view to violating, applicable law.  I
have also assumed that the Loan Documents and the transactions contemplated
thereby are not within the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended.

For purposes of the opinion set forth in paragraph 6 with respect to judgments,
orders or decrees and the opinion set forth in paragraph 7, I have not made any
review, search or investigation of electronic databases, public files, records
or dockets of any court, administrative or regulatory body, or any other
independent investigation.

The opinions expressed herein are solely for your benefit in connection with the
transactions contemplated by the Credit Agreement and, without my prior consent,
neither my opinions nor this opinion letter may be disclosed to or relied upon
by any other person.

This opinion letter is limited to the matters stated and no opinion is implied
or may be inferred beyond the matters expressly stated herein.  The opinions
expressed herein are rendered only as of the date hereof, and I assume no
responsibility to advise you of facts, circumstances,

  

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

events or developments which hereafter may be brought to my attention and which
may alter, affect or modify the opinions expressed herein.

This opinion is being delivered to the Lenders, the Administrative Agent and to
any other party who may become a “Lender” pursuant to the terms of the Credit
Agreement, solely as the Lenders under and in connection with the Credit
Agreement, and may not be used by the Administrative Agent or Lenders for any
other purpose, nor may this opinion be furnished to, quoted to, or relied upon
by any other person for any other purpose without our prior written consent;
provided, however, this opinion may be disclosed to but not relied upon by
regulatory authorities having jurisdiction over any of the addressees hereof or
their successors and assigns without our prior consent.

 

  

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

November 26, 2018

Page 6

 

 

Very truly yours,

_______________________________________

Tarrant Sibley
Senior Vice President and
Chief Legal Officer

 

  

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

Schedule I

LENDERS

BANK OF AMERICA, N.A

CITIBANK, N.A.

CITIZENS BANK, N.A.

JPMORGAN CHASE BANK, N.A.

SUNTRUST BANK, N.A.

MUFG BANK, LTD.

THE BANK OF NOVA SCOTIA

SUMITOMO MITSUI BANKING CORPORATION

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

THE HUNTINGTON NATIONAL BANK

 

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT I-2

 

November 26, 2018

To Each of the Lenders
Listed on Schedule I Attached Hereto

Re:  Hasbro SA

Ladies and Gentlemen:

I am the Senior Vice President, Global Legal of Hasbro European Services, a
branch of Hasbro International, Inc., a Delaware corporation and indirect parent
of Hasbro SA, a Switzerland corporation (the “Company”).  I am providing this
opinion in connection with (a) the Amended and Restated Revolving Credit
Agreement, dated as of the date hereof (the “Credit Agreement”), among Hasbro,
Inc. a Rhode Island corporation (“Hasbro”), the Company, the several banks and
other financial institutions party thereto (collectively, the “Lenders”), Bank
of America, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), swing line lender and L/C issuer, and the other L/C
issuers party thereto, and (b) the Notes issued on and dated today
(collectively, the “Notes” and, together with the Credit Agreement, the “Loan
Documents”). 

The opinions expressed below are furnished to you pursuant to Section
4.01(a)(vi)(ii) of the Credit Agreement.  Unless otherwise defined herein, terms
defined in or defined by reference in the Credit Agreement and used herein shall
have the meanings assigned thereto in the Credit Agreement.  As used herein, the
following terms shall have the following meanings:  The term “Material Adverse
Effect” means (a) a material adverse effect on the business, assets, operations
or financial condition of Hasbro and its Subsidiaries, taken as a whole; other
than as a result of the imposition of, or increase in, any tariffs or similar
government imposed economic costs or controls, that do not have, and could not
reasonably be expected to have, a disproportionate adverse effect on Hasbro and
its Subsidiaries taken as a whole, as compared to other similarly situated
businesses operating in the same areas of business and geographies as Hasbro and
its Subsidiaries; (b) a material adverse effect on the ability of Hasbro
individually or the Loan Parties and their Significant Subsidiaries taken as a
whole, to perform its or their respective Obligations (as the case may be) under
the Loan Documents; or (c) any material impairment of (i) the validity, binding
effect or enforceability of the Credit Agreement or any of the other Loan
Documents or (ii) the rights, remedies or benefits available to the
Administrative Agent or any Lender under the Loan Documents.

In arriving at the opinions expressed below, I have examined and relied on (a)
the originals, or copies certified or otherwise identified to our satisfaction,
of the Loan Documents, (b) the originals, or copies certified or otherwise
identified to our satisfaction, of such corporate documents and records of the
Company and such other statements, instruments and certificates of public
officials, officers and representatives of the Company and other Persons as I
have deemed necessary or appropriate for the purposes of this opinion.  I have
examined and relied as to factual matters upon, and have assumed, without

1

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

independent inquiry, the accuracy of, the representations and warranties
contained in or made pursuant to the Loan Documents and other information
contained in the documents, records, statements, instruments and certificates
referred to in clause (b) of the preceding sentence.  In addition, I have made
such investigations of law as I have deemed appropriate as a basis for this
opinion.

In rendering the opinions expressed below, I have assumed, with your permission,
without independent investigation or inquiry, (a) the authenticity and
completeness of all documents submitted to me as originals, (b) the genuineness
of all signatures on all documents and the legal competence of each individual
executing any document, (c) the conformity to authentic originals of all
documents submitted to me as telecopied, certified, conformed, photostatic or
reproduced copies and the authenticity of the originals of such latter
documents, (d) the due authorization, execution and delivery of the Loan
Documents by all parties thereto other than the Company, (e) the enforceability
of each Loan Document against each party thereto, (f) the valid existence and
good standing of each party to the Loan Documents (other than the Company) and
(g) the corporate or other power and authority of each party to the Loan
Documents to enter into and perform its obligations under the Loan Documents
(other than the Company).

Based upon and subject to the foregoing and the assumptions, qualifications and
limitations hereinafter set forth, I am of the opinion that:

Article XI.The Company is validly existing and in good standing under the laws
of its jurisdiction of incorporation.

Article XII.The Company has the corporate power and authority to execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.

Article XIII.The Company has taken all necessary corporate action to authorize
the execution and delivery of and performance of its obligations under the Loan
Documents to which it is a party.

Article XIV.Each Loan Document has been duly executed and delivered on behalf of
the Company.

Article XV.Except for (1) any consents, authorizations, approvals, notices and
filings that have been obtained or made and are in full force and effect, and
(2) those consents, authorizations, filings and other acts that, individually or
in the aggregate, if not made, obtained or done, would not to my knowledge have
a Material Adverse Effect, to my knowledge, no consent or authorization of,
approval by, notice to, or filing with, any Swiss governmental authority is
required under Swiss law to be obtained or made by the Company in connection
with the execution, delivery or performance by the Company of the Loan Documents
to which it is a party.

Article XVI.The execution and delivery by the Company of the Loan Documents to
which it is a party will not (x) violate (i) the articles of association of the
Company, (ii) any existing Swiss law, rule or regulation applicable to the
Company that in my experience is generally applicable to transactions of this
type or (iii) to my knowledge,

2

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

any existing judgment, order or decree of any Swiss court or other governmental
authority known to me to be binding upon the Company except, in the case of
clauses (ii) and (iii) for such violations that to my knowledge would not have a
Material Adverse Effect, or (y) to my knowledge, will not result in, or require,
the creation or imposition of any Lien (other than under the Loan Documents) on
any of its properties or revenues by operation of any law, rule, regulation,
judgment, order or decree referred to in the preceding clause (x).

Article XVII.To my knowledge, there is no action, suit or proceeding pending
against the Company before any Swiss arbitrator, court or other governmental
authority, that would reasonably be expected to have a Material Adverse Effect
or that challenges the validity of the Loan Documents to which the Company is a
party.

Article XVIII.To my knowledge, the agreement of the Company to the choice of law
provisions set forth in the Credit Agreement and the other Loan Documents will
be recognized by the courts of Switzerland.

Article XIX.To my knowledge, a final judgment against the Company in respect of
the Credit Agreement or other Loan Documents duly obtained in the competent
courts of the State of New York or any federal court sitting therein would be
recognized and enforced in Switzerland without re-trial or re-examination of the
merits of the case.

*          *          *          *

I express no opinion as to the laws of any jurisdiction other than Swiss law
that in my experience is generally applicable to transactions of this type.  In
particular (and without limiting the generality of the foregoing), I express no
opinion as to the laws of any country (other than Switzerland) or as to the
effect of such laws (whether limiting, prohibitive or otherwise) on any of the
rights or obligations of any Loan Party or of any other party to or beneficiary
of any of the Loan Documents.  To the extent that any other laws govern any of
the matters as to which I am opining herein, I have assumed for the purposes of
this opinion, with your permission and without investigation, that such laws are
identical to the laws of Switzerland, and I express no opinion as to whether
such assumption is reasonable or correct.  I have assumed, with your permission,
that the execution and delivery of each of the Loan Documents by each of the
parties thereto and the performance of their respective obligations thereunder
will not be illegal or unenforceable or violate any fundamental public policy
under, and that no such party has entered therein with the intent of avoiding or
a view to violating, applicable law.

For purposes of the opinion set forth in paragraph 6 with respect to judgments,
orders or decrees and the opinion set forth in paragraph 7, I have not made any
review, search or investigation of electronic databases, public files, records
or dockets of any court, administrative or regulatory body, or any other
independent investigation.  For purposes of the opinions set forth in paragraph
8 and 9 above, I have assumed that the choice of New York law as the governing
law of the Loan Documents has been made in good faith and is a valid and binding
selection which will be upheld by the courts of New York or any federal court
sitting therein as a matter of New York and federal law and all other relevant
laws (other than the laws of Switzerland).

3

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

The opinions expressed herein are solely for your benefit in connection with the
transactions contemplated by the Credit Agreement and, without my prior consent,
neither my opinions nor this opinion letter may be disclosed to or relied upon
by any other person.

This opinion letter is limited to the matters stated and no opinion is implied
or may be inferred beyond the matters expressly stated herein.  The opinions
expressed herein are rendered only as of the date hereof, and I assume no
responsibility to advise you of facts, circumstances, events or developments
which hereafter may be brought to my attention and which may alter, affect or
modify the opinions expressed herein.

This opinion is being delivered to the Lenders, the Administrative Agent and to
any other party who may become a “Lender” pursuant to the terms of the Credit
Agreement, solely as the Lenders under and in connection with the Credit
Agreement, and may not be used by the Administrative Agent or Lenders for any
other purpose, nor may this opinion be furnished to, quoted to, or relied upon
by any other person for any other purpose without our prior written consent;
provided, however, this opinion may be disclosed to but not relied upon by
regulatory authorities having jurisdiction over any of the addressees hereof or
their successors and assigns without our prior consent.

 

4

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

Very truly yours,

___________________________

Julia Runnacles
Senior Vice President,

Global Legal, Hasbro European Services, a branch of Hasbro International, Inc.

 

 

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

Schedule I

LENDERS

BANK OF AMERICA, N.A

CITIBANK, N.A.

CITIZENS BANK, N.A.

JPMORGAN CHASE BANK, N.A.

SUNTRUST BANK, N.A.

MUFG BANK, LTD.

THE BANK OF NOVA SCOTIA

SUMITOMO MITSUI BANKING CORPORATION

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

THE HUNTINGTON NATIONAL BANK

 

 

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT I-3

 

 

November 26, 2018

To the Lenders and the Agent party

to the Credit Agreement referred to below

c/o Bank of America, N.A., as Administrative Agent       

214 N. Tryon Street

Charlotte, NC 28255

Ladies and
Gentlemen:                                                                 

We have acted as special counsel to Hasbro, Inc., a Rhode Island corporation
(the “Company”), Hasbro SA, a corporation organized under the laws of
Switzerland (the “Designated Borrower” and, together with the Company, the
“Borrowers” and individually, each a “Borrower”), and Hasbro International,
Inc., a Delaware corporation (the “Guarantor” and, together with the Borrowers,
the “Obligors” and individually, each an “Obligor”), in connection with that
certain Amended and Restated Revolving Credit Agreement of even date herewith
(the “Credit Agreement”), by and among the Borrowers, Bank of America, N.A., as
administrative agent (in such capacity, the “Agent”), swing line lender and L/C
issuer, each other L/C issuer party thereto and each lender from time to time
party thereto (collectively, the “Lenders” and individually, each a “Lender”),
amending and restating that certain Second Amended and Restated Revolving Credit
Agreement dated as of March 30, 2015, by and among the Borrowers, the Agent, and
certain other parties thereto.

This opinion is being furnished pursuant to Section 4.01(a)(vi)(iii) of the
Credit Agreement.  Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement.  In
rendering the opinion expressed below, we have examined:

a.         the Credit Agreement;

b.         the Amended and Restated Notes, of even date herewith, executed by
the Borrowers in favor of certain Lenders (the “Notes”);

c.         the Amended and Restated Continuing Guaranty, of even date herewith,
made by the Company in favor of the Agent and the Lenders (the “Company
Guaranty”);

d.         the Amended and Restated Continuing Guaranty, of even date herewith,
made by the Guarantor in favor of the Agent and the Lenders (the “Subsidiary
Guaranty”); and

e.         such other documents, instruments and certificates (including, but
not limited to, certificates of public officials and officers of the Obligors)
as we have considered necessary for purposes of this opinion.

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

The documents described in clauses (a) through (d) above are referred to herein,
collectively, as the “Loan Documents.”

In rendering the opinion below, we have relied, as to all questions of fact
material to this opinion, upon certificates of officers of the Obligors and
other appropriate persons and upon the representations and warranties of the
Obligors and Lenders in the Loan Documents.  We have not conducted any
independent investigation of, or attempted to verify independently, such factual
matters.  We have not conducted a search of any computer or electronic databases
or the dockets of any court, administrative or regulatory body or agency in any
jurisdiction.

In our examination of the foregoing documents, we have assumed the genuineness
of all signatures, the legal capacity and competence of all individual
signatories, the authenticity, completeness and accuracy of all corporate
records provided to us, the authenticity, completeness and accuracy of all
documents submitted to us as originals, the conformity to original documents of
all copies of documents submitted to us as copies, and the authenticity,
completeness and accuracy of the originals of such latter documents.  We have
not reviewed the minute books of the Obligors.

For purposes of this opinion, we have assumed that (i) the Loan Documents and
all other instruments executed and delivered in connection therewith have been
duly authorized, executed and delivered by all parties thereto, and that all
such parties have all requisite power and authority, and have taken all action
necessary, to execute and deliver, to perform their obligations under and to
effect the transactions contemplated by, the Loan Documents and all other
instruments executed and delivered in connection therewith, and (ii) no consent,
approval, authorization, declaration or filing by or with any governmental
commission, board or agency is required by any party to the Loan Documents for
the valid execution and delivery of, and performance of their obligations under,
such documents.  Without limiting the foregoing, for purposes of our opinions
rendered below, we have assumed that the execution, delivery and performance of
the Loan Documents by all parties thereto do not violate any law applicable to
such party, do not violate such party’s charter or other organizational
documents and do not violate any judgment, decree, order or award of any court,
governmental body or arbitrator.  We have also assumed that each of the Loan
Documents and all other instruments executed and delivered in connection
therewith is the valid and binding obligation of each party thereto other than
the Obligors and is enforceable against such other parties in accordance with
its respective terms.  We do not render any opinion as to the application of or
compliance with any federal or state law or regulation to the power, authority
or competence of any party to the Loan Documents.  We understand that you are
relying on the opinions of (i) Tarrant Sibley, Esq., Senior Vice President and
Chief Legal Officer  of the Company, and (ii) Julia Runnacles, Senior Vice
President, Global Legal of Hasbro European Services, a branch of Hasbro
International, Inc., a Delaware corporation and indirect parent of the
Designated Borrower, in each case, with respect to matters addressed therein.

We are opining herein solely as to the state laws of the State of New York  and
the federal laws of the United States of America.  We express no opinion as to
applicability of any other state law or other applicable law under conflict of
law principles.  We express no opinion herein with respect to compliance by any
of the Obligors with state securities or blue sky laws or with any state or
federal securities anti-fraud laws. For the avoidance of doubt, we express no
opinion on

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

any tax laws or tax matters, whether federal, state, foreign or otherwise. We
express no opinion as to the tax good standing of any Obligor in any
jurisdiction. 

We express no opinion with respect to any foreign laws, including, without
limitation, with respect to any Bail-In Legislation, and we express no opinion
as to the validity or enforceability of any Loan Document, including, without
limitation, the exercise of any remedies thereunder, under the laws of any
foreign jurisdiction.

We express no opinion as to the enforceability of the Agent’s or the Lenders’
right of set-off against any deposit account of any Obligor maintained at the
Agent or the Lenders or their respective affiliates to the extent that (a) the
funds on deposit in said accounts have been accepted by the Agent or any Lender
with an intent to apply such funds to a pre‑existing claim rather than to hold
such funds subject to withdrawals in the ordinary course, (b) the set‑off is
directed against checks held by the Agent or any Lender for collection only and
not for deposit, (c) the funds on deposit in said accounts are in any manner
special accounts which, by the express terms on which they are created are made
subject to the rights of a third party, (d) the obligations against which any
deposit account is set off are not due and payable, or (e) the funds on deposit
in the account are subject to a security interest granted to the Agent or any
Lender. 

Our opinion below is qualified to the extent that they may be subject to or
affected by (i) applicable bankruptcy, insolvency, reorganization, receivership,
moratorium, fraudulent conveyance, fraudulent transfer or similar laws relating
to or affecting the rights of creditors generally, (ii) statutory or decisional
law concerning recourse by creditors to security in the absence of notice or
hearing, (iii) duties and standards imposed on creditors and parties to
contracts, including, without limitation, requirements of good faith,
reasonableness and fair dealing, and (iv) general principles of equity,
including the availability of any equitable or specific remedy, or the
successful assertion of any equitable defense.  We assume that (i) there has
been no mutual mistake of fact or misunderstanding, or fraud, duress, or undue
influence in connection with the negotiation, execution or delivery of the Loan
Documents, and (ii) there are and have been no agreements or understandings
among the parties, written or oral, and there is and has been no usage of trade
or course of prior dealing among the parties that would, in either case, vary,
supplement or qualify the terms of the Loan Documents.  We also express no
opinion herein as to any provision of any Loan Document (a) which may be deemed
or construed to waive any right of any Obligor, (b) to the effect that rights
and remedies are not exclusive, or to the effect that every right or remedy is
cumulative and may be exercised in addition to or with any other right or remedy
and does not preclude recourse to one or more other rights or remedies, (c)
relating to the effect of invalidity or unenforceability of any provision of a
Loan Document on the validity or enforceability of any other provision thereof,
(d) requiring the payment of penalties, consequential damages or liquidated
damages, (e) which is in violation of public policy,  including, without
limitation, any provision relating to non-competition and non-solicitation or
relating to indemnification and contribution with respect to securities law
matters, (f) purporting to indemnify any person against his, her or its own
negligence or intentional misconduct or for conduct in violation of public
policy, (g) relating to powers of attorney or attorneys-in-fact, (h) which
provides that the terms of any Loan Document may not be waived or modified
except in writing, (i) purporting to establish evidentiary standards, (j)
purporting to establish in advance standards of commercial reasonableness, (k)
providing for the appointment of the Lenders or the Agent as attorney-in-fact
for either Borrower, or (l) any waiver of any right

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

of subrogation, indemnification or reimbursement.  We express no opinion as to
any right, interest or obligation solely as between the Agent and one or more
Lenders or as among any Lenders.  We also express no opinion as to the
enforceability of Section 10.05 of the Credit Agreement.

Furthermore, we express no opinion as to the availability of the remedy of
specific performance or injunctive or other relief in equity or self-help
remedies upon any breach of any of the agreements, documents or obligations
referred to herein.

For purposes of our opinion rendered below, and without limiting any other
comments and qualifications set forth herein, insofar as they relate to the
enforceability of the Company Guaranty against the Company or the enforceability
of the Subsidiary Guaranty against the Guarantor, we have assumed that each of
the Company and the Guarantor has received reasonably equivalent value and fair
consideration in exchange for its obligations in the Company Guaranty and the
Subsidiary Guaranty, respectively, or undertakings in connection with the
Company Guaranty and the Subsidiary Guaranty, respectively, and that prior to
and after consummation of the transactions contemplated by the Loan Documents,
neither the Company nor the Guarantor is insolvent, rendered insolvent, left
with unreasonably small capital, or intends to or believes it will incur debts
beyond its ability to pay as they mature within the meaning of 11 U.S.C. § 548
and New York Debtor and Creditor Law statute §§ 270 et  seq.   With respect to
our opinion below, we have assumed that the execution and delivery of the Loan
Documents and consummation of the transactions contemplated thereby are
necessary or convenient to the conduct, promotion, or attainment of the business
of the Company under the Rhode Island Business Corporation Act § 7-1.2-302 and
of the Guarantor under the Delaware General Corporation Law statute § 121(a). 

For purposes of our opinion rendered below, we have assumed that the facts and
law governing the future performance by each Obligor of its obligations under
the Loan Documents will be identical to the facts and law governing its
performance on the date of this opinion.

Based upon and subject to the foregoing, it is our opinion that:

each of the Loan Documents constitutes the valid and binding obligation of each
of the Obligors party thereto, enforceable against each such Obligor in
accordance with its respective terms.

This opinion is provided to you as a legal opinion only and not as a guaranty or
warranty of the matters discussed herein.  This opinion is based upon currently
existing facts, statutes, rules, regulations and judicial decisions, and is
rendered as of the date hereof, and we disclaim any obligation to advise the
Agent or Lenders of any change in any of the foregoing sources of law or
subsequent developments in law or changes in facts or circumstances which might
affect any matters or opinions set forth herein.  Please note that we are
opining only as to the matters expressly set forth herein, and no opinion should
be inferred as to any other matter.

This opinion is being delivered to the Lenders, the Agent and to any other party
who becomes a “Lender” pursuant to the terms of the Credit Agreement, solely as
the Lenders under and in connection with the Credit Agreement, and may not be
used by the Agent or Lenders for any

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

 

 

 

other purpose, nor may this opinion be furnished to, quoted to, or relied upon
by any other person for any other purpose without our prior written consent;
provided, however, this opinion may be disclosed to but not relied upon by
regulatory authorities having jurisdiction over any of the addressees hereof or
their successors and assigns without our prior consent

Very truly yours,

Wilmer Cutler Pickering
Hale and Dorr LLP

By:  ____________________________
        George W. Shuster, Jr., a Partner

 

 

                                                                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

EXHIBIT J

INCREASE SUPPLEMENT

HASBRO, INC.

INCREASE SUPPLEMENT, dated as of ____, ___ , to the Amended and Restated
Revolving Credit Agreement, dated as of November 26, 2018 (as amended, restated,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among Hasbro, Inc., a Rhode Island corporation (the “Company”), Hasbro SA, a
corporation organized under the laws of Switzerland and wholly owned subsidiary
of the Company (the “Designated Borrower”, together with the Company, the
“Borrowers”), the Lenders from time to time party thereto, Bank of America,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”),
L/C Issuer and Swing Line Lender, and the other L/C Issuers party thereto.

1.         Pursuant to Section 2.16 of the Credit Agreement, the Company hereby
proposes to increase (the “Increase”) the Aggregate Commitments from [$ _____]
to [$_____].

2.         Each of the following Lenders (each, an “Increasing Lender”) has been
invited by the Company, and has agreed, subject to the terms hereof, to increase
its Commitment as follows:

Name of Lender

Commitment
(after giving effect hereto)

 

 

 

$

 

$

 

3.         Each of the following Persons (each, a “Proposed Lender”) has been
invited by the Company, and has agreed, subject to the terms hereof, to become a
“Lender” under the Credit Agreement with the Commitment set forth below:

Name of Proposed Lender

Commitment

 

 

 

$

 

$

 

4.         Pursuant to Section 2.16 of the Credit Agreement, by execution and
delivery of this Increase Supplement, together with the satisfaction of all of
the requirements set forth in Section 2.16 (the date of such satisfaction being
the Increase Effective Date), (a) each of the Increasing Lenders shall have, on
and as of the Increase Effective Date, a Commitment equal to the amount set
forth above next to its name, and (b) each Proposed Lender as of the Increase
Effective Date shall be a party to the Credit Agreement as a “Lender” having the
rights and obligations of a Lender thereunder and under each of the other Loan
Documents, having a Commitment equal to the amount set forth above next to its
name.

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

HASBRO, INC.

By:                                                                                         
 
Name:
Title:

HASBRO, SA

By:                                                                                         
 
Name:
Title:

BANK OF AMERICA, N.A., as
Administrative Agent

By:                                                                                         
 
Name:
Title:

The Increasing Lender: 

[INCREASING LENDER]

By:                                                                                         
 
Name:
Title:

The Proposed Lender:

[PROPOSED LENDER]

By:                                                                                         
 
Name:
Title:

 




--------------------------------------------------------------------------------

                               

 

ActiveUS 170689984v.4 

--------------------------------------------------------------------------------